

Exhibit 10.2

--------------------------------------------------------------------------------

SENIOR UNSECURED TERM LOAN AGREEMENT
Dated as of January 8, 2014
among
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.,
as the Borrower,
LASALLE HOTEL PROPERTIES,
as the Parent,
THE GUARANTORS NAMED HEREIN,
as the Guarantors,
CITIBANK, N.A.,
as Administrative Agent,
The Banks Party Hereto,
as the Banks,
COMPASS BANK,
and
U.S. BANK NATIONAL ASSOCIATION,
as Co- Syndication Agents,
THE ROYAL BANK OF SCOTLAND PLC,
PNC BANK, NATIONAL ASSOCIATION,
WELLS FARGO BANK NATIONAL ASSOCIATION,
BRANCH BANKING AND TRUST COMPANY,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
RAYMOND JAMES BANK, N.A.,
ROYAL BANK OF CANADA,
and
SUMITOMO MITSUI BANKING CORPORATION,
as Co-Documentation Agents
and
CITIGROUP GLOBAL MARKETS INC.,
as Sole Lead Arranger and Sole Book Running Manager

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
PAGE


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1


Section 1.01
Certain Defined Terms
 
1


Section 1.02
Computation of Time Periods
 
25


Section 1.03
Accounting Terms; Changes in GAAP
 
26


Section 1.04
Types of Advances
 
26


Section 1.05
Miscellaneous
 
26


Section 1.06
Commitment Increases
 
26


ARTICLE II
THE ADVANCES
 
27


Section 2.01
The Term Loan Advances
 
27


Section 2.02
Method of Borrowing
 
27


Section 2.03
Fees
 
30


Section 2.04
[Reserved]
 
30


Section 2.05
Repayment of Advances
 
30


Section 2.06
Interest
 
30


Section 2.07
Prepayments
 
31


Section 2.08
Breakage Costs
 
32


Section 2.09
Increased Costs
 
32


Section 2.10
Payments and Computations
 
33


Section 2.11
Taxes
 
34


Section 2.12
Illegality
 
37


Section 2.13
[Reserved]
 
38


Section 2.14
Bank Replacement
 
38


Section 2.15
Sharing of Payments, Etc
 
38


ARTICLE III
CONDITIONS OF LENDING
 
39


Section 3.01
Conditions Precedent to Initial Advance
 
39


Section 3.02
Conditions Precedent for each Borrowing
 
41


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
42


Section 4.01
Existence; Qualification; Partners; Subsidiaries
 
42


Section 4.02
Partnership and Corporate Power
 
43


Section 4.03
Authorization and Approvals
 
43


Section 4.04
Enforceable Obligations
 
43


Section 4.05
Parent Stock
 
43


Section 4.06
Financial Statements
 
44


Section 4.07
True and Complete Disclosure
 
44


Section 4.08
Litigation
 
44


Section 4.09
Use of Proceeds
 
44


Section 4.10
Investment Company Act
 
45


Section 4.11
Taxes
 
45


Section 4.12
Pension Plans
 
45


Section 4.13
Condition of Hotel Property; Casualties; Condemnation
 
45




-i-



--------------------------------------------------------------------------------



Section 4.14
Insurance
 
46


Section 4.15
No Burdensome Restrictions; No Defaults
 
46


Section 4.16
Environmental Condition
 
46


Section 4.17
Legal Requirements, Zoning, Utilities, Access
 
47


Section 4.18
Existing Indebtedness
 
47


Section 4.19
Title; Encumbrances
 
47


Section 4.20
Leasing Arrangements
 
47


Section 4.21
Unencumbered Properties
 
48


Section 4.22
OFAC
 
48


ARTICLE V
AFFIRMATIVE COVENANTS
 
48


Section 5.01
Compliance with Laws, Etc.
 
48


Section 5.02
Preservation of Existence, Separateness, Etc.
 
48


Section 5.03
Payment of Taxes, Etc.
 
49


Section 5.04
Visitation Rights; Bank Meeting
 
50


Section 5.05
Reporting Requirements
 
50


Section 5.06
Maintenance of Property
 
52


Section 5.07
Insurance
 
53


Section 5.08
Use of Proceeds
 
53


Section 5.09
New Guarantors
 
53


ARTICLE VI
NEGATIVE COVENANTS
 
54


Section 6.01
Liens, Etc.
 
54


Section 6.02
Indebtedness
 
54


Section 6.03
Agreements Restricting Distributions From Subsidiaries
 
55


Section 6.04
Restricted Payments
 
55


Section 6.05
Fundamental Changes; Asset Dispositions
 
56


Section 6.06
Participating Lessee Ownership
 
57


Section 6.07
Investments, Loans, Future Properties
 
57


Section 6.08
Affiliate Transactions
 
58


Section 6.09
Sale and Leaseback
 
58


Section 6.10
Sale or Discount of Receivables
 
58


Section 6.11
Restriction on Negative Pledges
 
58


Section 6.12
Material Documents
 
59


Section 6.13
Limitations on Development, Construction, Renovation and Purchase of Hotel
Properties
 
59


Section 6.14
New York Mortgages
 
59


ARTICLE VII
FINANCIAL COVENANTS
 
59


Section 7.01
Fixed Charge Coverage Ratio
 
59


Section 7.02
Maintenance of Net Worth
 
60


Section 7.03
Limitations on Total Liabilities
 
60


Section 7.04
Limitations on Unsecured Indebtedness
 
60


Section 7.05
Limitations on Secured Indebtedness
 
60


ARTICLE VIII
EVENTS OF DEFAULT; REMEDIES
 
60




-ii-

--------------------------------------------------------------------------------



Section 8.01
Events of Default
 
60


Section 8.02
Optional Acceleration of Maturity
 
63


Section 8.03
Automatic Acceleration of Maturity
 
63


Section 8.04
[Reserved]
 
63


Section 8.05
Non-exclusivity of Remedies
 
63


Section 8.06
Right of Set-off
 
63


ARTICLE IX
[RESERVED]
 
64


ARTICLE X
AGENCY PROVISIONS
 
64


Section 10.01
Authorization and Action
 
64


Section 10.02
Administrative Agent's Reliance, Etc.
 
64


Section 10.03
Administrative Agent and Its Affiliates
 
65


Section 10.04
Bank Credit Decision
 
65


Section 10.05
Indemnification
 
65


Section 10.06
Successor Administrative Agent
 
65


Section 10.07
Co-Syndication Agents, Sole Lead Arranger and Sole Book Running Manager,
Co-Documentation Agents
 
66


Section 10.08
Designation of Additional Agents
 
66


ARTICLE XI
MISCELLANEOUS
 
66


Section 11.01
Amendments, Etc.
 
66


Section 11.02
Notices, Etc.
 
68


Section 11.03
No Waiver; Remedies
 
69


Section 11.04
Costs and Expenses
 
70


Section 11.05
Binding Effect
 
70


Section 11.06
Bank Assignments and Participations
 
70


Section 11.07
Indemnification
 
72


Section 11.08
Execution in Counterparts
 
73


Section 11.09
Survival of Representations, Indemnifications, etc.
 
73


Section 11.10
Severability
 
73


Section 11.11
Entire Agreement
 
73


Section 11.12
Usury Not Intended
 
74


Section 11.13
Governing Law
 
74


Section 11.14
Consent to Jurisdiction; Service of Process; Jury Trial
 
75


Section 11.15
Knowledge of Borrower
 
75


Section 11.16
Banks Not in Control
 
75


Section 11.17
Headings Descriptive
 
75


Section 11.18
Time is of the Essence
 
75


Section 11.19
Scope of Indemnities
 
75


Section 11.20
Confidentiality
 
75


Section 11.21
USA Patriot Act Notice
 
76


Section 11.22
No Fiduciary Duties
 
77


Section 11.23
Release of Guarantors
 
77






-iii-

--------------------------------------------------------------------------------



EXHIBITS:
EXHIBIT A    —    FORM OF NOTE
EXHIBIT B    —    FORM OF ASSIGNMENT AND ACCEPTANCE
EXHIBIT C    —    FORM OF COMPLIANCE CERTIFICATE
EXHIBIT D    —    FORM OF ENVIRONMENTAL INDEMNITY
EXHIBIT E    —    FORM OF GUARANTY
EXHIBIT F    —    FORM OF NOTICE OF BORROWING
EXHIBIT G    —    FORM OF NOTICE OF CONVERSION OR CONTINUATION

SCHEDULES:
SCHEDULE 1.01(A)    —    COMMITMENTS
SCHEDULE 1.01(B)    —    EXISTING PROPERTIES
SCHEDULE 1.01(C)    —    GUARANTORS
SCHEDULE 1.01(D)    —    QUALIFIED GROUND LEASES
SCHEDULE 4.01    —    SUBSIDIARIES
SCHEDULE 4.08    —    LITIGATION
SCHEDULE 4.17    —    LEGAL REQUIREMENTS; ZONING; UTILITIES; ACCESS
SCHEDULE 4.18    —    EXISTING INDEBTEDNESS
SCHEDULE 5.07    —    INSURANCE







-iv-

--------------------------------------------------------------------------------




SENIOR UNSECURED TERM LOAN AGREEMENT
This SENIOR UNSECURED TERM LOAN AGREEMENT, dated as of January 8, 2014, is among
LASALLE HOTEL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, as
the Borrower, LASALLE HOTEL PROPERTIES, a Maryland trust, as the Parent, the
Guarantors from time to time party hereto, the Banks from time to time party
hereto, CITIBANK, N.A., as Administrative Agent, COMPASS BANK and U.S. BANK
NATIONAL ASSOCIATION, as Co-Syndication Agents, THE ROYAL BANK OF SCOTLAND PLC,
PNC BANK, NATIONAL ASSOCIATION, WELLS FARGO BANK NATIONAL ASSOCIATION, BRANCH
BANKING AND TRUST COMPANY, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
RAYMOND JAMES BANK, N.A., ROYAL BANK OF CANADA, and SUMITOMO MITSUI BANKING
CORPORATION, as Co-Documentation Agents, and CITIGROUP GLOBAL MARKETS INC., as
sole lead arranger and sole book running manager.
The Borrower has requested, and the Banks have agreed to extend, certain credit
facilities on the terms and conditions of this Agreement (the “Facility”). In
consideration of the mutual agreements contained in this Agreement, the parties
hereto do hereby agree as follows:
WITNESSETH THAT:
WHEREAS, the Borrower has requested that the Banks extend credit to the
Borrower, and the Banks, upon the occurrence of the Closing Date and subject to
the terms hereof, have agreed to lend monies and/or make advances, extensions of
credit or other financial accommodations to, on behalf of or for the benefit of
the Borrower pursuant hereto.
NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, the parties hereto hereby
agree to the following:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
“Accession Agreement” means an Accession Agreement in the form attached
respectively to the Guaranty and Environmental Indemnity as Annex 1 thereto,
which agreement causes the Person executing and delivering the same to the
Administrative Agent to become a party to the Guaranty and the Environmental
Indemnity.
“Adjusted Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the greatest
of (a) the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate, (b) 2% per annum above the
Federal Funds Rate and (c) one-month LIBOR as published on the applicable date
of determination (or on the previous Business Day if such date of determination
is not a Business Day), as the same may fluctuate from time to time, plus 1% per
annum.




--------------------------------------------------------------------------------




“Adjusted Corporate EBITDA” means, for the Rolling Period of the Parent most
recently ended for which financial statements have been, or are required to be,
delivered to the Banks hereunder, the Corporate EBITDA for such period adjusted
for (i) any Investments made or disposed of during such period to include or
exclude, as appropriate, the Corporate EBITDA attributable to such Investments
for such period, and (ii) any Hotel Property acquired or disposed of during such
period to include or exclude, as appropriate, the Adjusted NOI of such Hotel
Property for such period, plus the aggregate FF&E Reserves for such period for
such Hotel Property; provided in each case that the addition or deduction of the
Corporate EBITDA attributable to such Investments or such Hotel Property’s
Adjusted NOI, as applicable, for such period is subject to verification by
either an accounting firm reasonably acceptable to the Administrative Agent or
written certification reasonably acceptable to the Administrative Agent from an
officer of the Borrower that such Corporate EBITDA or Adjusted NOI, as the case
may be, is true and accurate.


“Adjusted Net Worth” means, for the Parent as of any date, the sum of (a) the
Parent’s Net Worth on such date plus (b) the minority interest reflected in the
Parent’s balance sheet on such date determined in accordance with GAAP.
“Adjusted NOI” means, for any Hotel Property for the Rolling Period of the
Parent most recently ended for which financial statements have been, or are
required to be, delivered to the Banks hereunder, an amount (if positive) equal
to (a) the net income of such Hotel Property for such period after taxes, as
determined in accordance with GAAP, excluding, however, those items that the
Administrative Agent determines are extraordinary items, including but not
limited to (i) any net gain or loss during such period arising from the sale,
exchange, or other disposition of capital assets (such term to include all fixed
assets) other than in the ordinary course of business, (ii) any write‑up or
write-down of assets, and (iii) expenses incurred in connection with hotel
conversions prior to the opening of any such converted hotels; provided that to
the extent that the net income for any Hotel Property does not include a
reasonable allocation of administrative, accounting or other overhead of the
Person or Persons who directly or indirectly own or lease such Hotel Property
which directly pertains to the operation of Hotel Properties, then such
allocation amount shall be deemed subtracted from such net income for purposes
of the financial tests and other definitions contained in this Agreement which
utilize Adjusted NOI, plus (b) to the extent deducted in determining Adjusted
NOI, Interest Expense, income taxes, depreciation, amortization, and other
non‑cash items for such period, as determined in accordance with GAAP, minus
(c) the aggregate FF&E Reserves for such period for such Hotel Property;
provided further that in no event shall the Adjusted NOI for any Hotel Property
be less than zero.
“Administrative Agent” means Citibank, in its capacity as Administrative Agent
for the Banks pursuant to Article X and any successor Administrative Agent
appointed pursuant to Section 10.06.
“Advance” means an Advance by a Bank to the Borrower, any such Advance being
either a Base Rate Advance or a LIBOR Advance.
“Affected Bank” has the meaning set forth in Section 2.14(a).
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract or otherwise.

-2-

--------------------------------------------------------------------------------




“Agreement” means this Senior Unsecured Term Loan Agreement, as the same may be
amended, modified, restated or supplemented from time to time.
“Allocation Percentage” means, for any Person, with respect to a Person’s Joint
Venture Subsidiary, the percentage ownership interest of such Person in such
Joint Venture Subsidiary.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, the Parent or their Subsidiaries from
time to time concerning or relating to bribery, corruption or money laundering.
“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s LIBOR
Lending Office in the case of a LIBOR Advance.
“Applicable Margin” means, with respect to each Type of Advance at any date, the
applicable percentage per annum set forth below based upon the Status then in
effect under the column for such Type of Advance.
 
Leverage Ratio
Base Rate
Advances
LIBOR Advances
Level I Status
< 4.00:1.00
0.60%
1.60%
Level II Status
> 4.00:1.00 but < 5.00:1.00
0.75%
1.75%
Level III Status
> 5.00:1.00 but < 5.50:1.00
0.95%
1.95%
Level IV Status
> 5.50:1.00 but < 6.00:1.00
1.05%
2.05%
Level V Status
> 6.00:1.00
1.35%
2.35%



; provided, however, that in the event that the Parent achieves an Investment
Grade Rating, the Parent may, upon written notice to the Administrative Agent,
elect to convert to the ratings-based pricing grid set forth below (a “Ratings
Grid Election”), in which case, commencing upon the effectiveness of such
notice, the interest rate will be LIBOR plus the applicable margin determined by
the Debt Rating of the Parent, as set forth below. Any Ratings Grid Election
shall be irrevocable (subject to the provisions of the paragraph following the
grid below).


Debt Rating
Base Rate Advances
LIBOR Advances
A-/A3
0.00%
0.95%
BBB+/Baa1
0.05%
1.05%
BBB/Baa2
0.20%
1.20%
BBB-/Baa3
0.50%
1.50%



If Parent has made the Ratings Grid Election as provided above but thereafter
fails to maintain an Investment Grade Rating by at least one of S&P or Moody’s,
then the applicable interest rate margin shall be determined pursuant to
clause (a) and (b) above, as applicable, during the period commencing on the
date Parent no longer has an Investment Grade Rating by at least one of S&P or
Moody’s and ending on the date Parent makes another Ratings Grid Election.



-3-

--------------------------------------------------------------------------------




“Approved Electronic Communications” means each Communication that the Borrower
or any Guarantor is obligated to, or otherwise chooses to, provide to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein, including any financial statement, financial and other
report, notice, request, certificate and other information materials required to
be delivered pursuant to Sections 5.05(a) through (d), (h), and (k); provided,
however, that solely with respect to delivery of any such Communication by the
Borrower or any Guarantor to the Administrative Agent and without limiting or
otherwise affecting either the Administrative Agent’s right to effect delivery
of such Communication by posting such Communication to the Approved Electronic
Platform or the protections afforded hereby to the Administrative Agent in
connection with any such posting, “Approved Electronic Communication” shall
exclude (i) any notice of borrowing, notice of conversion or continuation, and
any other notice, demand, communication, information, document and other
material relating to a request for a new, or a conversion of an existing,
Borrowing, (ii) any notice pursuant to Section 2.07(b) and any other notice
relating to the payment of any principal or other amount due under any Credit
Document prior to the scheduled date therefor, (iii) all notices of any Default
or Event of Default and (iv) any notice, demand, communication, information,
document and other material required to be delivered to satisfy any of the
conditions set forth in Article III or any other condition to any Borrowing
hereunder or any condition precedent to the effectiveness of this Agreement.
“Approved Electronic Platform” has the meaning specified in Section 11.02(c).
“Approved Other Country” means each of the following countries: Canada, Mexico,
United Kingdom, France, Germany, Spain, Belgium, The Netherlands, Luxembourg,
Italy, Portugal, Austria, Switzerland, Norway, Sweden, Denmark, U. S. Virgin
Islands, Bahamas, and Puerto Rico.
“Approved Third Party Operating Leases” means all operating leases for which
either the Borrower or a Material Subsidiary is the lessor thereunder, except
any operating lease for which LaSalle Leasing or a Subsidiary of LaSalle Leasing
is a lessee.
“Asset Disposition” means any sale, lease of substantially all of a Hotel
Property (in which the Borrower or a Material Subsidiary is lessor), conveyance,
exchange, transfer, or assignment of any Property by the Borrower or a Material
Subsidiary to a Person other than the Borrower or a Material Subsidiary.
“Asset Value” means, with respect to any Hotel Property, as of any date, (a) the
Calculated Value of such asset; provided, however, that the value of each Hotel
Property during the first twelve (12) months following acquisition shall be
equal to the greater of (i) the acquisition price or (ii) the Calculated Value,
(b) in the case of any Development Property, the undepreciated book value of
such Hotel Property as determined in accordance with GAAP, or (c) in the case of
any Hotel Property held by a Joint Venture Subsidiary, the pro rata share of
such Hotel Property as determined in accordance with clause (a) or (b), as
applicable.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit B.
“Banks” means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 11.06.
“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.06(a).
“Borrower” means LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership.

-4-

--------------------------------------------------------------------------------




“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each Bank pursuant to Section 2.01 or Converted by each Bank to
Advances of a different Type pursuant to Section 2.02(b).
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any LIBOR Advances, on which dealings are carried on in the London interbank
market.
“Calculated Value” means for any Hotel Property (a) if such Hotel Property is
leased to a Subsidiary of the Borrower, the Adjusted NOI for such Hotel Property
for the preceding Rolling Period and, if such Hotel Property is not leased to a
Subsidiary of the Borrower, the lesser of (i) the Adjusted NOI for such Hotel
Property for the preceding Rolling Period or (ii) the actual rental payments
received by the Parent or its Subsidiary under the participating lease for such
Hotel Property during such Rolling Period divided by (b) the Capitalization
Rate.
“Capital Expenditure” means any payment made directly or indirectly for the
purpose of acquiring or constructing fixed assets, Real Property or equipment
which in accordance with GAAP would be capitalized in the fixed asset accounts
of such Person making such expenditure, including, without limitation, amounts
paid or payable for such purpose under any conditional sale or other title
retention agreement or under any Capital Lease, but excluding repairs of
Property in the normal and ordinary course of business.
“Capitalization Event” means any sale or issuance by the Parent or any of its
Subsidiaries of equity securities except for the issuance of the Borrower’s
operating partnership units in exchange for a direct or indirect ownership
interest in a Hotel Property or a Person that owns a Hotel Property.
“Capitalization Rate” means 8.25%, provided that with respect to any Hotel
Property located in the central business district of New York City, New York;
Washington, D.C.; Chicago, Illinois; San Francisco, California; or Boston,
Massachusetts, the Capitalization Rate shall mean 7.75%.
“Capital Lease” means, for any Person, any lease of any Property (whether real,
personal or mixed) by that Person as lessee which, in accordance with GAAP, is
or should be accounted for as a capital lease on the balance sheet of that
Person.
“Capitalized Lease Obligations” means, as to any Person, the capitalized amount
of all obligations of such Person or any of its Subsidiaries under Capitalized
Leases, as determined on a Consolidated basis in conformity with GAAP.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
“Citibank” means Citibank, N.A.
“Closing Date” means the date of this Agreement or such other date as may be
agreed upon by the Borrower and the Administrative Agent.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.
“Commitment” means, with respect to any Bank, the amount set opposite such
Bank’s name on Schedule 1.01(a) as its Commitment, or if such Bank has entered
into any Assignment and Acceptance, the

-5-

--------------------------------------------------------------------------------




amount set forth for such Bank as its Commitment in the Register maintained by
the Administrative Agent pursuant to Section 11.06(c), as such amount may be
reduced pursuant to Section 2.04.
“Compliance Certificate” means a certificate of the Borrower in substantially
the form of the attached Exhibit C.
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Credit Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Credit Documents, the Borrower or any Guarantor or any of their respective
Affiliates, or the transactions contemplated by this Agreement or the other
Credit Documents including, without limitation, all Approved Electronic
Communications.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated” refers to the consolidation of the accounts of the Borrower with
the Borrower’s Subsidiaries and the Parent with the Parent’s Subsidiaries, as
applicable, in accordance with GAAP.
“Consolidated Total Book Value” means, at any time the same is to be determined,
the aggregate book value of all assets that would appear on the balance sheet of
the Parent and the Parent’s Subsidiaries determined on a Consolidated basis in
accordance with GAAP, plus the aggregate book value of the accumulated
depreciation of such assets determined on a Consolidated basis in accordance
with GAAP.
“Control Percentage” means, with respect to any Person, the percentage of the
outstanding capital stock of such Person having ordinary voting power which
gives the direct or indirect holder of such stock the power to elect a majority
of the Board of Directors of such Person.
“Controlled Group” means all members of a controlled group of corporations and
all trades (whether or not incorporated) under common control which, together
with the Parent and the Borrower, are treated as a single employer under
Section 414 of the Code.
“Convert”, “Conversion”, and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.02(b).
“Corporate EBITDA” means, for the Rolling Period of the Parent most recently
ended for which financial statements have been, or are required to be, delivered
to the Banks hereunder, an amount equal to (a) the net income of the Parent (on
a Consolidated basis) for such period after taxes, as determined in accordance
with GAAP, excluding, however, those items that the Administrative Agent
determines are extraordinary items, including but not limited to (i) any net
gain or loss during such period arising from the sale, exchange, or other
disposition of capital assets (such term to include all fixed assets and all
securities) other than in the ordinary course of business, (ii) any write‑up or
write-down of assets, and (iii) expenses incurred in connection with hotel
conversions prior to the opening of any such converted hotels, plus (b) to the
extent deducted in determining Corporate EBITDA, Interest Expense, income taxes,
depreciation, amortization, and other non‑cash items for such period, as
determined in accordance with GAAP.
“Credit Documents” means this Agreement, the Notes, the Guaranties, the
Environmental Indemnities, the Fee Letter and each other agreement, instrument
or document executed by the Borrower, any of its Subsidiaries or the Parent at
any time in connection with this Agreement.

-6-

--------------------------------------------------------------------------------




“Debt Rating” means, as of any date of determination, the higher of the credit
ratings then assigned to the Parent’s long-term senior unsecured debt by either
of S&P or Moody’s. For purposes of the foregoing, a credit rating of BBB- from
S&P is equivalent to a credit rating of Baa3 from Moody’s and vice versa. A
credit rating of BBB from S&P is equivalent to a credit rating of Baa2 from
Moody’s and vice versa. It is the intention of the parties that if the Parent
shall only obtain a Debt Rating from one of S&P or Moody’s without seeking a
credit rating from the other, the Borrower shall be entitled to the benefit of
the pricing level for such credit rating. If the Parent obtains a Debt Rating
from both of S&P and Moody’s, the higher of the two ratings shall control,
provided that the lower rating is only one level below that of the higher
rating. If, however, the lower rating is more than one level below that of the
higher Debt Rating, the pricing level that is one level higher than the lower
Debt Rating shall apply. If the Parent has only one Investment Grade Rating,
then that Debt Rating shall apply. If the Parent obtains a Debt Rating from both
of S&P and Moody’s and thereafter loses such rating from one of them, the Parent
shall be deemed to not have a Debt Rating from such rating agency. At any time,
if either of S&P or Moody’s shall no longer perform the functions of a
securities rating agency, then the Borrower and the Administrative Agent shall
promptly negotiate in good faith to agree upon a substitute rating agency or
agencies (and to correlate the system of ratings of each substitute rating
agency with that of the rating agency being replaced), and pending such
amendment, the Debt Rating of the other of S&P and Moody’s, if one has been
provided, shall continue to apply.
“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.
“Development Property” means either (a) a new Hotel Property under construction
including the conversion of a non‑Hotel Property into a Hotel Property or (b) an
existing Hotel Property which is undergoing an expansion pursuant to which the
total guest rooms for such Hotel Property will be increased by 50% or more. Each
Development Property shall continue to be classified as a Development Property
hereunder until the achievement of Substantial Completion with respect to such
Development Property, following which such Development Property shall be
classified as a Hotel Property hereunder.
“Dollars” and “$” means lawful money of the United States of America.
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Operations Contact” in the questionnaire such Bank
provided to the Administrative Agent, or such other office of such Bank as such
Bank may from time to time specify to the Borrower and the Administrative Agent.
“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.
“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.
“Eligible Assignee” means (a) a commercial bank (or other financial institution
acceptable to the Administrative Agent and, unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 11.06, the
Borrower, which approval shall not be unreasonably withheld or
delayed) organized under the laws of the United States, or any State thereof,
and having primary capital of not less than $250,000,000 and approved by the
Administrative Agent, which approval will not be unreasonably withheld or
delayed, (b) a commercial bank (or other financial institution acceptable to the
Administrative Agent and, unless a Default has occurred and is continuing at the
time any assignment is effected pursuant to Section 11.06, the Borrower, which
approval shall not be unreasonably withheld or delayed) organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development and having primary capital (or its equivalent) of
not less than $250,000,000

-7-

--------------------------------------------------------------------------------




and approved by the Administrative Agent, which approval will not be
unreasonably withheld or delayed, (c) a finance company, insurance company or
other financial institution or fund (whether a corporation, partnership, trust
or other entity) acceptable to the Administrative Agent and, unless a Default
has occurred and is continuing at the time any assignment is effected pursuant
to Section 11.06, the Borrower, which approval shall not be unreasonably
withheld or delayed, that is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business and having
total assets in excess of $250,000,000, (d) a Bank (without approval of the
Administrative Agent or the Borrower), and (e) an Affiliate of the respective
assigning Bank, without approval of any Person but otherwise meeting the
eligibility requirements of (a) or (b) above; provided, however, that neither
the Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee under this definition. For avoidance of doubt, the Borrower shall have
no approval or consent rights with respect to an Eligible Assignee so long as a
Default has occurred and is continuing at the time any assignment is effected
pursuant to Section 11.06.
“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
§ 9601(8), as amended.
“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.
“Environmental Indemnity” means that certain Environmental Indemnification
Agreement effective the date hereof executed by the Borrower, the Parent and the
Guarantors, any additional Environmental Indemnity Agreements in substantially
the form of the attached Exhibit D and any future environmental indemnities
executed in connection with any Hotel Property, as any of such environmental
indemnities may be amended hereafter in accordance with the terms of such
agreements.
“Environmental Law” means all Legal Requirements arising from, relating to, or
in connection with the Environment, health, or safety, including without
limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation;
(c) exposure to pollutants, contaminants, hazardous, medical, infectious, or
toxic substances, materials or wastes; (d) the safety or health of employees; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous, medical, infectious, or toxic
substances, materials or wastes.
“Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.
“Event of Default” has the meaning set forth in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

-8-

--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor or the grant of such security interest
becomes effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.
“Excluded Taxes” has the meaning set forth in Section 2.11(a).
“Existing Citi Term Loan Facility” means that certain senior unsecured term loan
facility in favor of the Borrower and certain of its Affiliates pursuant to the
Existing Citi Term Loan Agreement.
“Existing Citi Term Loan Agreement” means that certain Senior Unsecured Term
Loan Agreement dated as of August 2, 2012 by and among the Borrower, the Parent,
the guarantors named therein or party thereto from time to time, Citibank, as
administrative agent thereunder, and the various banks party thereto from time
to time, as the same may be extended or amended (other than any amendments that
may be made in breach of Section 6.14).
“Existing Properties” means collectively the Hotel Properties listed on
Schedule 1.01(b), and “Existing Property” means any of such Hotel Properties.
“Extension Date” has the meaning set forth in Section 1.07.
“Extension Fee” has the meaning set forth in Section 1.07.
“Facility” has the meaning set forth in the Preamble.
“FATCA” has the meaning set forth in Section 2.11(a).
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
“Fee Letter” has the meaning set forth in Section 2.03(c).
“FF&E” means, with respect to any Hotel Property, all fixtures, furnishings,
equipment, furniture, and other items of tangible personal property now or
hereafter located on such Hotel Property or used in connection with the use,
occupancy, operation and maintenance of all or any part of such Hotel Property,
other than stocks of food and other supplies held for consumption in normal
operation but including, without

-9-

--------------------------------------------------------------------------------




limitation, appliances, machinery, equipment, signs, artwork, office furnishings
and equipment, guest room furnishings, and specialized equipment for kitchens,
laundries, bars, restaurants, public rooms, health and recreational facilities,
dishware, all partitions, screens, awnings, shades, blinds, floor coverings,
hall and lobby equipment, heating, lighting, plumbing, ventilating,
refrigerating, incinerating, elevators, escalators, air conditioning and
communication plants or systems with appurtenant fixtures, vacuum cleaning
systems, call or beeper systems, security systems, sprinkler systems and other
fire prevention and extinguishing apparatus and materials; reservation system
computer and related equipment.
“FF&E Reserve” means, for any Person or any Hotel Property at any time, a
reserve equal to four percent (4%) of gross revenues from any Hotel Property
owned by such Person or from such Hotel Property, as applicable, for the Rolling
Period of the Parent most recently ended for which financial statements have
been, or are required to be, delivered to the Banks hereunder.
“Fiscal Quarter” means each of the three-month periods ending on March 31, June
30, September 30 and December 31.
“Fiscal Year” means the twelve-month period ending on December 31.
“Fixed Charge Coverage Ratio” means, as of the end of any Rolling Period, a
ratio of (a) the Corporate EBITDA for such Rolling Period less the aggregate
FF&E Reserves for such period in respect of each Hotel Property owned by the
Parent or its Subsidiaries (whether located on land owned by or land leased to
such owner of the Hotel Property) to (b) the Fixed Charges for such Rolling
Period.
“Fixed Charges” means, for the Rolling Period of the Parent most recently ended
for which financial statements are required to be delivered to the Banks
hereunder, the sum of the following amounts for the Parent and the Parent’s
Subsidiaries on a Consolidated basis: (a) the amount (without duplication) of
all mandatory principal payments scheduled to be made (excluding optional
prepayments and scheduled principal payments in respect of any such Indebtedness
which is payable in a single installment at final maturity), (b) Parent’s
Interest Expense, (c) all payments scheduled to be made in respect of Capital
Leases, and (d) all preferred stock dividends.
“Funding Date” has the meaning set forth in Section 1.06(b).
“Future Property” means any Hotel Property except for the Existing Properties
which the Borrower or any Subsidiary of the Borrower acquires.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.
“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States of America and any subdivision
of any of the foregoing, and any agency, department, commission, board,
authority or instrumentality, bureau or court having jurisdiction over any Bank,
the Parent, the Borrower, any Subsidiaries of the Borrower or the Parent, any
participating lessee, a manager or any of their respective Properties.
“Governmental Proceedings” means any action or proceedings by or before any
Governmental Authority, including, without limitation, the promulgation,
enactment or entry of any Legal Requirement.
“Guarantor” means (a) the Parent, (b) each Subsidiary which owns an Unencumbered
Property, (c) each Operating Lessee, and (d) each Material Subsidiary, in each
case excluding Permitted Other

-10-

--------------------------------------------------------------------------------




Subsidiaries and any Joint Venture Subsidiary which is contractually prohibited
from acting as a Guarantor by the terms of (i) any document evidencing or
securing Indebtedness of the Borrower or its Subsidiaries permitted by the terms
of this Agreement or (ii) the organizational documents of such Person. The
Guarantors on the Closing Date are identified on Schedule 1.01(c).
“Guaranty” means that certain Guaranty and Contribution Agreement effective the
date hereof executed by the Parent, the Borrower and the Guarantors, evidencing
the joint and several guaranty by the signatories thereto of the Obligations of
Borrower in respect of the Credit Documents, any additional Guaranty and
Contribution Agreements in substantially the form of the attached Exhibit E
executed to secure Advances and any future guaranty and contribution agreement
executed to secure Advances, as any of such agreements may be amended hereafter
in accordance with the terms of such agreements.
“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products, radio
nuclides, radioactive materials, and medical and infectious waste.
“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.
“Hotel Property” for any hotel means the Real Property and the Personal Property
for such hotel.
“Improvements” for any hotel means all buildings, structures, fixtures, tenant
improvements and other improvements of every kind and description now or
hereafter located in or on or attached to the Land for such hotel; and all
additions and betterments thereto and all renewals, substitutions and
replacements thereof.
“Indebtedness” means (without duplication), at any time and with respect to any
Person, (a) indebtedness of such Person for borrowed money (whether by loan or
the issuance and sale of debt securities) or for the deferred purchase price of
property or services purchased (other than amounts constituting trade payables,
accruals or bank drafts arising in the ordinary course of business);
(b) indebtedness of others in the amount which such Person has directly or
indirectly assumed or guaranteed or otherwise provided credit support therefor
or for which such Person is liable as a partner of such Person; (c) indebtedness
of others in the amount secured by a Lien on assets of such Person, whether or
not such Person shall have assumed such indebtedness; (d) obligations of such
Person in respect of letters of credit, acceptance facilities, or drafts or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person (other than trade payables or bank drafts arising
in the ordinary course); (e) obligations of such Person under Capital Leases;
(f) obligations under interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements or other similar agreements or
arrangements designed to protect against fluctuations in interest rates; and
(g) all preferred stock that is issued by such Person that is redeemable by the
holder thereof in cash, a cash equivalent or some type of Indebtedness or
convertible to some type of Indebtedness.
“Indemnified Taxes” has the meaning set forth in Section 2.11(a).
“Interest Expense” means, for any Person for any period for which such amount is
being determined, the total interest expense (including that properly
attributable to Capital Leases in accordance with GAAP) and all charges incurred
with respect to letters of credit determined on a Consolidated basis in
conformity with GAAP, plus capitalized interest of such Person and its
Subsidiaries.
“Interest Period” means, for each LIBOR Advance comprising part of the same
Borrowing, the period commencing on the date of such Advance or the date of the
Conversion of any Base Rate Advance

-11-

--------------------------------------------------------------------------------




into such an Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.02 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.02. The duration of each
such Interest Period shall be one, two, three or six months, or, if approved by
all Banks, twelve months, in each case as the Borrower may select, upon notice
received by the Administrative Agent not later than 1:00 P.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period;
provided, however, that the initial Interest Period shall be the period
commencing on the Closing Date and ending on February 3, 2014; and provided
further that:
(a)    Interest Periods for Advances of the same Borrowing shall be of the same
duration;
(b)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
(c)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month;
(d)    each successive Interest Period shall commence on the day on which the
next preceding Interest Period expires; and
(e)    no Interest Period with respect to any portion of any Advance shall
extend beyond the Maturity Date.
“Interest Rate Agreements” means (i) any Swap Contract between the Borrower and
any Swap Bank, or (ii) any other interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect the Borrower, the Parent or any of their
respective Subsidiaries against fluctuations in interest rates.
“Investment” means, with respect to any Person, (a) any loan or advance to any
other Person, (b) the ownership, purchase or other acquisition of, any Stock,
Stock Equivalents, other equity interest, obligations or other securities of,
(i) any other Person, or (ii) all or substantially all of the assets of any
other Person, or (iii) all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any other Person, or
(c) any joint venture or partnership with, or any capital contribution to, or
other investment in, any other Person or any real property. Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Credit Document, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.
“Investment Amount” means (a) for any Hotel Property the sum of (i) for any
Existing Property, the amount set forth for such Existing Property on
Schedule 1.01(b) attached hereto, and for any other Hotel Property, the
aggregate purchase price paid by the Borrower or its Subsidiary for such other
Hotel Property (giving effect to any securities used to purchase a Hotel
Property at the fair market value of the securities at the time of purchase
based upon the price at which such securities could be exchanged into the
Parent’s common stock assuming such exchange occurred on the date of acquiring
the Hotel Property), and (ii) 95%

-12-

--------------------------------------------------------------------------------




of (A) the actual cost of any Capital Expenditures or FF&E expenditures for such
Hotel Property made by the Borrower or its Subsidiaries during any period minus
(B) the FF&E Reserve for such Hotel Property, and (b) for any other Investment
the aggregate purchase price paid by the Borrower or its Subsidiary for such
other Investment (giving effect to any securities used to purchase such
Investment at the fair market value of the securities at the time of purchase
based upon the price at which such securities could be exchanged into the
Parent’s common stock assuming such exchange occurred on the date of acquiring
such Investment).
“Investment Grade Rating” means a Debt Rating of BBB- or better from S&P or a
Debt Rating of Baa3 or better from Moody’s.
“Investment Grade Release Event” has the meaning set forth in Section 11.23.
“Joint Venture Guarantor” means a direct or indirect Wholly‑Owned Subsidiary of
the Borrower that (a) has no assets other than its equity interests in Joint
Venture Subsidiaries whose sole assets are Unencumbered Properties, (b) is not
liable for any Indebtedness other than the Obligations, (c) complies in all
material respects with all of the covenants and requirements of the Guarantors
under the Credit Documents and (d) has delivered to the Administrative Agent
either (A) an original Guaranty and Environmental Indemnity Agreement executed
by it or (B) an Accession Agreement executed by it.
“Joint Venture Subsidiary” means any Subsidiary in which the Parent or any of
its Subsidiaries (a) holds a majority of equity interests and (b) after giving
effect to all buy/sell provisions contained in the applicable constituent
documents of such Subsidiary, controls all material decisions of such
Subsidiary, including without limitation the financing, refinancing and
disposition of the assets of such Subsidiary.
“Land” for any hotel means the real property upon which the hotel is located,
together with all rights, title and interests appurtenant to such real property,
including without limitation all rights, title and interests to (a) all strips
and gores within or adjoining such property, (b) the streets, roads, sidewalks,
alleys, and ways adjacent thereto, (c) all of the tenements, hereditaments,
easements, reciprocal easement agreements, rights-of-way and other rights,
privileges and appurtenances thereunto belonging or in any way pertaining
thereto, (d) all reversions and remainders, (e) all air space rights, and all
water, sewer and wastewater rights, (f) all mineral, oil, gas, hydrocarbon
substances and other rights to produce or share in the production of anything
related to such property, and (g) all other appurtenances appurtenant to such
property, including without limitation, any now or hereafter belonging or in
anywise appertaining thereto.
“LaSalle Leasing” means LaSalle Hotel Lessee, Inc.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.
“Lender Insolvency Event” means that (i) the Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Bank or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Bank or its Parent Company,
or such Bank or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.
“Leverage Ratio” means the percentage obtained by dividing (a) the Parent’s
Total Liabilities by (b) the Adjusted Corporate EBITDA.

-13-

--------------------------------------------------------------------------------




“LHL Facility” means that certain unsecured credit facility entered into by
LaSalle Hotel Lessee, Inc., as borrower, and U.S. Bank National Association, as
lender, pursuant to that certain Second Amended and Restated Revolving Credit
Note, dated as of December 14, 2011, from LaSalle Hotel Lessee, Inc. to U.S.
Bank National Association, in the maximum principal amount of $25,000,000, as
amended simultaneously herewith, as the same may be extended or further amended
to the extent permitted by Section 6.02.
“LIBOR” means, for the Interest Period for each LIBOR Advance comprising part of
the same Borrowing, an interest rate per annum equal to (A) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the offered rate that appears on the Reuters Screen
LIBOR01 Page (or any successor thereto) as the London interbank offered rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period (provided that LIBOR for the initial
Interest Period shall be computed on the basis of a 30-day term), determined as
of approximately 11:00 A.M. (London time) two (2) Business Days prior to the
first day of such Interest Period, provided that, if such rate is not available
for any reason at such time, the rate above shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Advance being made, continued or
converted by Citibank and with a term equivalent to such Interest Period would
be offered by Citibank’s London branch (or other Citibank branch or Affiliate)
to major banks in the London interbank market for Dollars at their request at
approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period divided by (B) one minus the LIBOR Reserve
Requirement. It is agreed that for purposes of this definition, LIBOR Advances
made hereunder shall be deemed to constitute Eurocurrency Liabilities as defined
in Regulation D and to be subject to the reserve requirements of Regulation D.
“LIBOR Advance” means any Advance which bears interest as provided in
Section 2.06(b).
“LIBOR Lending Office” means, with respect to any Bank, the office of such Bank
specified as its “Operations Contact” in the questionnaire such Bank provided to
the Administrative Agent, or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Administrative Agent.
“LIBOR Reserve Requirement” shall mean, on any day, that percentage (expressed
as a decimal fraction) which is in effect on such date, as provided by the Board
of Governors of the Federal Reserve System (or any successor) for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including “Eurocurrency liabilities” as currently defined as
Regulation D (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate LIBOR Rate Advances is
determined) having a term equal to such Interest Period. Each determination by
the Administrative Agent of the LIBOR Reserve Requirement, shall, in the absence
of manifest error, be conclusive and binding upon the Borrower.
“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement).

-14-

--------------------------------------------------------------------------------




“Liquid Investments” means cash and the following:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States;
(b)    (i) negotiable or nonnegotiable certificates of deposit, time deposits,
or other similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Bank or (B) any
other bank or trust company which has a combined capital surplus and undivided
profit of not less than $250,000,000, if at the time of deposit or purchase,
such bank debt securities are rated not less than “A” (or the then equivalent)
by the rating service of S&P or of Moody’s, and (ii) commercial paper issued by
(A) any Bank or (B) any other Person if at the time of purchase such commercial
paper is rated not less than “A-2” (or the then equivalent) by the rating
service of S&P or not less than “P-2” (or the then equivalent) by the rating
service of Moody’s, or upon the discontinuance of both of such services, such
other nationally recognized rating service or services, as the case may be, as
shall be selected by the Borrower with the consent of the Administrative Agent;
(c)    repurchase agreements relating to investments described in clauses (a)
and (b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $250,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “A”
(or the then equivalent) by the rating service of S&P or of Moody’s; and
(d)    such other instruments (within the meaning of New York’s Uniform
Commercial Code) as the Borrower may request and the Administrative Agent may
approve in writing, which approval will not be unreasonably withheld.
“Material Adverse Change” shall mean (a) a material adverse change in the
business, financial condition, or results of operations of the Borrower, the
Parent or the Borrower, the Parent and the Material Subsidiaries taken as a
whole, in each case since the date of the most recent financial statements of
the Parent delivered to the Banks pursuant to Section 5.05(b), (b) a material
adverse change affecting the validity or enforceability of this Agreement or any
Credit Document as against the Borrower or any Guarantor or (c) a material
adverse change affecting the ability of the Borrower, the Parent or the
Guarantors taken as a whole to perform their obligations under this Agreement or
any other Credit Document.
“Material Subsidiary” means any Subsidiary of the Borrower which owns (a) a
direct fee or leasehold interest in an Unencumbered Property (including pursuant
to an Operating Lease) or (b) assets that have an aggregate undepreciated book
value greater than $10,000,000.
“Maturity Date” means January 8, 2019.
“Maximum Rate” means the maximum nonusurious interest rate under applicable law.
“Minimum Tangible Net Worth” means, with respect to the Parent, at any time, the
sum of (a) $1,418,939,250 plus (b) 75% of the aggregate net proceeds received by
the Parent or any of its Subsidiaries after September 30, 2013 in connection
with any offering of Stock or Stock Equivalents of the Parent or its
Subsidiaries; provided however, that any such net proceeds used solely for the
purpose of redeeming the Parent’s preferred stock shall not be included in such
sum.

-15-

--------------------------------------------------------------------------------




“Moody’s” means Moody’s Investor Service Inc., and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Parent, the Borrower or any member of a
Controlled Group is making or accruing an obligation to make contributions.
“Net Income” means, for any period for which such amount is being determined,
the net income of the Parent (on a consolidated basis) after taxes, as
determined in accordance with GAAP, excluding, however, those items that the
Administrative Agent determines are extraordinary items, including but not
limited to (i) any net gain or loss during such period arising from the sale,
exchange, or other disposition of capital assets (such term to include all fixed
assets and all securities) other than in the ordinary course of business,
(ii) any write‑up or write-down of assets and (iii) expenses incurred in
connection with hotel conversions prior to the opening of any such converted
hotels.
“Net Worth” means, for any Person, stockholders equity of such Person determined
in accordance with GAAP.
“New Property” means, as at any date, any Hotel Property that has been owned for
less than four (4) Fiscal Quarters, by the Parent or by a Person that has been a
Subsidiary of the Parent during such entire period.
“New York Mortgage” means any consolidated, amended and restated mortgage by and
from a Subsidiary that owns a New York Property in favor of the Revolver
Administrative Agent.
“New York Property” means any Hotel Property located in the State of New York
(including the Park Central Asset).
“New York Term Note” means any consolidated, amended and restated promissory
note made by a Subsidiary of the Borrower that owns a New York Property and
payable to the order of the Revolver Administrative Agent for the ratable
benefit of the Banks and with respect to which the Borrower is deemed to be a
co-obligor with such Subsidiary.
“Non-Core Hotel Property” means a Hotel Property which is either (a) a full
service hotel located in a secondary market or (b) a limited service hotel
located in a non-urban market.
“Note” means a promissory note of the Borrower payable to the order of any Bank,
in substantially the form of the attached Exhibit A, evidencing indebtedness of
the Borrower to such Bank resulting from Advances owing to such Bank, and
“Notes” means all of such promissory notes.
“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.
“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.
“Obligations” means all Advances and other amounts payable by the Borrower to
the Administrative Agent or the Banks under the Credit Documents. The foregoing
shall also include all obligations under any Swap Contract between Borrower or
Parent and any Swap Bank that is permitted to be incurred pursuant to
Section 6.02(c), provided that in no event shall the Obligations of the Borrower
and the Guarantors under the Credit Documents include the Excluded Swap
Obligations.

-16-

--------------------------------------------------------------------------------




“OFAC” means the Office of Foreign Asset Control of the Department of the
Treasury of the United States.
“Operating Lease” means any operating lease of an Unencumbered Property between
the applicable Subsidiary that owns such Unencumbered Property (whether in fee
simple or subject to a Qualifying Ground Lease) and the applicable Operating
Lessee that leases such Unencumbered Property, as each may be amended, restated,
supplemented or otherwise modified from time to time.
“Operating Lessee” means a lessee of an Unencumbered Property pursuant to an
Operating Lease.
“Parent” means LaSalle Hotel Properties, a Maryland trust.
“Parent Common Stock” means the common shares of beneficial interest of Parent,
par value $.01 per share.
“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.
“Parent Hotel Properties” means all Hotel Properties owned or leased by the
Parent or one of the Parent’s Subsidiaries, including without limitation
Unencumbered Properties.
“Parent’s Interest Expense” means, for the period for which such amount is being
determined, the Interest Expense for the Parent and the Parent’s Subsidiaries on
a Consolidated basis.
“Park Central Asset” means the Hotel Property located at 870 Seventh Avenue, New
York, New York and commonly known as the Park Central Hotel.
“Participant Register” has the meaning set forth in Section 11.06(e).
“Patriot Act” has the meaning set forth in Section 3.01(a)(ix).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Encumbrances” means the Liens permitted to exist pursuant to
Section 6.01.
“Permitted Hazardous Substances” means (a) Hazardous Substances, petroleum and
petroleum products which are (i) used in the ordinary course of business and in
typical quantities for a hotel and (ii) generated, used and disposed of in
accordance with all Legal Requirements and good hotel industry practice and
(b) non‑friable asbestos to the extent (i) that no applicable Legal Requirements
require removal of such asbestos from the Hotel Property and (ii) such asbestos
is encapsulated in accordance with all applicable Legal Requirements and such
reasonable operations and maintenance program as may be required by the
Administrative Agent.
“Permitted Hotel Sale” means the Asset Disposition of all or a portion of (a) a
Hotel Property or (b) the ownership interest in a Subsidiary of the Borrower
which owns a Hotel Property, in either case with respect to which no Default has
occurred and is continuing or would occur upon the consummation of such Asset
Disposition.

-17-

--------------------------------------------------------------------------------




“Permitted Non‑Unencumbered Property” means any Hotel Property or other Property
(a) which is not an Unencumbered Property; (b) which is owned by a Permitted
Other Subsidiary; and (c) which neither is subject to any Environmental Claim,
nor contains any Hazardous Substance which could reasonably be expected to cause
a Material Adverse Change.
“Permitted Other Subsidiary” means a Wholly-Owned Subsidiary or a Joint Venture
Subsidiary of the Borrower which (a) does not own any Unencumbered Property, and
(b) is a bankruptcy remote, single purpose Person.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof or any trustee, receiver, custodian or
similar official.
“Personal Property” for any Hotel Property means all FF&E, inventory and other
personal property of every kind, whether now existing or hereafter acquired,
tangible and intangible, now or hereafter located on or about the Land, and used
or to be used in the future in connection with the operation of such Hotel
Property.
“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Parent, the Borrower or any member of a
Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.
“Prescribed Forms” means such duly executed form(s) or statement(s), and in such
number of copies, which may, from time to time, be prescribed by law and which,
pursuant to applicable provisions of (a) an income tax treaty between the United
States and the country of residence of the Bank providing the form(s) or
statement(s), (b) the Code, or (c) any applicable rule or regulation under the
Code, permit the Borrower to make payments hereunder for the account of such
Bank free of deduction or withholding of income or similar taxes (except for any
deduction or withholding of income or similar taxes as a result of any change in
or in the interpretation of any such treaty, the Code or any such rule or
regulation).
“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
“Property Owner” for any Existing Property or Future Property, means the Person
who owns fee or leasehold title interest (as applicable) in and to such
Property.
“Pro Rata Share” means, at any time with respect to any Bank, either (a) the
ratio (expressed as a percentage) of such Bank’s Commitment at such time to the
aggregate Commitments at such time or (b) if the Commitments have been
terminated, the ratio (expressed as a percentage) of such Bank’s aggregate
outstanding Advances at such time to the aggregate outstanding Advances of all
the Banks at such time.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.
“Qualified Ground Lease” means each of the ground leases or ground subleases set
forth on Schedule 1.01(d) hereto and for a Future Property means any ground
lease (a) which is a direct ground lease or ground sublease granted by the fee
owner of real property or a master ground lessee from such fee owner, (b) which
may be transferred and/or assigned without the consent of the lessor (or as to
which the lease expressly

-18-

--------------------------------------------------------------------------------




provides that (i) such lease may be transferred and/or assigned with the consent
of the lessor and (ii) such consent shall not be unreasonably withheld or
delayed) or subject to certain reasonable pre‑defined requirements, (c) which
has a remaining term (including any renewal terms exercisable at the sole option
of the lessee) of at least twenty (20) years, (d) under which no material
default has occurred and is continuing, (e) with respect to which a Lien may be
granted without the consent of the lessor (but subject to customary requirements
regarding the nature of the holder of such Lien and prior notice to the lessor),
(f) which contains customary and reasonable lender protection provisions,
including, without limitation, provisions to the effect that (i) the lessor
shall notify any holder of a Lien in such lease of the occurrence of any default
by the lessee under such lease and shall afford such holder the option to cure
such default, and (ii) in the event that such lease is terminated, such holder
shall have the option to enter into a new lease having terms substantially
identical to those contained in the terminated lease and (g) which otherwise
contains no non-customary terms that are material and adverse to the lessee.
“Qualified Intermediary” shall have the meaning set forth in the definition of
the term Unencumbered Property.
“Real Property” for any hotel means the Land and the Improvements for such
hotel, including without limitation, any retail or office space incorporated in
the Improvements or located on the Land, parking rights and any and all real
property rights to other ancillary functions necessary or desirable for the
operation of such hotel.
“Refinancing Debt” has the meaning set forth in Section 6.02(e).
“Register” has the meaning set forth in paragraph (c) of Section 11.06.
“REIT” means a real estate investment trust under Sections 856-860 of the Code.
“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA.
“Required Lenders” means, at any time, Banks holding at least 51% of the
aggregate unpaid principal amount of the Advances at such time.
“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Responsible Officer” means the Chief Executive Officer, President, Executive
Vice President, Chief Operating Officer, Chief Financial Officer, or Treasurer
of any Person.
“Restricted Payment” means (a) any direct or indirect payment, prepayment,
redemption, purchase, or deposit of funds or Property for the payment (including
any sinking fund or defeasance), prepayment, redemption or purchase of
Indebtedness not permitted by this Agreement, and (b) the making by any Person
of any dividends or other distributions (in cash, property, or otherwise) on, or
payment for the purchase, redemption or other acquisition of, any shares of any
capital stock, any limited liability company interests or any partnership
interests of such Person, other than dividends or distributions payable in such
Person’s stock, limited liability company interests or any partnership
interests.
“Revolver” means that certain unsecured revolving credit facility in favor of
the Borrower and certain of its Affiliates pursuant to the Revolving Credit
Agreement.

-19-

--------------------------------------------------------------------------------




“Revolver Administrative Agent” means Citibank, N.A., in its capacity as
administrative agent under the Revolving Credit Agreement and with respect to
the Revolver, together with any of its successors or assigns in any capacity.
“Revolving Credit Agreement” means that certain Amended and Restated Senior
Unsecured Credit Agreement dated as of the date hereof by and among the
Borrower, the Parent, the guarantors named therein or party thereto from time to
time, Citibank, as administrative agent thereunder, and the various lenders
party thereto from time to time, as the same may be extended or further amended
(other than any amendments that may be made in breach of Section 6.14).
“Rolling Period” means, as of any date, the four Fiscal Quarters ending on or
immediately preceding such date.
“Sanctions” has the meaning set forth in Section 4.22.
“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc., and any successor thereto.
“Secured Indebtedness” means all Secured Recourse Indebtedness plus all Secured
Non‑Recourse Indebtedness of the Parent and the Parent’s subsidiaries determined
on a Consolidated basis in accordance with GAAP; provided, however, that Secured
Indebtedness shall exclude the Indebtedness evidenced by any New York Term Note
so long as (a) the Administrative Agent qualifies as a “Qualified Unsecured
Lender” (as such term is defined and used in the Revolving Credit Agreement),
and (b) the New York Property to which such New York Term Note relates is not
subject any Liens other than the related New York Mortgage.
“Secured Non‑Recourse Indebtedness” of any Person means all Indebtedness of such
Person with respect to which recourse for payment is limited to specific assets
encumbered by a Lien securing such Indebtedness; provided, however, that
personal recourse of a holder of Indebtedness against any obligor with respect
thereto for fraud, misrepresentation, misapplication of cash, non‑payment of
real estate taxes or ground lease rent, waste, non-permitted transfers or liens,
bankruptcy, violation of special purpose covenants and other circumstances
customarily excluded from non‑recourse provisions in non‑recourse financing of
real estate shall not, by itself, prevent any Indebtedness from being
characterized as Secured Non‑Recourse Indebtedness, provided further that if a
personal recourse claim is made in connection therewith, such claim shall not
constitute Secured Non‑Recourse Indebtedness for the purposes of this Agreement.
“Secured Recourse Indebtedness” of any Person means any Total Liabilities
(excluding any Secured Non‑Recourse Indebtedness) of such Person for which the
obligations thereunder are secured by a Lien on any assets of such Person or its
Subsidiaries; provided, however, that the Indebtedness evidenced by a New York
Mortgage shall not comprise Secured Recourse Indebtedness and shall be treated
for all purposes under this Agreement as Unsecured Indebtedness, so long as
(a) the Administrative Agent qualifies as a “Qualified Unsecured Lender” (as
such term is defined and used in the Revolving Credit Agreement), and (b) the
New York Property to which such New York Note relates is not subject to any
Liens other than the related New York Mortgage.
“Senior Financing Transaction” means the incurrence of senior Unsecured
Indebtedness by the Parent.
“Status” means the existence of Level I Status, Level II Status, Level III
Status, or Level IV Status as the case may be. As used in this definition:

-20-

--------------------------------------------------------------------------------




“Level I Status” exists at any date if, at such date, the Leverage Ratio is less
than 4.00 to 1.00;
“Level II Status” exists at any date if, at such date, the Leverage Ratio is
greater than or equal to 4.00 to 1.00 but less than 5.00 to 1.00;
“Level III Status” exists at any date if, at such date, the Leverage Ratio is
greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00;
“Level IV Status” exists at any date if, at such date, the Leverage Ratio is
greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00; and
“Level V Status” exists at any date if, at such date, the Leverage Ratio is
greater than or equal to 6.00 to 1.00.
Status shall be determined and changed as of the 45th day following any Fiscal
Quarter; provided, that until the 45th day following the Fiscal Quarter first
ending after the Closing Date, the Status shall be determined with reference to
the Compliance Certificate delivered in connection with the initial Borrowing
hereunder. The Leverage Ratio shall be based upon the components of the
calculation of the Leverage Ratio for the Rolling Period just ended or as of the
end of such Rolling Period, as applicable.
“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non‑voting, and includes,
without limitation, common stock and preferred stock.
“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any stock, whether or not presently convertible, exchangeable or
exercisable.
“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding shares of
capital stock (or other equivalent interests) having by the terms thereof
ordinary voting power under ordinary circumstances to elect a majority of the
board of directors or Persons performing similar functions (or, if there are no
such directors or Persons, having general voting power) of such entity
(irrespective of whether at the time capital stock (or other equivalent
interests) of any other class or classes of such entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more
Subsidiaries of such Person or by one or more Subsidiaries of such Person.
“Substantial Completion” means, with respect to any Development Property and as
of any relevant date of determination, the substantial completion of all
material construction, renovation and rehabilitation work then planned with
respect to such Property.
“Swap Bank” means (a) any Person that is a Bank or an Affiliate of a Bank at the
time that it becomes a party to a Swap Contract with the Borrower and (b) any
Bank on the Closing Date or Affiliate of such Bank that is party to a Swap
Contract with the Borrower in existence on the Closing Date, in each case to the
extent permitted by Section 6.02(c).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond

-21-

--------------------------------------------------------------------------------




or forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Termination Event” means (a) the occurrence of a Reportable Event with respect
to a Plan, as described in Section 4043 of ERISA and the regulations issued
thereunder (other than a Reportable Event not subject to the provision for
30‑day notice to the PBGC under such regulations), (b) the withdrawal of the
Parent, the Borrower or any of a Controlled Group from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (c) the giving of a notice of intent to terminate a Plan under
Section 4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan
by the PBGC, or (e) any other event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.
“Total Commitments” means the aggregate amount of the Banks’ Commitments which
shall initially be Three Hundred Million Dollars ($300,000,000); as such amount
may be increased pursuant to the provisions of Section 1.06 or decreased
pursuant to the provisions of Section 2.04 or other applicable provisions of
this Agreement.
“Total Liabilities” of any Person means the sum of the following (without
duplication): (a) all Indebtedness of such Person and its Subsidiaries
determined on a Consolidated basis in conformity with GAAP, plus (b) such
Person’s Unconsolidated Entity Percentage of Indebtedness (including Secured
Non‑Recourse Indebtedness) of such Person’s Unconsolidated Entities, plus (c) to
the extent not already included in the calculation of either of the preceding
clauses (a) or (b), the aggregate amount of letters of credit for which such
Person or any of its Subsidiaries would have a direct or contingent obligation
to reimburse the issuers of such letters of credit upon a drawing under such
letters of credit, minus (d) to the extent included in the calculation of any of
the preceding clauses (a), (b) or (c), (i) trade payables and accruals incurred
in the ordinary course of business, (ii) the amount of any minority interests
and (iii) Capital Lease Obligations for a ground lease for any Hotel Property,
minus (e), with respect to the Parent, the sum of (i) the Parent’s cash proceeds
from (x) any sale or issuance of equity securities of the Parent or Indebtedness
of the Parent, provided that such sale or issuance occurred within the 60 days
preceding the date such Total Liabilities are determined and (y) any “like-kind
exchange” under Section 1031 of the Code, provided that such “like-kind
exchange” proceeds shall be held in escrow in accordance with the requirements
of such Section 1031, (ii) Indebtedness that has been defeased in accordance
with the loan documents for such Indebtedness and for which the Borrower
certifies as to such defeasance in a manner reasonably satisfactory to the
Administrative Agent and (iii) cash on hand of the Parent and its Subsidiaries
in an amount not to exceed 0.50% of Consolidated Total Book Value, provided that
such cash is not subject to any Lien or other encumbrance or restriction of any
kind.

-22-

--------------------------------------------------------------------------------




“Total Unencumbered Asset Value” means, at any date of determination, an amount
equal to the sum of (i) the Asset Values of all Unencumbered Properties (which
shall include any New York Property subject to a New York Mortgage) on such date
plus (ii) Liquid Investments of the Parent on a Consolidated basis on such date
that are not subject to any Liens of any kind (including any such Lien or
restriction imposed by (A) any agreement governing Indebtedness and (B) the
organizational documents of the Parent or any of its Subsidiaries) and, in each
case, that (a) are not subject to any agreement (including (x) any agreement
governing Indebtedness and (y) if applicable, the organizational documents of
the Parent or any of its Subsidiaries) which prohibits or limits the ability of
the Parent or any of its Subsidiaries to create, incur, assume or suffer to
exist any Lien upon such assets (excluding any agreement or organizational
document which limits generally the amount of Indebtedness which may be incurred
by the Parent or its Subsidiaries), and (b) are not subject to any agreement
(including any agreement governing Indebtedness) which entitles any Person to
the benefit of any Lien on such assets, or would entitle any Person to the
benefit of any such Lien upon the occurrence of any contingency (including,
without limitation, pursuant to an “equal and ratable” clause), but excluding
any agreement that conditions the ability of the Parent or its Subsidiaries to
encumber their assets upon the maintenance of one or more specified ratios that
limit the ability of such Persons to encumber their assets but that do not
generally prohibit the encumbrance of assets, or the encumbrance of specific
assets); provided that, for purposes of calculating this amount,
(1) Unencumbered Properties owned or leased by Joint Venture Subsidiaries may
not exceed 25% of the Total Unencumbered Asset Value, and (2) Non-Core Hotel
Properties may not comprise more than 10% of Total Unencumbered Asset Value.
“Type” has the meaning set forth in Section 1.04.
“Unconsolidated Entity” means, with respect to any Person, at any date, any
other Person in whom such Person holds an Investment, which Investment is
accounted for in the financial statements of such Person on an equity basis of
accounting or as a loan or advance to the other Person, and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the consolidated financial statements of such Person, if such
statements were prepared as of such date. Any Person that is an Unconsolidated
Entity with respect to another Person shall not be deemed to be a Subsidiary of
such Person.
“Unconsolidated Entity Percentage” means, for any Person, with respect to a
Person’s Unconsolidated Entity, the percentage ownership interest of such Person
in such Unconsolidated Entity; provided that, in the event that such Person is
the general partner of such Unconsolidated Entity, such Person’s Unconsolidated
Entity Percentage with respect to such Unconsolidated Entity shall be 100% with
respect to any Indebtedness for which recourse may be made against any general
partner of such Unconsolidated Entity (provided that such Indebtedness shall not
be deemed to be recourse to such general partner solely because of customary
carveouts to non‑recourse Indebtedness as described in the definition of
“Secured Non-Recourse Indebtedness”); provided further that when the Investment
in an Unconsolidated Entity is in the form of preferred stock or a loan or
advance, the Unconsolidated Entity Percentage shall be a percentage equal to
(a) the amount of such Investment divided by (b) the aggregate amount of the
Investments by all Persons in the Unconsolidated Entity.
“Unencumbered” means, with respect to any Hotel Property, at any date of
determination, the circumstance that such Hotel Property on such date:
(a)    is not subject to any Liens (including restrictions on transferability or
assignability) of any kind (including any such Lien or restriction imposed by
(i) any agreement governing Indebtedness, and (ii) the organizational documents
of the Borrower or any of its Subsidiaries, but excluding Permitted Encumbrances
and, in the case of any Qualified Ground Lease (to the extent

-23-

--------------------------------------------------------------------------------




permitted by the definition thereof), restrictions on transferability or
assignability in respect of such Qualified Ground Lease);
(b)    is not subject to any agreement (including (i) any agreement governing
Indebtedness, and (ii) if applicable, the organizational documents of the
Borrower or any of its Subsidiaries) which prohibits or limits the ability of
the Borrower or any of its Subsidiaries to create, incur, assume or suffer to
exist any Lien upon such Hotel Property, other than Permitted Encumbrances
(excluding any agreement or organizational document which limits generally the
amount of Indebtedness which may be incurred by the Borrower or its
Subsidiaries); and
(c)    is not subject to any agreement (including any agreement governing
Indebtedness) which entitles any Person to the benefit of any Lien (other than
Permitted Encumbrances) on such Hotel Property, or would entitle any Person to
the benefit of any such Lien upon the occurrence of any contingency (including,
without limitation, pursuant to an “equal and ratable” clause).
For the purposes of this Agreement, any Hotel Property owned by a Subsidiary of
the Borrower shall not be deemed to be Unencumbered unless both (i) such Hotel
Property and (ii) all Stock owned directly or indirectly by Borrower in such
Subsidiary is Unencumbered.
“Unencumbered Property” means, as of any date it is to be determined, each Hotel
Property that is owned or leased by the Borrower or any Material Subsidiary, and
that satisfies each of the following conditions:
(a)    such Hotel Property (i) is Unencumbered, (ii) free of all material title
defects, and (iii) either (A) owned (together with the land on which it is
located) in fee simple by the Borrower or its direct or indirect Wholly-Owned
Subsidiary or Joint Venture Subsidiary, (B) owned by the Borrower or its direct
or indirect Wholly-Owned Subsidiary or Joint Venture Subsidiary and located on
land leased to the Borrower or such Subsidiary pursuant to a Qualified Ground
Lease, or (C) owned (together with the land on which it is located ) in fee
simple by a qualified intermediary within the meaning of Internal Revenue
Service Regulation 1.1031(k)-1(g)(4) that is acting for the benefit of the
Borrower or its direct or indirect Wholly‑Owned Subsidiary or Joint Venture
Subsidiary (each such entity, a “Qualified Intermediary”), all as evidenced by a
copy of the most recent ALTA Owner’s Policy of Title Insurance (or commitment to
issue such a policy to the Borrower or its Subsidiary owning or to own such
Hotel Property) relating to such Hotel Property showing the identity of the fee
titleholder thereto and all matters of record as of its date and, if such Hotel
Property is owned by a Qualified Intermediary, documents establishing that the
Qualified Intermediary acts at the direction of the Borrower or its direct or
indirect Wholly‑Owned Subsidiary or Joint Venture Subsidiary;
(b)    If the Property Owner for such Hotel Property is not the Borrower, the
Property Owner shall be (i) either a Wholly-Owned Subsidiary or a Joint Venture
Subsidiary of the Borrower whose sole assets are Unencumbered Properties, who is
not liable for any Indebtedness other than the Obligations, who complies in all
material respects with all of the covenants and requirements of Material
Subsidiaries under the Credit Documents and who has delivered to the
Administrative Agent an Accession Agreement executed by such Subsidiary
(provided, however, that no Accession Agreement shall be required at any time
after an Investment Grade Release Event has occurred), (ii) a Qualified
Intermediary, as defined in clause (a) above, whose sole assets are Unencumbered
Properties, who is not liable for any Indebtedness, and whose sole beneficiary
is either the Borrower

-24-

--------------------------------------------------------------------------------




or a Wholly‑Owned Subsidiary or Joint Venture Subsidiary of the Borrower that
complies in all material respects with all of the covenants and requirements of
Material Subsidiaries under the Credit Documents and has delivered to the
Administrative Agent an Accession Agreement executed by such Subsidiary
(provided, however, that no Accession Agreement shall be required at any time
after an Investment Grade Release Event has occurred), or (iii) a Joint Venture
Subsidiary that has more than 50% of its outstanding equity interests owned by a
Joint Venture Guarantor or the Borrower.
(c)    if such Hotel Property is subject to a Qualified Ground Lease, no default
by the lessee under the Qualified Ground Lease exists and the Qualified Ground
Lease remains in full force and effect;
(d)    such Hotel Property is free of all material structural defects;
(e)    such Hotel Property is (i) in compliance, in all material respects, with
all applicable Environmental Laws, and (ii) not subject to any material
Environmental Claim;
(f)    neither all nor any material portion of such Hotel Property shall be the
subject of any proceeding by a governmental authority for the condemnation,
seizure or appropriation thereof, nor the subject of any negotiations for sale
in lieu of condemnation, seizure or appropriation;
(g)    such Hotel Property is (i) located in either the United States of America
or in an Approved Other Country and (ii) either (A) a full service hotel located
in a resort, convention or urban market, (B) a limited service hotel located in
an urban market, or (C) a Non-Core Hotel Property; and
(h)    the Borrower shall have executed and acknowledged (or caused to be
executed and acknowledged) and delivered to the Administrative Agent, on behalf
of the Banks, all documents, and taken all actions reasonably required by the
Administrative Agent from time to time to confirm the rights created or now or
hereafter intended to be created under the Credit Documents, or otherwise to
carry out the purposes of the Credit Documents, and the transactions
contemplated thereunder, the Administrative Agent shall have received all other
evidence and information that it may reasonably require.
For the avoidance of doubt, the Hotel Properties constituting the “Unencumbered
Properties” under the Revolving Credit Agreement as of the date hereof shall be
deemed to be Unencumbered Properties for the purposes of this Agreement.
“Unsecured Indebtedness” of any Person means the Total Liabilities of such
Person, plus, with respect to the Parent, to the extent deducted in determining
Total Liabilities, those items included in clause (e) of the definition of Total
Liabilities, minus all Secured Indebtedness of such Person. Without limiting the
foregoing and for purposes of clarification, Unsecured Indebtedness shall
include any Indebtedness evidenced by a New York Term Note, so long as the New
York Property to which such New York Note relates is not subject to any Liens
other than the related New York Mortgage.
“Wholly-Owned Subsidiary” of a Person means any Subsidiary for which such
Person’s ownership interest is 99% or more.
Section 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

-25-

--------------------------------------------------------------------------------




Section 1.03    Accounting Terms; Changes in GAAP. (a) All accounting terms not
specifically defined in this Agreement shall be construed in accordance with
GAAP applied on a consistent basis.
(b)    Unless otherwise indicated, all financial statements of the Borrower and
the Parent, all calculations for compliance with covenants in this Agreement,
and all calculations of any amounts to be calculated under the definitions in
Section 1.01 shall be based upon the Consolidated accounts of the Borrower, the
Parent and their respective Subsidiaries (as applicable) in accordance with
GAAP.
(c)    If any changes in accounting principles after the Closing Date required
by GAAP or the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or similar agencies results in a change in the
method of calculation of, or affects the results of such calculation of, any of
the financial covenants, standards or terms found in this Agreement, then the
parties shall enter into and diligently pursue negotiations in order to amend
such financial covenants, standards or terms so as to equitably reflect such
change, with the desired result that the criteria for evaluating the financial
condition of Borrower and its Subsidiaries (determined on a Consolidated basis)
shall be the same after such change as if such change had not been made. Until
covenants, standards, or terms of this Agreement are amended in accordance with
this Section 1.3(c), such covenants, standards and terms shall be computed and
determined in accordance with accounting principles in effect prior to such
change in accounting principles.
(d)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
Section 1.04    Types of Advances. Advances are distinguished by “Type”. The
“Type” of an Advance refers to the determination whether such Advance is a LIBOR
Advance or Base Rate Advance, each of which constitutes a Type.
Section 1.05    Miscellaneous. Article, Section, Schedule and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Agreement,
unless otherwise specified.
Section 1.06    Commitment Increases. (a) The Borrower shall be entitled to
request that the Total Commitments be increased to an amount not exceeding Five
Hundred Million Dollars ($500,000,000); provided that (i) no Default then
exists, (ii) the Borrower gives the Banks thirty (30) days’ prior written notice
of such election, (iii) no Bank shall be obligated to increase such Bank’s
Commitment without such Bank’s written consent which may be withheld in such
Bank’s sole discretion, (iv) the Borrower, not the Banks or the Administrative
Agent, shall be responsible for arranging for Persons to provide the additional
Commitment amounts; and (v) any Person providing any additional Commitment
amount must qualify as an Eligible Assignee and be reasonably acceptable to the
Administrative Agent if such Person is not already a Bank. In connection with
any such increase in the Total Commitments the parties shall execute any
documents reasonably requested in connection with or to evidence such increase,
including without limitation an amendment to this Agreement.

-26-

--------------------------------------------------------------------------------




(b)    On the date (“Funding Date”) of any future increase in the Total
Commitments permitted by this Agreement, such date designated by the
Administrative Agent, the Banks whose Commitments have increased in connection
with such future increase in the Total Commitments shall fund to the
Administrative Agent such amounts as may be required to cause each of them to
hold its Pro Rata Share of Advances based upon the Commitments as of such
Funding Date, and the Administrative Agent shall distribute the funds so
received to the other Banks in such amounts as may be required to cause each of
them to hold its Pro Rata Share of Advances as of such Funding Date. The Banks
receiving such amounts to be applied to LIBOR Advances may demand payment of the
breakage costs under Section 2.08 as though the Borrower had elected to prepay
such LIBOR Advances on such date and the Borrower shall pay the amount so
demanded as provided in Section 2.08. The first payment of interest received by
the Administrative Agent after such Funding Date shall be paid to the Banks in
amounts adjusted to reflect the adjustments of their respective Pro Rata Shares
of the Advances as of the Funding Date.

ARTICLE II
THE ADVANCES
Section 2.01    The Term Loan Advances. Each Bank severally agrees, on the terms
and conditions set forth in this Agreement, to make a single Advance in U.S.
Dollars to the Borrower on the Effective Date in an amount equal to such Bank’s
total Commitment. The Borrower may from time to time prepay the Advances or any
portion thereof pursuant to Section 2.07. Amounts repaid on the Advances may not
be reborrowed.
Section 2.02    Method of Borrowing. (a) Notice. Each Borrowing shall be made by
telephone (promptly confirmed in writing on the same day) pursuant to a Notice
of Borrowing, given not later than 1:00 P.M. (New York City time) (i) on the
third Business Day before the date of the proposed Borrowing, in the case of a
Borrowing consisting of LIBOR Advances, or (ii) on the Business Day before the
date of the proposed Borrowing, in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Administrative Agent, which shall give
each Bank prompt notice on the day of receipt of such timely telephone call or
Notice of Borrowing of such proposed Borrowing by telecopier. Each Notice of
Borrowing shall be in writing or by telecopier specifying the requested (i) date
of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) if such Borrowing is to be
comprised of LIBOR Advances, the Interest Period for each such Advance. In the
case of a proposed Borrowing comprised of LIBOR Advances, the Administrative
Agent shall promptly notify each Bank of the applicable interest rate under
Section 2.06(b). Each Bank shall, before 1:00 P.M. (New York City time) on the
date of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at its address referred to in Section 11.02,
or such other location as the Administrative Agent may specify by written notice
to the Banks, in same day funds, such Bank’s Pro Rata Share of such Borrowing.
Upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower at its
account with the Administrative Agent or to such other account as the Borrower
shall specify to the Administrative Agent in writing.
(b)    Conversions and Continuations. In order to elect to Convert or continue
Advances comprising part of the same Borrowing under this Section, the Borrower
shall deliver an irrevocable Notice of Conversion or Continuation to the
Administrative Agent at the Administrative Agent’s office no later than
1:00 P.M. (New York City time) (i) on the date which is at least three Business
Days in advance of the proposed Conversion or continuation date in the case of a
Conversion to or a continuation of a Borrowing comprised of LIBOR Advances and
(ii) on the Business Day prior to the proposed conversion date in the

-27-

--------------------------------------------------------------------------------




case of a Conversion to a Borrowing comprised of Base Rate Advances. Each such
Notice of Conversion or Continuation shall be in writing or by telecopier,
specifying (i) the requested Conversion or continuation date (which shall be a
Business Day), (ii) the Borrowing amount and Type of the Advances to be
Converted or continued, (iii) whether a Conversion or continuation is requested,
and if a Conversion, into what Type of Advances, and (iv) in the case of a
Conversion to, or a continuation of, LIBOR Advances, the requested Interest
Period. Promptly after receipt of a Notice of Conversion or Continuation under
this paragraph, the Administrative Agent shall provide each Bank with a copy
thereof and, in the case of a Conversion to or a continuation of LIBOR Advances,
notify each Bank of the applicable interest rate under Section 2.06(b). For
purposes other than the conditions set forth in Section 3.02, the portion of
Advances comprising part of the same Borrowing that are Converted to Advances of
another Type shall constitute a new Borrowing. If the Borrower shall fail to
specify an Interest Period for a LIBOR Advance including the continuation of a
LIBOR Advance, the Borrower shall be deemed to have selected a Base Rate
Advance.
(c)    Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:
(i)    [Reserved];
(ii)    [Reserved];
(iii)    at no time shall there be more than eight (8) Interest Periods
applicable to outstanding LIBOR Advances;
(iv)    the Borrower may not select LIBOR Advances for any Borrowing to be made,
Converted or continued if a Default has occurred and is continuing;
(v)    if any Bank shall, at any time prior to the making of any requested
Borrowing comprised of LIBOR Advances, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof makes it unlawful, or that any central bank or
other governmental authority asserts that it is unlawful, for such Bank or its
LIBOR Lending Office to perform its obligations under this Agreement to make
LIBOR Advances or to fund or maintain LIBOR Advances, then such Bank’s Pro Rata
Share of such Borrowing shall be made as a Base Rate Advance, provided that such
Base Rate Advance shall be considered part of the same Borrowing and interest on
such Base Rate Advance shall be due and payable at the same time that interest
on the LIBOR Advances comprising the remainder of such Borrowing shall be due
and payable; and such Bank agrees to use commercially reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such
designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of such Bank, be otherwise materially disadvantageous to
such Bank;
(vi)    if the Administrative Agent is unable to determine the LIBOR for LIBOR
Advances comprising any requested Borrowing, the right of the Borrower to select
LIBOR Advances for such Borrowing or for any subsequent Borrowing shall be
suspended until the Administrative Agent shall notify the Borrower and the Banks
that the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance;
(vii)    if the Required Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the Administrative Agent that the LIBOR
for LIBOR Advances comprising such Borrowing will not adequately reflect the
cost to such Banks of making or funding their respective LIBOR Advances, as the
case may be, for such Borrowing, the right of the Borrower to select LIBOR
Advances for such Borrowing or for any subsequent Borrowing shall be suspended

-28-

--------------------------------------------------------------------------------




until the Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance; and
(viii)    if the Borrower shall fail to select the duration or continuation of
any Interest Period for any LIBOR Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01 and paragraph
(a) or (b) above, the Administrative Agent will forthwith so notify the Borrower
and the Banks and such Advances will be made available to the Borrower on the
date of such Borrowing as Base Rate Advances or, if an existing Advance,
Converted into Base Rate Advances.
(d)    Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of LIBOR Advances, the Borrower shall indemnify each Bank against any loss,
out-of-pocket cost or expense incurred by such Bank as a result of any condition
precedent for Borrowing set forth in Article III not being satisfied for any
reason, including, without limitation, any loss, cost or expense actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund the Advance to be made by such Bank as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.
(e)    Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Bank before the date of any Borrowing that such Bank will
not make available to the Administrative Agent such Bank’s Pro Rata Share of the
Borrowing, the Administrative Agent may assume that such Bank has made its Pro
Rata Share of such Borrowing available to the Administrative Agent on the date
of such Borrowing in accordance with paragraph (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made its Pro Rata Share of such Borrowing available to
the Administrative Agent, such Bank and the Borrower severally agree to
immediately repay to the Administrative Agent on demand, and without
duplication, such corresponding amount, together with interest on such amount,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable on each such day to Advances
comprising such Borrowing and (ii) in the case of such Bank, the Federal Funds
Rate for each such day. If such Bank shall repay to the Administrative Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Bank’s Advance as part of such Borrowing
for purposes of this Agreement even though not made on the same day as the other
Advances comprising such Borrowing.
(f)    Bank Obligations Several. The failure of any Bank to make the Advance to
be made by it as part of any Borrowing shall not relieve any other Bank of its
obligation, if any, to make its Advance on the date of such Borrowing. No Bank
shall be responsible for the failure of any other Bank to make the Advance to be
made by such other Bank on the date of any Borrowing.
(g)    Notes. Upon the request of a Bank, the indebtedness of the Borrower to
such Bank resulting from Advances owing to such Bank shall be evidenced by the
Note of the Borrower payable to the order of such Bank in substantially the form
of Exhibit A; provided, however, that to the extent no Note has been issued to a
Bank, this Agreement shall be deemed to comprise conclusive evidence for all
purposes of the indebtedness resulting from the Advances and extensions of
credit made hereunder.

-29-

--------------------------------------------------------------------------------




(h)    Bank Booking Vehicles. Each Bank may, at its option, make any Advance
available to the Borrower by causing any foreign or domestic branch or Affiliate
of such Bank to make such Advance; provided, however, that (i) any exercise of
such option shall not affect the obligation of the Borrower or any Bank in
accordance with the terms of this Agreement and (ii) nothing in this
Section 2.02(h) shall be deemed to obligate any Bank to obtain the funds for any
Advance in any particular place or manner or to constitute a representation or
warranty by any Bank that it has obtained or will obtain the funds for any
Advance in any particular place or manner.
Section 2.03    Fees. (a) [Reserved].
(b)    [Reserved].
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent for the Administrative Agent’s account the fees set forth
in any separate letter agreement executed and delivered by the Borrower and to
which the Administrative Agent is a party, as the same may be amended from time
to time (collectively, the “Fee Letter”) in accordance with the terms thereof,
as and when the same are due and payable pursuant to the terms of such Fee
Letter.
Section 2.04    [Reserved].
Section 2.05    Repayment of Advances. The Borrower shall repay the outstanding
principal amount of each Advance on the Maturity Date.
Section 2.06    Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Bank from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:
(a)    Base Rate Advances. If such Advance is a Base Rate Advance, a rate per
annum (computed on the actual number of days elapsed, including the first day
and excluding the last, based on (x) a 365 or 366, as the case may be, day year
to the extent the interest rate is based upon Citibank’s base rate and (y) a 360
day year to the extent the interest rate is based upon either the Federal Funds
Rate or LIBOR) equal at all times to the lesser of (i) the Adjusted Base Rate in
effect from time to time plus the Applicable Margin and (ii) the Maximum Rate,
payable in arrears on the first day of each calendar month, provided that during
the continuance of an Event of Default, Base Rate Advances shall bear interest
at a rate per annum equal at all times to the lesser of (1) the rate required to
be paid on such Advance immediately prior to the date on which such Event of
Default commenced plus two percent (2%) and (2) the Maximum Rate.
(b)    LIBOR Advances. If such Advance is a LIBOR Advance, a rate per annum
(computed on the actual number of days elapsed, including the first day and
excluding the last, based on a 360 day year) equal at all times during the
Interest Period for such Advance to the lesser of (i) the LIBOR for such
Interest Period plus the Applicable Margin and (ii) the Maximum Rate, payable in
arrears on the last day of such Interest Period, and on the date such LIBOR
Advance shall be paid in full, and, with respect to LIBOR Advances having an
Interest Period in excess of one month, the numerically corresponding day to the
initial day of such Interest Period in each calendar month during such Interest
Period; provided, however, that if there is no numerically corresponding day in
any such month or if the Interest Period begins on the last Business Day of a
calendar month, interest shall be payable on the last Business Day of each
calendar month during the Interest Period; provided further that during the
continuance of an Event of Default, LIBOR Advances shall bear interest at a rate
per annum equal at all times to the lesser of (i) the rate required to be paid
on such

-30-

--------------------------------------------------------------------------------




Advance immediately prior to the date on which such Event of Default commenced
plus two percent (2%) and (ii) the Maximum Rate.
(c)    Usury Recapture. In the event the rate of interest chargeable under this
Agreement or the Notes at any time is greater than the Maximum Rate, the unpaid
principal amount of the Notes shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Notes equals the amount of
interest which would have been paid or accrued on the Notes if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Notes, the total amount of interest paid or
accrued under the terms of this Agreement and the Notes is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then the
Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Banks an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on the Notes if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on the Notes if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid or accrued under this Agreement on
the Notes. In the event the Banks ever receive, collect or apply as interest any
sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Notes, and if no such principal is then outstanding, such excess or part thereof
remaining shall be paid to the Borrower.
(d)    Other Amounts Overdue. If any amount payable under this Agreement other
than the Advances is not paid when due and payable, including without
limitation, accrued interest and fees, then such overdue amount shall accrue
interest hereon due and payable on demand at a rate per annum equal to the
Adjusted Base Rate plus two percent (2%), from the date such amount became due
until the date such amount is paid in full.
Section 2.07    Prepayments.
(a)    Right to Prepay. The Borrower shall have no right to prepay any principal
amount of any Advance except as provided in this Section 2.07.
(b)    Optional Prepayments. The Borrower may elect to prepay any of the
Advances, after giving by 1:00 P.M. (New York City time) (i) in the case of
LIBOR Advances, at least three Business Days’ prior written notice or (ii) in
case of Base Rate Advances, at least one Business Day’s prior written notice to
the Administrative Agent stating the proposed date and aggregate principal
amount of such prepayment, and if applicable, the relevant Interest Period for
the Advances to be prepaid. If any such notice is given, the Borrower shall
prepay Advances comprising part of the same Borrowing in whole or ratably in
part in an aggregate principal amount equal to the amount specified in such
notice, and with respect to LIBOR Advances shall also pay accrued interest to
the date of such prepayment on the principal amount prepaid and amounts, if any,
required to be paid pursuant to Section 2.08 as a result of such prepayment
being made on such date; provided, however, that each partial prepayment shall
be in an aggregate principal amount not less than $1,000,000 and in integral
multiples of $100,000.
(c)    Ratable Payments. Each payment of any Advance pursuant to this
Section 2.07 or any other provision of this Agreement shall be made in a manner
such that all Advances comprising part of the same Borrowing are paid in whole
or ratably in part.
(d)    Effect of Notice. All notices given pursuant to this Section 2.07 shall
be irrevocable and binding upon the Borrower.

-31-

--------------------------------------------------------------------------------




Section 2.08    Breakage Costs. If (a) any payment of principal of any LIBOR
Advance is made other than on the last day of the Interest Period for such
Advance as a result of any payment pursuant to Section 2.07 or the acceleration
of the maturity of the Notes pursuant to Article VIII or otherwise; (b) any
Conversion of a LIBOR Advance is made other than on the last day of the Interest
Period for such Advance pursuant to Section 2.12 or otherwise; or (c) the
Borrower fails to make a principal or interest payment with respect to any LIBOR
Advance on the date such payment is due and payable, the Borrower shall, within
10 days of any written demand sent by any Bank to the Borrower through the
Administrative Agent, pay to the Administrative Agent for the account of such
Bank any amounts (without duplication of any other amounts payable in respect of
breakage costs) required to compensate such Bank for any losses (other than lost
profit), out‑of‑pocket costs or expenses which it reasonably incurs as a result
of such payment or nonpayment, including, without limitation, any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Bank to fund or maintain such Advance.
Section 2.09    Increased Costs. (a) LIBOR Advances. If, due to either (i) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the calculation of the LIBOR) in or
in the interpretation of any law or regulation enacted, issued or promulgated
after the date of this Agreement or (ii) the compliance with any guideline,
rule, directive or request from any central bank or other Governmental Authority
(whether or not having the force of law) enacted, issued or promulgated after
the date of this Agreement, there shall be any increase in the cost to any Bank
of agreeing to make or making, funding, converting into, continuing or
maintaining LIBOR Advances, then the Borrower shall from time to time, within 10
days of written demand by such Bank (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank additional amounts (without duplication of any other amounts payable in
respect of increased costs) sufficient to compensate such Bank for such
increased cost; provided, however, that, before making any such demand, each
Bank agrees to use commercially reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. A
certificate as to the amount of such increased cost and detailing the
calculation of such cost submitted to the Borrower and the Administrative Agent
by such Bank at the time such Bank demands payment under this Section shall be
conclusive and binding for all purposes, absent manifest error.
(b)    Capital Adequacy. If any Bank determines in good faith that compliance
with any law or regulation or any guideline, rule, directive or request from any
central bank or other Governmental Authority (whether or not having the force of
law) enacted, issued or promulgated after the date of this Agreement affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Bank or any corporation controlling such Bank and that the
amount of such capital or liquidity is increased by or based upon the existence
of such Bank’s commitment to lend and other commitments of this type, then, upon
10 days prior written notice by such Bank (with a copy of any such demand to the
Administrative Agent), the Borrower shall immediately pay to the Administrative
Agent for the account of such Bank, as the case may be, from time to time as
specified by such Bank, additional amounts (without duplication of any other
amounts payable in respect of increased costs) sufficient to compensate such
Bank, in light of such circumstances, to the extent that such Bank reasonably
determines such increase in capital or liquidity to be allocable to the
existence of such Bank’s commitment to lend under this Agreement. A certificate
as to such amounts and detailing the calculation of such amounts submitted to
the Borrower and the Administrative Agent by such Bank shall be conclusive and
binding for all purposes, absent manifest error.
(c)    [Reserved].

-32-

--------------------------------------------------------------------------------




(d)    Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States financial
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed an introduction or change of the type referred to in this
Section 2.09, regardless of the date enacted, adopted or issued.
Section 2.10    Payments and Computations.
(a)    Payment Procedures. Except if otherwise set forth herein, the Borrower
shall make each payment under this Agreement and under the Notes not later than
12:00 Noon (New York City time) on the day when due in Dollars to the
Administrative Agent without setoff, deduction or counterclaim at the location
referred to in the Notes (or such other location as the Administrative Agent
shall designate in writing to the Borrower) in same day funds. The
Administrative Agent will on the same day such payment is deemed received from
the Borrower cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent or a specific Bank pursuant to Section 2.03(c), 2.06(c),
2.08, 2.09, 2.11 or 2.12, but after taking into account payments effected
pursuant to Section 11.04) to the Banks in accordance with each Bank’s Pro Rata
Share for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Bank for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. If and to the extent that the
Administrative Agent shall not have so made payment to a Bank on the day
required under this Agreement, the Administrative Agent agrees to immediately
pay such Bank such payment, together with interest on such amount, for each day
from the date such amount was deemed received by the Administrative Agent until
the date such amount is paid to such Bank at the Federal Funds Rate for each
such day.
(b)    Computations. All computations of interest based on Citibank’s base rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of fees and interest based on the
LIBOR and the Federal Funds Rate shall be made by the Administrative Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day, but excluding the last day) occurring in the period
for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate shall be conclusive and binding for all
purposes, absent manifest error.
(c)    Non‑Business Day Payments. Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of LIBOR Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.
(d)    Administrative Agent Reliance. Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to the Banks that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such date
an amount equal to the amount then due such Bank. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to

-33-

--------------------------------------------------------------------------------




such Bank, together with interest, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate for each such day.
(e)    Application of Payments. Unless otherwise specified in Section 2.07
hereof, whenever any payment received by the Administrative Agent under this
Agreement is insufficient to pay in full all amounts then due and payable under
this Agreement and the Notes, such payment shall be distributed and applied by
the Administrative Agent and the Banks in the following order: first, to the
payment of fees and expenses due and payable to the Administrative Agent under
and in connection with this Agreement or any other Credit Document and the
payment of fees and expenses due and payable to each Bank under Section 11.04,
ratably among such parties in accordance with the aggregate amount of such
payments owed to each such party; second, to the payment of all expenses due and
payable under Section 2.11(c), ratably among the Banks in accordance with the
aggregate amount of such payments owed to each such Bank; third, to the payment
of all other fees due and payable under Section 2.03; fourth, to the payment of
the interest accrued on all of the Notes, ratably among the Banks in accordance
with their respective Pro Rata Shares; and fifth, to the payment of (i) the
principal amount of all of the Notes, regardless of whether any such amount is
then due and payable and (ii) breakage, termination or other amounts owing in
respect of any Swap Contract between the Borrower and any Swap Bank, to the
extent such Swap Contract is permitted hereunder, ratably among the Banks in
accordance with the aggregate amount of such payments owed to each such Bank.
(f)    Register. The Administrative Agent shall record in the Register the
Commitment and the Advances from time to time of each Bank and each repayment or
prepayment in respect to the principal amount of such Advances of each Bank. Any
such recordation shall be conclusive and binding on the Borrower and each Bank,
absent manifest error; provided however, that failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations hereunder in respect of such Advances.
Section 2.11    Taxes.
(a)    No Deduction for Certain Taxes. Any and all payments by or on account of
any Obligations of the Borrower shall be made, in accordance with Section 2.10,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, duties, deductions, withholdings (including all backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto (collectively, “Taxes”), except as required by applicable law,
excluding, (i) in the case of each Bank, and the Administrative Agent, taxes
imposed on its net income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Bank or the Administrative Agent (as
the case may be) is organized or any political subdivision of such jurisdiction
or by the jurisdiction of such Bank’s Applicable Lending Office or any political
subdivision of such jurisdiction and (ii) any U.S. federal withholding tax
imposed pursuant to Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), including any current or future implementing Treasury
Regulations and administrative pronouncements thereunder (collectively,
“FATCA”), and (iii) any withholding tax imposed on amounts payable to or for the
account of any Bank or the Administrative Agent with respect to an applicable
interest in an Advance or Commitment pursuant to a law in effect on the date on
which such Bank or the Administrative Agent acquires such interest in the
Advance or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.14) or designates a new Applicable Lending Office,
except in each case to the extent that, pursuant to this Section 2.11(a) or
Section 2.11(c), amounts with respect to such Taxes were payable either to such
Bank’s or the Administrative Agent’s assignor immediately before such Person
became a party hereto or to such Bank immediately before it changed its
Applicable Lending

-34-

--------------------------------------------------------------------------------




Office (all such excluded Taxes in respect of payments hereunder or under any
Credit Document being referred to as “Excluded Taxes”, and all Taxes other than
Other Taxes and Excluded Taxes being referred to as “Indemnified Taxes”). If the
Borrower shall be required by law (as determined in the good faith discretion of
the Borrower) to deduct any Taxes from or in respect of any sum payable to any
Bank or the Administrative Agent, (i) the sum payable shall be increased as may
be necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.11), such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made; provided, however, that if
the Borrower’s obligation to deduct or withhold Taxes is caused solely by such
Bank’s or the Administrative Agent’s failure to provide the forms described in
paragraph (g) of this Section 2.11 and such Bank or the Administrative Agent
could have provided such forms, no such increase shall be required; (ii) the
Borrower shall make such deductions; and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Legal Requirements.
(b)    Other Taxes. In addition, the Borrower agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made under, or from the
execution, delivery, performance, enforecement or registration of, or otherwise
with respect to, this Agreement, the Notes, or the other Credit Documents
(hereinafter referred to as “Other Taxes”).
(c)    Indemnification. Subject to the proviso of Section 2.11(a), the Borrower
indemnifies each Bank and the Administrative Agent for the full amount of
Indemnified Taxes or Other Taxes imposed on or paid by such Bank or the
Administrative Agent (as the case may be) and any liability (including interest
and expenses) arising therefrom or with respect thereto, or required to be
withheld or deducted from a payment to such Bank or the Administrative Agent,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by any Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of any Bank, shall be conclusive absent manifest error.
Each payment required to be made by the Borrower in respect of this
indemnification shall be made to the Administrative Agent for the benefit of any
party claiming such indemnification within 30 days from the date the Borrower
receives written demand detailing the calculation of such amounts therefor from
the Administrative Agent on behalf of itself as Administrative Agent or any such
Bank. If any Bank or the Administrative Agent receives a refund in respect of
any Indemnified Taxes or Other Taxes paid by the Borrower under this
paragraph (c), such Bank or the Administrative Agent, as the case may be, shall
promptly pay to the Borrower the Borrower’s share of such refund, net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, however, that the Borrower, upon the
request of the Administrative Agent or such Bank, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such Bank
in the event the Administrative Agent or such Bank is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
herein, in no event will the Administrative Agent or any Bank be required to pay
any amount to the Borrower pursuant to this Section 2.11(c) the payment of which
would place the Administrative Agent or any Bank in a less favorable net
after-Tax position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.11(c) shall not be
construed to require the Administrative Agent or any Bank to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

-35-

--------------------------------------------------------------------------------




(d)    Each Bank shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Bank (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such Bank’s
failure to comply with the provisions of Section 2.10(f) relating to the
maintenance of a Register and (iii) any Excluded Taxes attributable to such
Bank, in each case that are payable or paid by the Administrative Agent in
connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error. Each Bank
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under any Credit Document or otherwise
payable by the Administrative Agent to such Bank from any other source against
any amount due to the Administrative Agent under this paragraph (d).
(e)    Evidence of Tax Payments. The Borrower will pay prior to delinquency all
Taxes and Other Taxes payable in respect of any payment. Within 30 days after
the date of any payment of Taxes, the Borrower will furnish to the
Administrative Agent, at its address referred to in Section 11.02, the original
or a certified copy of a receipt evidencing payment of such Taxes or Other
Taxes.
(f)    Any Bank that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Bank, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.12(g) below) shall not be required if in the applicable Bank’s
reasonable judgment such completion, execution or submission would subject such
Bank to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of such Bank.
(g)    Foreign Bank Withholding Exemption. Each Bank that is not incorporated
under the laws of the United States of America or a state thereof agrees that it
will deliver to the Borrower and the Administrative Agent on the date of this
Agreement or upon the effectiveness of any Assignment and Acceptance two duly
completed copies of the Prescribed Forms, certifying in each case that such Bank
is entitled to receive payments under this Agreement and the Notes payable to
it, without deduction or withholding of any United States federal income taxes.
Each Bank which delivers to the Borrower and the Administrative Agent a
Prescribed Form further undertakes to deliver to the Borrower and the
Administrative Agent two further copies of a replacement Prescribed Form, on or
before the date that any such Prescribed Form expires or becomes obsolete or
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent, and
such extensions or renewals thereof as may reasonably be requested by the
Borrower and the Administrative Agent certifying that such Bank is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes. If an event (including without limitation
any change in treaty, law or regulation) has occurred prior to the date on which
any delivery required by the preceding sentence would otherwise be required
which renders all such forms inapplicable or which would prevent any Bank from
duly completing

-36-

--------------------------------------------------------------------------------




and delivering any such Prescribed Form with respect to it and such Bank advises
the Borrower and the Administrative Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax, such Bank shall not be required to deliver such forms. The Borrower shall
withhold tax at the rate and in the manner required by the laws of the United
States with respect to payments made to a Bank failing to timely provide the
requisite Prescribed Forms. If a payment made to a Bank under any Credit
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Bank were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for the purposes of this subsection (g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
(h)    Without prejudice to the survival of any other agreement of any party
hereunder or under any other Credit Document, the agreements and obligations
under this Section 2.11 shall survive the resignation or replacement of the
Administrative Agent, the assignment of rights by, or the replacement of, a
Bank, the termination of the Commitments and the payment in full of principal,
interest and all other amounts payable hereunder and under any of the other
Credit Documents.
Section 2.12    Illegality. (a) If any Bank shall notify the Administrative
Agent and the Borrower that the introduction of or any change in or in the
interpretation of any Legal Requirement makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful for such Bank
or its LIBOR Lending Office to perform its obligations under this Agreement to
maintain any LIBOR Advances of such Bank then outstanding hereunder, then,
notwithstanding anything herein to the contrary, the Borrower shall, if demanded
by such Bank by notice to the Borrower and the Administrative Agent no later
than 12:00 Noon (New York City time), (i) if not prohibited by Legal Requirement
to maintain such LIBOR Advances for the duration of the Interest Period, on the
last day of the Interest Period for each outstanding LIBOR Advance of such Bank
or (ii) if prohibited by Legal Requirement to maintain such LIBOR Advances for
the duration of the Interest Period, on the second Business Day following its
receipt of such notice from such Bank, Convert all LIBOR Advances of such Bank
then outstanding to Base Rate Advances, and pay accrued interest on the
principal amount Converted to the date of such Conversion and amounts, if any,
required to be paid pursuant to Section 2.08 as a result of such Conversion
being made on such date. Each Bank agrees to use commercially reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such
designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank.
(b)    Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States financial
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed an introduction or change of the type referred to in this
Section 2.12, regardless of the date enacted, adopted or issued.

-37-

--------------------------------------------------------------------------------




Section 2.13    [Reserved].
Section 2.14    Bank Replacement.
(a)    Right to Replace. The Borrower shall have the right to replace any Bank
affected by a condition under Section 2.02(c)(v), 2.09, 2.11, or 2.12 for more
than 90 days (each such affected Bank, an “Affected Bank”) in accordance with
the procedures in this Section 2.14 and provided that no reduction of the total
Commitments occurs as a result thereof. Additionally, in the event that any Bank
shall, for more than 30 days after solicitation in writing from the
Administrative Agent, fail to consent to a waiver or amendment to, or a
departure from, the provisions of this Agreement which requires the consent of
all Lenders and that has been consented to by the Administrative Agent and the
Required Lenders, such Bank shall be deemed to be an Affected Bank, and the
Borrower shall have the right to replace such Affected Bank.
(b)    First Right of Refusal; Replacement. (i) Upon the occurrence of any
condition permitting the replacement of a Bank, the Administrative Agent in its
sole discretion shall have the right to reallocate the amount of the Commitments
of the Affected Banks among the non-Affected Banks pro rata in accordance with
their respective commitments, including without limitation to Persons which are
not already party to this Agreement but which qualify as Eligible Assignees,
which election shall be made by written notice within 30 days after the date
such condition occurs, provided that any reallocation to any non-Affected Bank
shall not be made without the prior written consent of such non-Affected Bank.
(ii)    Without limiting the foregoing, the Borrower shall have the right to add
additional Banks which are Eligible Assignees to this Agreement to replace the
Commitments of any Affected Banks.
(c)    Procedure. Any assumptions of Commitments pursuant to this Section 2.14
shall be (i) made by the purchasing Bank or Eligible Assignee and the selling
Bank entering into an Assignment and Acceptance and by following the procedures
in Section 11.06 for adding a Bank. In connection with the reallocation of the
Commitments of any Bank pursuant to the foregoing paragraph (b), each Bank with
a reallocated Commitment shall purchase from the Affected Banks at par such
Bank’s ratable share of the outstanding Advances of the Affected Banks.
(d)    Affected Bank’s Assignment and Acceptance. If an Affected Bank being
replaced pursuant to this Section 2.14 does not execute and deliver to the
Eligible Assignee a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent after the date on which the
Eligible Assignee executes and delivers such Assignment and Acceptance and/or
such other related documentation contemplated by this Section 2.14, then such
Affected Bank shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Affected Bank.
Section 2.15    Sharing of Payments, Etc. If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set‑off or
otherwise) on account of its Advances in excess of its Pro Rata Share of
payments on account of the Advances obtained by all the Banks, such Bank shall
notify the Administrative Agent and forthwith purchase from the other Banks such
participations in the Advances made by them as shall be necessary to cause such
purchasing Bank to share the excess payment ratably in accordance with the
requirements of this Agreement with each of them; provided, however, that if all
or any portion of such excess payment is thereafter recovered from such
purchasing Bank, such purchase from each Bank shall be rescinded and such Bank
shall repay to the purchasing Bank the purchase price to

-38-

--------------------------------------------------------------------------------




the extent of such Bank’s ratable share (according to the proportion of (a) the
amount of the participation sold by such Bank to the purchasing Bank as a result
of such excess payment to (b) the total amount of such excess payment) of such
recovery, together with an amount equal to such Bank’s ratable share (according
to the proportion of (a) the amount of such Bank’s required repayment to the
purchasing Bank to (b) the total amount of all such required repayments to the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered. The Borrower agrees
that any Bank so purchasing a participation from another Bank pursuant to this
Section 2.15 may, to the fullest extent permitted by Legal Requirement, unless
and until rescinded as provided above, exercise all its rights of payment
(including the right of set‑off) with respect to such participation as fully as
if such Bank were the direct creditor of the Borrower in the amount of such
participation.

ARTICLE III
CONDITIONS OF LENDING
Section 3.01    Conditions Precedent to Initial Advance. The obligation of each
Bank to make its initial Advance under this Agreement as part of the initial
Borrowing under this Agreement is subject to the following conditions precedent:
(a)    Documentation. The Administrative Agent shall have received counterparts
of this Agreement executed by the Borrower, the Guarantors and the Banks, and
the following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent, and, with respect to this Agreement,
the Notes, all Guaranties and the Environmental Indemnity, in sufficient copies
for each Bank (except for each Note, as to which one original of each shall be
sufficient):
(i)    a Note duly executed by the Borrower and payable to the order of each
Bank that has requested the same, all Guaranties, and the Environmental
Indemnity;
(ii)    a certificate from the Chief Executive Officer, President or Chief
Financial Officer of the Parent on behalf of the Borrower dated as of the
Closing Date stating that as of the Closing Date (A) all representations and
warranties of the Borrower set forth in this Agreement and the Credit Documents
are true and correct in all material respects (except to the extent that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects); (B) no Default has occurred and is continuing; (C) the
conditions in this Section 3.01 have been met or waived in writing; and (D) to
the best of the Borrower’s knowledge there are no claims, defenses,
counterclaims or offsets by the Borrower, the Parent and any of their
Subsidiaries against the Banks under the Credit Documents;
(iii)    a certificate of the Secretary or an Assistant Secretary of the Parent
on behalf of the Borrower, each Guarantor, each Subsidiary of the Parent and
each general partner or managing member (if any) of each of the foregoing, dated
as of the Closing Date certifying as of the Closing Date to the extent
applicable (A) the names and true signatures of officers or authorized
representatives of the general partner of such Person authorized to sign the
Credit Documents to which such Person is a party as general partner of such
Person, (B) resolutions of the Board of Directors or the members of the general
partner of such Person approving the transactions herein contemplated and of all
documents evidencing other necessary corporate action and governmental and other
third party approvals and consents, if any, with respect to the transactions
under the Credit Documents and each Credit Document to which it is or is to be a
party, (C) a true and correct copy of the organizational documents of the
general partner of such Person, (D) a true and correct copy

-39-

--------------------------------------------------------------------------------




of the bylaws, operating agreement, partnership agreement or other governing
document of such Person, and (E) a true and correct copy of all partnership or
other organizational authorizations necessary or desirable in connection with
the transactions herein contemplated;
(iv)    a certificate of the Secretary or an Assistant Secretary of the Parent
dated as of the Closing Date certifying as of the Closing Date (A) resolutions
of the Board of Directors or the members of the general partner of such Person
approving the transactions herein contemplated and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the
Credit Documents and each Credit Document to which it is or is to be a party,
(B) the copies of the charter and bylaws of the Parent and any modification or
amendment to the articles or certificate of incorporation or bylaws of the
Parent made since such date, and (C) that the Parent owns 100% of the general
partner interests and at least 70% of the limited partnership interests in the
Borrower;
(v)    a copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each of the Parent, the Borrower and each Guarantor, dated reasonably near (but
prior to) the Closing Date, certifying, if and to the extent such certification
is generally available for entities of the type of such Person, (A) as to a true
and correct copy of the charter, certificate of limited partnership, limited
liability company agreement or other organizational document of such Person, and
each amendment thereto on file in such Secretary’s office, (B) that (1) such
amendments are the only amendments to the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document, as applicable, of such Person on file in such Secretary’s office,
(2) such Person has paid all franchise taxes to the date of such certificate and
(C) such Person is duly incorporated, organized or formed and in good standing
or presently subsisting under the laws of the jurisdiction of its incorporation,
organization or formation;
(vi)    A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any of the Parent, the Borrower and
each Guarantor owns or leases property or in which the conduct of its business
requires it to qualify or be licensed as a foreign corporation except where the
failure to so qualify or be licensed could not reasonably be expected to result
in a Material Adverse Change, dated reasonably near (but prior to) the Closing
Date, stating with respect to each such Person that such Person is duly
qualified and in good standing as a foreign corporation, limited partnership or
limited liability company in such State and has filed all annual reports
required to be filed to the date of such certificate;
(vii)    (A) one or more favorable written opinions of DeCampo, Diamond and Ash,
Hagan & Vidovic, LLP and Hunton & Williams LLP, each special counsel for the
Borrower, the Parent, and their Subsidiaries, in a form reasonably acceptable to
the Administrative Agent, in each case dated as of the Closing Date and with
such changes as the Administrative Agent may approve, and (B) such other legal
opinions as the Administrative Agent shall reasonably request, in each case
dated as of the Closing Date and with such changes as the Administrative Agent
may approve;
(viii)    in the event the initial Advance is a LIBOR Advance made on the
Closing Date, a breakage indemnity letter agreement executed by the Borrower and
dated as of the date of the related Notice of Borrowing in form and substance
satisfactory to the Administrative Agent;

-40-

--------------------------------------------------------------------------------




(ix)    any information or materials reasonably required by the Administrative
Agent or any Bank in order to assist the Administrative Agent or such Bank in
maintaining compliance with (i) the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) and (ii) any applicable
“know your customer” or similar rules and regulations;
(x)    a Compliance Certificate duly executed by a Responsible Officer of the
Parent, dated the Closing Date or, if later, the date of the initial Advance, in
each case confirming that the Parent is in compliance with the covenants
contained in Article VII on such date (including after giving effect to the
initial Advance, if any, made on such date);
(xi)    such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent may reasonably request.
(b)    Representations and Warranties. The representations and warranties
contained in Article IV hereof, the Guaranties, and the Environmental Indemnity
shall be true and correct in all material respects (except to the extent that
any representation or warranty that is qualified by materiality shall be true
and correct in all respects).
(c)    Certain Payments. The Borrower shall have paid the fees required to be
paid as of the execution of this Credit Agreement pursuant to the Fee Letter.
(d)    Termination of Existing Term Loan Facility. The Borrower shall have
satisfied and terminated the Existing Citi Term Loan Facility evidenced by the
Existing Citi Term Loan Agreement.
(e)    Qualified Unsecured Lender. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the Administrative Agent is a
“Qualified Unsecured Lender” and that the Obligations constitute “Qualified
Unsecured Debt” (in each case as such term is defined and used in the Revolving
Credit Agreement) and, as such, the Administrative Agent is entitled to the
rights, benefits and protections accorded to a “Qualified Unsecured Lender”
under Section 9.01(f) of the Revolving Credit Agreement (which evidence may, in
the sole discretion of the Administrative Agent, include copies of each of the
notices, documents, certificates and acknowledgements identified in the
definition of “Qualified Unsecured Lender” set forth in the Revolving Credit
Agreement).
(f)    Other. The Administrative Agent shall have received such other approvals,
opinions or documents deemed necessary or desirable by any Bank or the
Administrative Agent as such party may reasonably request.
Section 3.02    Conditions Precedent for each Borrowing. The obligation of each
Bank to fund an Advance on the occasion of each Borrowing (other than the
Conversion or continuation of any existing Borrowing) shall be subject to the
further conditions precedent that on the date of such Borrowing:
(a)    the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing such statements are true):
(i)    the representations and warranties contained in Article IV hereof, the
Guaranties, and the Environmental Indemnity are correct in all material respects
(except to the extent that any representation or warranty that is qualified by
materiality shall be true and correct in all respects) as such representations
and warranties may have changed based upon events or activities not prohibited
by this Agreement on and as of the date of such Borrowing, before and after
giving

-41-

--------------------------------------------------------------------------------




effect to such Borrowing and to the application of the proceeds from such
Borrowing, as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date; and
(ii)    no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom;
(b)    the Borrower shall have executed and delivered to the Administrative
Agent a Notice of Borrowing in accordance with Section 2.02; and
(c)    the Administrative Agent shall have received such other approvals,
opinions or documents deemed necessary or desirable by any Bank or the
Administrative Agent as such party may reasonably request in order to confirm
(i) the accuracy of the Borrower’s and any Guarantor’s representations and
warranties contained in the Credit Documents, (ii) the Borrower’s and any
Guarantor’s timely compliance with the terms, covenants and agreements set forth
in the Credit Documents, (iii) the absence of any Default and (iv) the rights
and remedies of the Administrative Agent or any Bank or the ability of the
Borrower to perform any of the Obligations.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants as follows:
Section 4.01    Existence; Qualification; Partners; Subsidiaries. (a) The
Borrower is a limited partnership duly organized, validly existing, and in good
standing under the laws of Delaware and in good standing and qualified to do
business in each jurisdiction where its ownership or lease of property or
conduct of its business requires such qualification, except where the failure to
so qualify would not cause a Material Adverse Change.
(b)    The Parent is a real estate investment trust duly organized, validly
existing, and in good standing under the laws of Maryland and in good standing
and qualified to do business in each jurisdiction where its ownership or lease
of property or conduct of its business requires such qualification, except where
the failure to so qualify would not cause a Material Adverse Change with respect
to the Parent. The Parent has no first tier Subsidiaries except for (i) the
Borrower, (ii) Subsidiaries the sole assets of which are direct or indirect
partnership interests in the Borrower, (iii) members of Permitted Other
Subsidiaries, (iv) LHO Hollywood Financing, Inc. (QRS), a Delaware corporation,
and (v) LHO New Orleans Financing, Inc., a Delaware corporation.
(c)    The Parent is the Borrower’s sole general partner with full power and
authority to bind the Borrower to the Credit Documents.
(d)    The Parent owns a 1% general partner interest in and at least 70% of the
limited partnership interest in the Borrower.
(e)    Each Subsidiary of the Borrower is a limited partnership, general
partnership, limited liability company or corporation duly organized, validly
existing, and in good standing under the laws of its jurisdiction of formation
and in good standing and qualified to do business in each jurisdiction where its
ownership or lease of property or conduct of its business requires such
qualification, except where

-42-

--------------------------------------------------------------------------------




the failure to so qualify would not have a material adverse effect on such
Subsidiary. The Borrower has no Subsidiaries on the date of this Agreement other
than the Subsidiaries listed on the attached Schedule 4.01, and Schedule 4.01
lists the jurisdiction of formation and the address of the principal office of
each such Subsidiary existing on the date of this Agreement. As of the date of
this Agreement, the Borrower and/or the Parent owns, directly or indirectly, at
least 99% of the interests in each such Subsidiary.
(f)    As of the date of this Agreement, neither the Borrower, nor the Parent,
nor any of the Subsidiaries own directly or indirectly (i) such a percentage of
the beneficial ownership interest in any participating lessee for a Hotel
Property or (ii) such an Investment in the Personal Property for any Hotel
Property as would, in each case, cause a potential Event of Default under
Section 8.01(m).
Section 4.02    Partnership and Corporate Power. The execution, delivery, and
performance by the Borrower, the Parent, and each Guarantor of the Credit
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby (a) are within such Persons’ trust, partnership,
limited liability company and corporate powers, as applicable, (b) have been
duly authorized by all necessary trust, corporate, limited liability company and
partnership action, as applicable, (c) do not contravene (i)  such Person’s
declaration of trust, certificate or articles, as the case may be, of
incorporation or by‑laws, operating agreement or partnership agreement, as
applicable, or (ii) any law or any contractual restriction binding on or
affecting any such Person, the contravention of which could reasonably be
expected to cause a Material Adverse Change, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement. At
the time of each Borrowing, such Borrowing and the use of the proceeds of such
Borrowing will be within the Borrower’s partnership powers, will have been duly
authorized by all necessary partnership action, (a) will not contravene (i) the
Borrower’s partnership agreement or (ii) any law or any contractual restriction
binding on or affecting the Borrower, the contravention of which could
reasonably be expected to cause a Material Adverse Change, and (b) will not
result in or require the creation or imposition of any Lien prohibited by this
Agreement.
Section 4.03    Authorization and Approvals. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Borrower, the
Parent, or any Guarantor of the Credit Documents to which it is a party or the
consummation of the transactions contemplated thereby. At the time of each
Borrowing, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required for such Borrowing or
the use of the proceeds of such Borrowing the absence of which could reasonably
be expected to cause a Material Adverse Change.
Section 4.04    Enforceable Obligations. This Agreement, the Notes, and the
other Credit Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower; this Agreement, each Guaranty and the other
Credit Documents to which each Guarantor and the Parent is a party have been
duly executed and delivered by such Guarantor and the Parent, and the
Environmental Indemnity has been duly executed and delivered by the parties
thereto. Each Credit Document is the legal, valid, and binding obligation of the
Borrower, the Parent, and each Guarantor which is a party to it enforceable
against the Borrower, the Parent, and each such Guarantor in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity (whether
considered in proceeding at law or in equity).
Section 4.05    Parent Stock. As of December 15, 2013, the entire authorized
capital stock of the Parent consists of (a) 200,000,000 shares of Parent Common
Stock of which 103,963,318 shares of Parent Common Stock are duly and validly
issued and outstanding, fully paid and nonassessable as of the Closing

-43-

--------------------------------------------------------------------------------




Date, and (b) 40,000,000 preferred shares of beneficial interest, $0.01 par
value per share, of which, 9,498,888 shares in the aggregate of Series G, Series
H and Series I of such preferred shares of beneficial interest are duly and
validly issued and outstanding, fully paid and nonassessable as of the Closing
Date and such preferred shares of beneficial interest provide no rights to any
holder thereof that may cause a violation of Section 6.04(f).  The issuance and
sale of such Parent Common Stock and such preferred shares of beneficial
interest of the Parent either (i) has been registered under applicable federal
and state securities laws or (ii) was issued pursuant to an exemption
therefrom.  The Parent meets the requirements for taxation as a REIT under the
Code.
Section 4.06    Financial Statements. The Consolidated balance sheet of the
Parent and its Subsidiaries, and the related Consolidated statements of
operations, shareholders’ equity and cash flows, of the Parent and its
Subsidiaries contained in the most recent financial statements delivered to the
Banks, fairly present the financial condition in all material respects and
reflects the Indebtedness of the Parent and its Subsidiaries as of the
respective dates of such statements and the results of the operations of the
Existing Properties for the periods indicated, and such balance sheet and
statements were prepared in accordance with GAAP, subject to year-end
adjustments. Since December 31, 2012, neither a Material Adverse Change, nor any
material adverse change to the prospects or the Property of the Parent or the
Borrower has occurred.
Section 4.07    True and Complete Disclosure. No representation, warranty, or
other statement made by the Borrower (or on behalf of the Borrower) in this
Agreement or any other Credit Document contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which they were made as of the date of this Agreement. There is no fact known to
the Borrower or the Parent on the date of this Agreement that has not been
disclosed to the Administrative Agent which could reasonably be expected to
cause a Material Adverse Change. All projections, estimates, and pro forma
financial information furnished by the Borrower and the Parent or on behalf of
the Borrower or the Parent were prepared on the basis of assumptions, data,
information, tests, or conditions believed to be reasonable at the time such
projections, estimates, and pro forma financial information were furnished. No
representation, warranty or other statement made in any filing required by the
Exchange Act contains any untrue statement of material fact or omits to state
any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which they were made as of the date
same were made. Borrower and/or Parent have made all filings required by the
Exchange Act.
Section 4.08    Litigation. Except as set forth in the attached Schedule 4.08
and except with respect to any other actions or proceedings that, individually
or in the aggregate, could not reasonably be expected to cause a Material
Adverse Change, as of the date of this Agreement there is no pending or, to the
best knowledge of the Borrower, threatened action or proceeding affecting the
Borrower, the Parent, any participating lessee for a Hotel Property or any of
their respective Subsidiaries before any court, Governmental Authority or
arbitrator.
Section 4.09    Use of Proceeds.
(a)    Advances. The proceeds of the Advances will be used by the Borrower
(i) to refinance and repay existing Indebtedness, (ii) to make investments
permitted pursuant to the provisions of Section 6.07, (iii) to finance the
renovation, repair, restoration and expansion of Hotel Properties, Capital
Expenditures and expenditures for FF&E for any Hotel Properties in accordance
with the provisions of Section 5.06 and as permitted pursuant to the provisions
of Sections 6.07 and 6.13, (iv) for general corporate purposes of the Borrower
and its Subsidiaries, and (v) for costs incurred in connection with this
Agreement and any Capitalization Event done in compliance with this Agreement.

-44-

--------------------------------------------------------------------------------




(b)    Regulations. No proceeds of Advances will be used to purchase or carry
any margin stock in violation of Regulations T, U or X of the Federal Reserve
Board, as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof. The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Federal Reserve Board).
Section 4.10    Investment Company Act. Neither the Borrower, the Parent nor any
of their respective Subsidiaries is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
Section 4.11    Taxes. All federal, state, local and foreign tax returns,
reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Parent, the Borrower, their
respective Subsidiaries, or any member of a Controlled Group have been filed
with the appropriate governmental agencies in all jurisdictions in which such
returns, reports and statements are required to be filed, and where the failure
to file could reasonably be expected to cause a Material Adverse Change, except
where contested in good faith and by appropriate proceedings; and all taxes and
other impositions due and payable (which are material in amount) have been
timely paid prior to the date on which any fine, penalty, interest, late charge
or loss (which are material in amount) may be added thereto for non‑payment
thereof except where contested in good faith and by appropriate proceedings. As
of the date of this Agreement, neither the Parent, the Borrower nor any member
of a Controlled Group has given, or been requested to give, a waiver of the
statute of limitations relating to the payment of any federal, state, local or
foreign taxes or other impositions. None of the Property owned by the Parent,
the Borrower or any other member of a Controlled Group is Property which the
Parent, the Borrower or any member of a Controlled Group is required to be
treated as being owned by any other Person pursuant to the provisions of
Section 168(f)(8) of the Code. Proper and accurate amounts have been withheld by
the Borrower and all members of each Controlled Group from their employees for
all periods to comply in all material respects with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law. Timely payment of all material sales and use taxes required by
applicable law have been made by the Parent, the Borrower and all other members
of each Controlled Group, the failure to timely pay of which could reasonably be
expected to cause a Material Adverse Change. The amounts shown on all tax
returns to be due and payable have been paid in full or adequate provision
therefor is included on the books of the appropriate member of the applicable
Controlled Group.
Section 4.12    Pension Plans. All Plans are in compliance in all material
respects with all applicable provisions of ERISA. No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code. No Reportable Event has occurred with respect to
any Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects with applicable provisions of ERISA and
the Code. Neither the Parent, the Borrower, nor any member of a Controlled Group
has had a complete or partial withdrawal from any Multiemployer Plan for which
there is any material withdrawal liability. As of the most recent valuation date
applicable thereto, neither the Parent, the Borrower nor any member of a
Controlled Group has received notice that any Multiemployer Plan is insolvent or
in reorganization.
Section 4.13    Condition of Hotel Property; Casualties; Condemnation. Except as
disclosed in writing to the Administrative Agent, and except for such items as
the Borrower or a Subsidiary is or will be addressing consistent with sound
business practices and has sufficient funds to address, each Existing Property
and any Future Property (a) is and will continue to be in good repair, working
order and condition, normal

-45-

--------------------------------------------------------------------------------




wear and tear excepted, (b) is free of structural defects, (c) is not subject to
material deferred maintenance and (d) has and will have all building systems
contained therein and all other FF&E in good repair, working order and
condition, normal wear and tear excepted. None of the Properties of the Borrower
or of any of its Subsidiaries has been materially and adversely affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of property or
cancellation of contracts, permits or concessions by a Governmental Authority,
riot, activities of armed forces or acts of God or of any public enemy. No
condemnation or other like proceedings that has had, or could reasonably be
expected to result in, a Material Adverse Change, are pending and served nor, to
the knowledge of the Borrower, threatened against any Property in any manner
whatsoever. No casualty has occurred to any Property that could reasonably be
expected to have a Material Adverse Change.
Section 4.14    Insurance. The Borrower and each of its Subsidiaries carry, or
are the beneficiaries under, the insurance required pursuant to the provisions
of Section 5.07.
Section 4.15    No Burdensome Restrictions; No Defaults. (a) Except in
connection with Indebtedness which is (i) either permitted pursuant to the
provisions of Section 6.02, or (ii) being repaid with the proceeds of the
initial Borrowing, neither the Parent, the Borrower nor any of their respective
Subsidiaries is a party to any indenture, loan or credit agreement. Neither the
Borrower, the Parent nor any of their respective Subsidiaries is a party to any
agreement or instrument or subject to any charter or corporate restriction or
provision of applicable law or governmental regulation which could reasonably be
expected to cause a Material Adverse Change. Neither the Borrower, the Parent
nor any of their Subsidiaries is in default under or has received any notice of
default with respect to (i) any contract, agreement, lease or other instrument
or (ii) any Qualified Ground Lease, franchise agreement or management agreement
which default could reasonably be expected to cause a Material Adverse Change.
(b)    No Default or Event of Default has occurred and is continuing.
Section 4.16    Environmental Condition. (a) Except as disclosed in writing to
the Administrative Agent, to the knowledge of the Borrower, the Borrower and its
Subsidiaries (i) have obtained all Environmental Permits material for the
ownership and operation of their respective Properties and the conduct of their
respective businesses; (ii) have been and are in material compliance with all
terms and conditions of such Environmental Permits and with all other
requirements of applicable Environmental Laws; (iii) have not received notice of
any violation or alleged violation of any Environmental Law or Environmental
Permit; and (iv) are not subject to any actual or contingent Environmental
Claim.
(b)    Except as disclosed in writing to the Administrative Agent, to the
knowledge of Borrower, none of the present or previously owned or operated
Property of the Borrower or of any of its present or former Subsidiaries,
wherever located, (i) has been placed on or proposed to be placed on the
National Priorities List, the Comprehensive Environmental Response Compensation
Liability Information System list, or their state or local analogs, or have been
otherwise investigated, designated, listed, or identified as a potential site
for removal, remediation, cleanup, closure, restoration, reclamation, or other
response activity under any Environmental Laws which could reasonably be
expected to cause a Material Adverse Change; (ii) is subject to a Lien, arising
under or in connection with any Environmental Laws, that attaches to any
revenues or to any Property owned or operated by the Borrower or any of its
Subsidiaries, wherever located; (iii) has been the site of any Release, use or
storage of Hazardous Substances or Hazardous Wastes from present or past
operations except for Permitted Hazardous Substances, which Permitted Hazardous
Substances have not caused at the site or at any third‑party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response or (iv) none of the Improvements are constructed on land designated by
any Governmental Authority having land use jurisdiction as wetlands.

-46-

--------------------------------------------------------------------------------




Section 4.17    Legal Requirements, Zoning, Utilities, Access. Except as set
forth on Schedule 4.17 attached hereto, the use and operation of each Hotel
Property as a commercial hotel with related uses constitutes a legal use under
applicable zoning regulations (as the same may be modified by special use
permits or the granting of variances) and complies in all material respects with
all Legal Requirements, and does not violate in any material respect any
material approvals, material restrictions of record or any material agreement
affecting any Hotel Property (or any portion thereof). The Borrower and its
Subsidiaries possess all certificates of public convenience, authorizations,
permits, licenses, patents, patent rights or licenses, trademarks, trademark
rights, trade names rights and copyrights (collectively “Permits”) required by
Governmental Authority to own and operate the Hotel Properties, except for those
Permits if not obtained would not cause a Material Adverse Change. The Borrower
and its Subsidiaries own and operate their business in material compliance with
all applicable Legal Requirements. To the extent necessary for the full
utilization of each Hotel Property in accordance with its current use, telephone
services, gas, steam, electric power, storm sewers, sanitary sewers and water
facilities and all other utility services are available to each Hotel Property,
are adequate to serve each such Hotel Property, exist at the boundaries of the
Land and are not subject to any conditions, other than normal charges to the
utility supplier, which would limit the use of such utilities. All streets and
easements necessary for the occupancy and operation of each Hotel Property are
available to the boundaries of the Land.
Section 4.18    Existing Indebtedness. Except for the Obligations, the only
Indebtedness of the Borrower, the Parent or any of their respective Subsidiaries
existing as of the Closing Date is the Secured Non‑Recourse Indebtedness,
Secured Recourse Indebtedness and other Indebtedness set forth on Schedule 4.18
attached hereto and certain other Indebtedness incurred in the ordinary course
of business not to exceed $50,000. No “default” or “event of default”, however
defined, has occurred and is continuing under any such Indebtedness (or with
respect to the giving of this representation after the date of this Agreement,
as otherwise disclosed to the Administrative Agent in writing after the date of
this Agreement and prior to the date such representation is deemed given).
Section 4.19    Title; Encumbrances. With respect to the Existing Properties,
the Borrower or any Material Subsidiary, as the case may be, has (i) good and
marketable fee simple title to the Real Property (other than for Real Property
subject to a ground lease, as to which it has a valid leasehold interest) and
(ii) good and marketable title to the Personal Property (other than Personal
Property for any Hotel Property for which the Property Owner has a valid
leasehold interest) free and clear of all Liens, and there exists no Liens or
other charges against such Property or leasehold interest or any of the real or
personal, tangible or intangible, Property of the Borrower or any Material
Subsidiary (including without limitation statutory and other Liens of mechanics,
workers, contractors, subcontractors, suppliers, taxing authorities and others;
provided that certain Capital Expenditures have been made to the Hotel
Properties prior to the Effective Date for which the payment is not past due),
except (A) Permitted Encumbrances and (B) the Personal Property (plus any
replacements thereof) owned by the participating lessee for such Existing
Property.
Section 4.20    Leasing Arrangements. Except for (i) those Operating Leases
between a Property Owner and LaSalle Leasing or a wholly-owned Subsidiary of
LaSalle Leasing and (ii) the Approved Third Party Operating Leases, the only
material leases of Unencumbered Properties for which either the Borrower or a
Material Subsidiary is a lessee are the Qualified Ground Leases. The Property
Owner for a Real Property subject to a Qualified Ground Lease is the lessee
under such Qualified Ground Lease and no consent is necessary to such Person
being the lessee under such Qualified Ground Lease which has not already been
obtained. The Qualified Ground Leases are in full force and effect and no
defaults exist thereunder. As of the Closing Date, each ground lease or ground
sublease listed on Schedule 1.01(d) meets the qualifications of a “Qualified
Ground Lease” under the definition thereof.

-47-

--------------------------------------------------------------------------------




Section 4.21    Unencumbered Properties. The Borrower represents to the Banks
and the Administrative Agent that the Unencumbered Properties as of the date of
this Agreement are identified as such on Schedule 1.01(b) attached hereto.
Section 4.22    OFAC. None of the Parent, the Borrower, any Guarantor, any
Material Subsidiary, any of their respective Subsidiaries or, to their
knowledge, any director, officer, employee, agent or Affiliate thereof, is
currently subject to any sanctions administered or enforced by the United States
government (including, without limitation, OFAC) (“Sanctions”); and the Borrower
will not directly or indirectly use the proceeds of the Advances or otherwise
make available such proceeds to any person, for the purpose of financing the
activities of any person currently subject to any Sanctions or in any manner
that will result in a violation of Sanctions or any Anti-Corruption Laws
applicable to any party hereto. In addition, the Borrower hereby agrees to
provide to the Banks any additional information that a Bank deems reasonably
necessary from time to time in order to ensure compliance with all applicable
Sanctions and Anti-Corruption Laws.

ARTICLE V
AFFIRMATIVE COVENANTS
So long as any Note or any amount under any Credit Document shall remain unpaid
or any Bank shall have any Commitment hereunder, unless the Administrative Agent
shall otherwise consent in writing (subject to the provisions of Section 11.01),
the Borrower agrees to comply with the following covenants.
Section 5.01    Compliance with Laws, Etc. The Borrower will comply, and cause
each of its Subsidiaries and the Parent to comply, in all material respects with
all Legal Requirements.
Section 5.02    Preservation of Existence, Separateness, Etc. (a) The Borrower
will (i) preserve and maintain, and cause each of its Subsidiaries and the
Parent to preserve and maintain, its partnership, limited liability company,
corporate or trust (as applicable) existence, rights, franchises and privileges
in the jurisdiction of its formation, and (ii) qualify and remain qualified, and
cause each such Subsidiary and the Parent to qualify and remain qualified, as a
foreign partnership, limited liability company, corporation or trust, as
applicable, in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
properties, and, in each case, where failure to qualify or preserve and maintain
its rights and franchises could reasonably be expected to cause a Material
Adverse Change.
(b)    (i)  The Parent Common Stock shall at all times be duly listed on the New
York Stock Exchange, Inc. or another nationally recognized stock exchange and
(ii) the Parent shall timely file all reports required to be filed by it with
the New York Stock Exchange, Inc. and the Securities and Exchange Commission or
such other nationally recognized stock exchange, as applicable.
(c)    The Borrower shall cause the Permitted Other Subsidiaries which have
Indebtedness and own a Hotel Property to, (i) maintain financial statements,
payroll records, accounting records and other corporate records and other
documents separate from each other and any other Person, (ii) maintain its own
bank accounts in its own name, separate from each other and any other Person,
(iii) pay its own expenses and other liabilities from its own assets and incur
(or endeavor to incur) obligations to other Persons based solely upon its own
assets and creditworthiness and not upon the creditworthiness of each other or
any other Person, and (iv) file its own tax returns or, if part of a
consolidated group, join in the consolidated tax return of such group as a
separate member thereof. The Borrower shall use reasonable efforts to correct
any known misunderstanding or misrepresentation regarding the independence of
the Permitted Other Subsidiaries from the Borrower and the Borrower’s other
Subsidiaries.

-48-

--------------------------------------------------------------------------------




(d)    The Borrower shall, and shall cause the Permitted Other Subsidiaries
which have Indebtedness and own a Hotel Property to, take all actions necessary
to keep such Permitted Other Subsidiaries separate from the Borrower and the
Borrower’s other Subsidiaries, including, without limitation, (i) the taking of
action under the direction of the Board of Directors, members or partners, as
applicable, of such Permitted Other Subsidiaries and, if so required by the
Certificate of Incorporation or the bylaws, operating agreement or partnership
agreement, as applicable, of such Permitted Other Subsidiaries or by any Legal
Requirement, the approval or consent of the stockholders, members or partners,
as applicable, of such Permitted Other Subsidiaries, (ii) the preparation of
corporate, partnership or limited liability company minutes for or other
appropriate evidence of each significant transaction engaged in by such
Permitted Other Subsidiaries, (iii) the observance of separate approval
procedures for the adoption of resolutions by the Board of Directors or consents
by the partners, as applicable, of such Permitted Other Subsidiaries, on the one
hand, and of the Borrower and the Borrower’s other Subsidiaries, on the other
hand, (iv) the holding of the annual stockholders meeting, if applicable, of
such Permitted Other Subsidiaries, which are corporations on a date other than
the date of the annual stockholders’ meeting of the Parent, and (v) preventing
the cash, cash equivalents, credit card receipts or other revenues of the Hotel
Properties owned by such Permitted Other Subsidiaries or any other assets of
such Permitted Other Subsidiaries from being commingled with the cash, cash
equivalents, credit card receipts or other revenues collected by the Borrower or
the Borrower’s other Subsidiaries, provided that the foregoing shall not
prohibit a Permitted Other Subsidiary from making dividend payments or
distributions to the Borrower.
(e)    The Borrower shall, and shall cause the Permitted Other Subsidiaries to,
manage the business of and conduct the administrative activities of the
Permitted Other Subsidiaries independently from the business of the Borrower,
any of the Borrower’s other Subsidiaries and any other Person. Any moneys earned
by the Permitted Other Subsidiaries on their assets or proceeds of the sale of
any of their assets shall be deposited in bank accounts separate from any of the
assets of the Borrower, any of the Borrower’s other Subsidiaries and any other
Person, and no assets of the Permitted Other Subsidiaries shall become
commingled with assets of such Persons.
(f)    The Borrower shall hold itself out, and shall continue to hold itself
out, to the public and to its creditors as a legal entity, separate and distinct
from all other entities, and shall continue to take all steps reasonably
necessary to avoid (i) misleading any other Person as to the identity of the
entity with which such Person is transacting business or (ii) implying that the
Borrower is, directly or indirectly, absolutely or contingently, responsible for
the Indebtedness or other obligations of the Permitted Other Subsidiaries or any
other Person.
Section 5.03    Payment of Taxes, Etc. The Borrower will pay and discharge, and
cause each of its Subsidiaries and the Parent to pay and discharge, before the
same shall become delinquent (a) all taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by
Legal Requirement become a Lien upon its Property; provided, however, that
neither the Borrower nor any such Subsidiary or the Parent shall be required to
pay or discharge any such tax, assessment, charge, levy, or claim (a) which is
being contested in good faith and by appropriate proceedings, (b) with respect
to which reserves in conformity with GAAP have been provided, (c) such charge or
claim does not constitute and is not secured by any choate Lien on any portion
of any Hotel Property and no portion of any Hotel Property is in jeopardy of
being sold, forfeited or lost during or as a result of such contest, (d) neither
the Administrative Agent nor any Bank could become subject to any civil fine or
penalty or criminal fine or penalty, in each case as a result of non‑payment of
such charge or claim and (e) such contest does not, and could not reasonably be
expected to, result in a Material Adverse Change.

-49-

--------------------------------------------------------------------------------




Section 5.04    Visitation Rights; Bank Meeting. At any reasonable time and from
time to time and so long as any visit or inspection will not unreasonably
interfere with the Borrower’s or any of its Subsidiaries’ or the Parent’s
operations, upon reasonable notice and during normal business hours, the
Borrower will, and will cause its Subsidiaries and the Parent and any
participating lessees to, permit the Administrative Agent or any of its agents
or representatives thereof (at the Parent’s or the Borrower’s expense) and any
Bank or any of its agents or representatives thereof (at such Bank’s expense),
to examine and make copies of and abstracts from the records and books of
account of, and visit and inspect at its reasonable discretion the properties
of, the Borrower and any such Subsidiary and the Parent, to discuss the affairs,
finances and accounts of the Borrower and any such Subsidiary and the Parent
with any of their respective officers or directors. Without in any way limiting
the foregoing, the Borrower will, upon the request of the Administrative Agent,
participate in a meeting with the Administrative Agent and the Banks once during
each calendar year to be held at a location as may be agreed to by the Borrower
and the Administrative Agent at such time as may be agreed to by the Borrower
and the Administrative Agent; provided that, without limitation of the
provisions of Section 11.04, the Borrower shall not be obligated to reimburse
the Banks for such Persons’ travel expenses in connection with such meeting.
Section 5.05    Reporting Requirements. The Borrower will furnish to the
Administrative Agent and the Banks in each case in accordance with
Section 11.02(b):
(a)    Quarterly Financials. As soon as available and in any event not later
than 45 days after the end of each Fiscal Quarter of the Parent (except when
such Fiscal Quarter ends on the same day as the end of a Fiscal Year of Parent),
the unaudited Consolidated balance sheets of the Parent and its Subsidiaries as
of the end of such quarter and the related unaudited statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Quarter and the period commencing at the end of the previous year and
ending with the end of such Fiscal Quarter, and the corresponding figures as at
the end of, and for, the corresponding periods in the preceding Fiscal Year, all
duly certified with respect to such statements (subject to year‑end audit
adjustments) by a Responsible Officer of the Parent as having been prepared in
accordance with GAAP, together with a Compliance Certificate duly executed by a
Responsible Officer of the Parent.
(b)    Annual Financials. As soon as available and in any event not later than
90 days after the end of each Fiscal Year of the Parent, a copy of the annual
audit report for such year for the Parent and its Subsidiaries, including
therein the Consolidated balance sheets of the Parent and its Subsidiaries as of
the end of such Fiscal Year and the related Consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Year, and the corresponding figures as at the end of, and for, the
preceding Fiscal Year, and certified by KPMG L.L.P. or other independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Administrative Agent in an opinion, without qualification as
to the scope, and including, if requested by the Administrative Agent, any
management letters delivered by such accountants to the Parent in connection
with such audit, together with a Compliance Certificate duly executed by a
Responsible Officer of the Parent.
(c)    Notices of Material Variations and Supplemental Reports. As soon as
available and in any event not later than 60 days after the end of each Fiscal
Quarter of the Parent and 90 days after the end of each Fiscal Year of the
Parent, (i) written notice of any anticipated material variation to the
consolidated operating budget or a Capital Expenditure and FF&E expenditure
budget prepared pursuant to Section 5.05(d), except for such changes resulting
from the acquisition of a New Property or the acquisitions of New Properties,
(ii) a report certified by a Responsible Officer of the Parent setting forth for
each Unencumbered Property for the Fiscal Quarter just ended the average daily

-50-

--------------------------------------------------------------------------------




rate, the average occupancy, the RevPAR, the total gross revenues, the total
expenses, the Adjusted NOI and the payments made under the participating leases
for such Hotel Properties, and (iii) a report certified by a Responsible Officer
of the Parent setting forth for all of the Hotel Properties owned or leased by
the Parent or any of its Subsidiaries on a Consolidated basis for the Fiscal
Quarter just ended the average daily rate, the average occupancy, the RevPAR,
the total gross revenues, the total expenses, the Adjusted NOI and the payments
made under the participating leases for such Hotel Properties.
(d)    Annual Budgets. No later than 60 days after the start of each Fiscal
Year, the annual operating budget and Capital Expenditure and FF&E expenditure
budget for such Fiscal Year for (i) the Unencumbered Properties on a
Consolidated basis, (ii) all of the Hotel Properties owned or leased by the
Parent or any of its Subsidiaries on a Consolidated basis, and (iii) on a
Consolidated basis for the Parent and its Subsidiaries, in each case in
reasonable detail and duly certified by a Responsible Officer of the Parent as
the budgets presented or to be presented to the Parent’s Board of Directors for
their review.
(e)    Securities Law Filings. Promptly and in any event within 10 Business Days
after the sending or filing thereof, copies of all proxy material, reports and
other information which the Borrower, the Parent or any of their respective
Subsidiaries sends to or files with the United States Securities and Exchange
Commission or sends to all shareholders of the Parent or partners of the
Borrower.
(f)    Defaults. As soon as possible and in any event within five days after the
occurrence of each Default known to a Responsible Officer of the Borrower, the
Parent or any of their respective Subsidiaries, a statement of an authorized
financial officer or Responsible Officer of the Borrower setting forth the
details of such Default and the actions which the Borrower has taken and
proposes to take with respect thereto.
(g)    ERISA Notices. As soon as possible and in any event (i) within 30 days
after the Parent, the Borrower or any of a Controlled Group knows that any
Termination Event described in clause (a) of the definition of Termination Event
with respect to any Plan has occurred, (ii) within 10 days after the Parent, the
Borrower or any of a Controlled Group knows that any other Termination Event
with respect to any Plan has occurred, a statement of the Chief Financial
Officer of the Parent describing such Termination Event and the action, if any,
which the Parent, the Borrower or such member of such Controlled Group proposes
to take with respect thereto; (iii) within 10 days after receipt thereof by the
Parent, the Borrower or any of a Controlled Group from the PBGC, copies of each
notice received by the Parent, the Borrower or any such member of such
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan; and (iv) within 10 days after receipt
thereof by the Parent, the Borrower or any member of a Controlled Group from a
Multiemployer Plan sponsor, a copy of each notice received by the Parent, the
Borrower or any member of such Controlled Group concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA.
(h)    Environmental Notices. Promptly upon receipt thereof by the Parent, the
Borrower or any of their Subsidiaries, a copy of any form of notice, summons or
citation received from the United States Environmental Protection Agency, or any
other Governmental Authority concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor, (ii) any action or
omission on the part of the Parent or Borrower or any of their present or former
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which,
based upon

-51-

--------------------------------------------------------------------------------




information reasonably available to the Borrower, could reasonably be expected
to cause a Material Adverse Change or an Environmental Claim in excess of
$1,000,000, (iii) any notice of potential responsibility under CERCLA, or
(iv) concerning the filing of a Lien upon, against or in connection with the
Parent, Borrower, their present or former Subsidiaries, or any of their leased
or owned Property, wherever located.
(i)    Other Governmental Notices or Actions. Promptly and in any event within
five Business Days after receipt thereof by the Borrower, the Parent or any of
their respective Subsidiaries, (i) a copy of any notice, summons, citation, or
proceeding seeking to adversely modify in any material respect, revoke, or
suspend any license, permit, or other authorization from any Governmental
Authority, which action could reasonably be expected to cause a Material Adverse
Change, and (ii) any revocation or involuntary termination of any license,
permit or other authorization from any Governmental Authority, which revocation
or termination could reasonably be expected to cause a Material Adverse Change.
(j)    Other Notices. (i) Promptly, a copy of any notice of default or any other
material notice (including without limitation property condition
reviews) received by the Borrower or any Material Subsidiary from any
franchisor, property manager, or any ground lessor under a Qualified Ground
Lease, and
(ii)    Promptly following any merger or dissolution of any Subsidiary of the
Borrower which is permitted hereunder or event which would make any of the
representations in Sections 4.01-4.04 untrue, notice thereof.
(k)    Material Litigation. As soon as possible and in any event within five
days of any of the Borrower, the Parent or any of their respective Subsidiaries
having knowledge thereof, notice of any litigation, claim or any other event
which could reasonably be expected to cause a Material Adverse Change.
(l)    Certificate in Support of Release. Not more than 30 days prior to a
request to release a Subsidiary’s obligations under the Guaranty pursuant to
Section 5.09(b), a Compliance Certificate duly executed by a Responsible Officer
of the Parent.
(m)    Investment Grade Rating Notice. Promptly upon a Responsible Officer
becoming aware of a change in the Investment Grade Rating (including the initial
issuance of any Investment Grade Rating) or any other credit rating given by
S&P, Moody’s or another nationally-recognized rating agency to the Parent’s
long‑term senior unsecured debt or any announcement that any such rating is
“under review” or that such rating has been placed on a watch list or that any
similar action has been taken by S&P, Moody’s or another nationally-recognized
rating agency, notice of such change, announcement or action.
(n)    Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower, the Parent or any of their respective Subsidiaries, as the
Administrative Agent may from time to time reasonably request.
Section 5.06    Maintenance of Property. The Borrower will, and will cause each
of its Subsidiaries to, (a) maintain their owned, leased, or operated Property
in a manner substantially consistent with hotel properties and related property
of the same quality and character and shall keep or cause to be kept every part
thereof and its other properties in good condition and repair, reasonable wear
and tear excepted, and make all reasonably necessary repairs, renewals or
replacements thereto as may be reasonably necessary to

-52-

--------------------------------------------------------------------------------




conduct the business of the Borrower and its Subsidiaries, (b) not renovate or
expand any such Hotel Property except for the renovation or expansion of a Hotel
Property which complies with the limitations set forth in this Agreement on the
aggregate amount of renovations and expansions the Borrower, the Parent and
their Subsidiaries are permitted at any one time, (c) not knowingly or willfully
permit the commission of waste or other injury, or the occurrence of pollution,
contamination or any other condition in, on or about any Hotel Property, and
(d) substantially maintain and repair each Hotel Property as required by any
franchise agreement, license agreement, management agreement or ground lease for
such Hotel Property. Except as may be required to maintain the Parent’s status
as a REIT under the Code, any Capital Expenditures or expenditures or leases for
FF&E made for any Hotel Property shall be in the name or for the benefit of the
Property Owner for such Hotel Property.
Section 5.07    Insurance. The Borrower will maintain and/or remain the
beneficiary under, and cause each of its Subsidiaries to maintain and/or remain
the beneficiary under, the insurance required pursuant to Schedule 5.07.
Section 5.08    Use of Proceeds. The proceeds of the Advances have been, and
will be used by the Borrower for the purposes set forth in Section 4.09(a) and
in compliance with all applicable Sanctions and Anti-Corruption Laws.
Section 5.09    New Guarantors. (a) The Borrower will promptly notify the
Administrative Agent of the creation of or Investment in a Person which may fall
within the definition of a Guarantor and will provide any financial and other
information with respect to such Person as the Administrative Agent may
reasonably request. In the event the Administrative Agent (after consultation
with the Borrower) determines that such Person is required to be designated a
Guarantor hereunder, the Administrative Agent shall provide notice of the same
to the Borrower, it being understood and agreed that any Person that owns an
Unencumbered Property and any Person who leases an Unencumbered Property as an
Operating Lessee shall be required to become a Guarantor promptly and in any
event on or prior to the date any Hotel Property owned or leased by such Person
is included as an Unencumbered Property hereunder. Within sixty (60) days after
the Borrower’s receipt of such notice from the Administrative Agent, the
Borrower shall cause such Person to deliver to the Administrative Agent
(i) either (a) an original Guaranty and Environmental Indemnity executed by such
Person or (b) an Accession Agreement executed by such Person, and (ii) such
other information or documents with respect to such Person as the Administrative
Agent may reasonably request.
(b)    If no Default exists at such time, and any Hotel Property no longer
qualifies as an Unencumbered Property, any Subsidiary of the Borrower which
owned or leased such Hotel Property, but not any other Unencumbered Property,
shall be released by the Administrative Agent from such Subsidiary’s obligations
under the Guaranty upon such time that the Borrower provides the Administrative
Agent with (i) a written request for such release and (ii) a Compliance
Certificate evidencing pro forma compliance with Article VII hereof.
(c)    The provisions of Section 5.09(a) and (b) shall only apply prior to an
Investment Grade Release Event and from and after an Investment Grade Release
Event no Subsidiary of the Borrower shall be required to become a Guarantor
under this Agreement, in each case only so long as such Subsidiary (i) is not
required by the terms of any other Senior Financing Transaction to become a
guarantor or borrower of any of the obligations under such other Senior
Financing Transaction and (ii) has not become a guarantor or borrower in respect
of any other Senior Financing Transaction.

-53-

--------------------------------------------------------------------------------





ARTICLE VI
NEGATIVE COVENANTS
So long as any Note or any amount under any Credit Document shall remain unpaid
or any Bank shall have any Commitment, the Borrower agrees, unless the
Administrative Agent shall otherwise consent in writing (subject to the
provisions of Section 11.01), to comply with the following covenants.
Section 6.01    Liens, Etc. The Borrower will not create, assume, incur or
suffer to exist, or permit any of its Subsidiaries (except for Permitted Other
Subsidiaries) to create, assume, incur, or suffer to exist, any Lien on or in
respect of any of its Property whether now owned or hereafter acquired, or
assign any right to receive income, except that the Borrower and its
Subsidiaries may create, incur, assume or suffer to exist Liens:
(a)    securing the Obligations;
(b)    for taxes, assessments or governmental charges or levies on Property of
the Borrower or any Material Subsidiary to the extent not required to be paid
pursuant to Sections 5.03;
(c)    imposed by law (such as landlords’, carriers’, warehousemen’s and
mechanics’ liens or otherwise arising from litigation) (a) which are being
contested in good faith and by appropriate proceedings, (b) with respect to
which reserves in conformity with GAAP have been provided, (c) which have not
resulted in any Hotel Property being in jeopardy of being sold, forfeited or
lost during or as a result of such contest, (d) neither the Administrative Agent
nor any Bank could become subject to any civil fine or penalty or criminal fine
or penalty, in each case as a result of non‑payment of such charge or claim and
(e) such contest does not, and could not reasonably be expected to, result in a
Material Adverse Change;
(d)    on leased personal property to secure solely the lease obligations
associated with such property;
(e)    securing Secured Recourse Indebtedness and Secured Non‑Recourse
Indebtedness permitted pursuant to the provisions of Section 6.02; and
(f)    arising under the New York Mortgages; provided, no New York Mortgage
shall be permitted hereunder unless the Administrative Agent is a “Qualified
Unsecured Lender” (as such term is defined in the Revolving Credit Agreement)
with respect to such New York Mortgage for purposes of Section 9.01(f) of the
Revolving Credit Agreement.
Section 6.02    Indebtedness. The Borrower, the Parent and their respective
Subsidiaries will not incur or permit to exist any Indebtedness other than the
Obligations and the following:
(a)    Unsecured Indebtedness; provided, however, that the maximum principal
amount of the LHL Facility and any Refinancing Debt in respect thereof shall not
exceed $25,000,000 at any time;
(b)    Secured Recourse Indebtedness and Secured Non‑Recourse Indebtedness
incurred by Permitted Other Subsidiaries to the extent that the covenants
contained in Article VII are complied with;

-54-

--------------------------------------------------------------------------------




(c)    The Swap Contracts with the Swap Banks in effect as of the Closing Date
and any other Indebtedness in the form of Interest Rate Agreements; provided
that (i) such agreements shall be unsecured, (ii) the dollar amount of
indebtedness subject to such agreements and the indebtedness subject to Interest
Rate Agreements in the aggregate shall not exceed the sum of the amount of the
Commitments and other Indebtedness permitted pursuant to this Section 6.02 which
bears interest at a variable rate, and (iii) the agreements shall be at such
interest rates and otherwise in form and substance reasonably acceptable to the
Administrative Agent;
(d)    Any of the following Indebtedness incurred by the Parent (to the extent
the same constitutes Indebtedness):
(i)    guaranties in connection with the Indebtedness secured by a Hotel
Property of (A) if the Hotel Property is subject to a ground lease, the payment
of rent under such ground lease, (B) real estate taxes relating to such Hotel
Property, and (C) capital reserves required under such Indebtedness;
(ii)    indemnities for certain acts of malfeasance, misappropriation and
misconduct and an environmental indemnity for the lender under Indebtedness
permitted under this Agreement;
(iii)    indemnities for certain acts of malfeasance, misappropriation and
misconduct by the Permitted Other Subsidiaries, environmental indemnities, and
other customary non-recourse carveouts as described in the definition of
“Secured Non-Recourse Indebtedness”, all for the benefit of the lenders of other
Permitted Other Subsidiary Indebtedness in connection with such Indebtedness;
and
(iv)    guaranties of franchise agreements;
(e)    If and to the extent the same would not otherwise be permitted under
paragraphs (a) through (d) above, extensions, renewals and refinancing of any of
the Indebtedness specified in paragraphs (a) - (d) above (any such extension,
renewal or refinancing, “Refinancing Debt”) so long as (A) the principal amount
of such Indebtedness is not thereby increased and (B) the other material terms,
taken as a whole, of any such Indebtedness are no less favorable in any material
respect to the Borrower, the Parent or any of their respective Subsidiaries or
the Banks than the terms governing the Indebtedness being extended, renewed or
refinanced;
(f)    Indebtedness of a Material Subsidiary to the Borrower or another Material
Subsidiary provided such Indebtedness is subordinated to the Obligations in a
manner reasonably acceptable to the Administrative Agent; and
(g)    Capital Leases for personal property not to exceed in the aggregate
$5,000,000 at any time outstanding; provided, however, that for purposes of this
clause (g), no Qualified Ground Lease shall comprise a Capital Lease.
Section 6.03    Agreements Restricting Distributions From Subsidiaries. The
Borrower will not, nor will it permit any of its Subsidiaries (other than
Permitted Other Subsidiaries) to, enter into any agreement (other than a Credit
Document) which limits distributions to or any advance by any of the Borrower’s
Subsidiaries to the Borrower.

-55-

--------------------------------------------------------------------------------




Section 6.04    Restricted Payments. Neither the Parent, the Borrower, nor any
of their respective Subsidiaries, will make any Restricted Payment, except that:
(a)    provided no Default has occurred and is continuing or would result
therefrom, the Parent may make cash payments to its shareholders with respect to
the Parent Common Stock (including in connection with the repurchase of Stock or
Stock Equivalents);
(b)    provided no Default has occurred and is continuing or would result
therefrom, the Borrower shall be entitled to make cash distributions to its
partners, including the Parent;
(c)    a Subsidiary of the Borrower may make a Restricted Payment to the
Borrower;
(d)    the limited partners of the Borrower shall be entitled to exchange
limited partnership interests in the Borrower for the Parent’s stock or redeem
such interests for cash, as provided in the Borrower’s limited partnership
agreement;
(e)    the Borrower shall be entitled to issue limited partnership interests in
the Borrower in exchange of ownership interests in Subsidiaries and
Unconsolidated Entities which own a Future Property to the extent such
Investment is permitted pursuant to the provisions of Section 6.07;
(f)    provided no Default has occurred and is continuing or would result
therefrom, the Parent may pay cash dividends to the holders of the Parent
preferred stock permitted by this Agreement; and
(g)    provided no Default has occurred and is continuing or would result
therefrom, the Parent may repurchase Parent Common Stock and repurchase or
redeem Parent preferred stock.
Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default shall have occurred and be continuing, the Parent
may only declare or make cash distributions to its shareholders during any
Fiscal Quarter in an aggregate amount not to exceed the minimum amount necessary
for the Parent to maintain its status as a REIT. If a Default or Event of
Default specified in Section 8.1(a) or Section 8.1(f) of this Agreement shall
have occurred and be continuing, or if as a result of the occurrence of any
other Event of Default the Obligations have been accelerated pursuant to
Section 8.2 of this Agreement, the Parent shall not, and shall not permit any of
its Subsidiaries to, make any Restricted Payments to any Person whatsoever other
than to the Borrower or any of its Subsidiaries.
Section 6.05    Fundamental Changes; Asset Dispositions. Neither the Parent, the
Borrower, nor any of their respective Subsidiaries (other than the Permitted
Other Subsidiaries) will, (a) merge or consolidate with or into any other
Person, unless (i) a Subsidiary other than a Permitted Other Subsidiary (or
another Person, if such merger with another Person is to effect an Investment
permitted hereunder) is merged into the Borrower or another Subsidiary other
than a Permitted Other Subsidiary and the Borrower or such other Subsidiary
other than a Permitted Other Subsidiary, as the case may be, is the surviving
Person or a Subsidiary (other than a Permitted Other Subsidiary which has
Indebtedness other than the Obligations) is merged into any Subsidiary (other
than a Permitted Other Subsidiary which has Indebtedness other than the
Obligations), and (ii) immediately after giving effect to any such proposed
transaction no Default would exist; (b) sell, transfer, or otherwise dispose of
all or any of such Person’s material property except for a Permitted Hotel Sale,
dispositions or replacements of personal property in the ordinary course of
business, or Hotel Properties which are not Unencumbered Properties; (c) sell or
otherwise dispose of any material shares of capital stock, membership interests
or partnership interests of any Subsidiary (except for a Permitted Other
Subsidiary and except to effectuate a Permitted Hotel Sale); (d) except for
sales of ownership interests

-56-

--------------------------------------------------------------------------------




not prohibited by this Agreement and the issuance of limited partnership
interests in the Borrower in exchange for ownership interests in Subsidiaries
and Unconsolidated Entities to the extent permitted pursuant to the provisions
of Section 6.04, materially alter the corporate, capital or legal structure of
any such Person (except for a Permitted Other Subsidiary); (e) liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution) provided
that nothing herein shall prohibit the Borrower from dissolving any Subsidiary
which has no assets on the date of dissolution or (f) materially alter the
character of their respective businesses from that conducted as of the date of
this Agreement; in each case provided that the Parent shall be permitted to
issue (i) Common Stock and (ii) preferred stock in the Parent which is not
deemed Indebtedness under this Agreement.
Section 6.06    Participating Lessee Ownership. Neither the Parent nor the
Borrower shall, nor shall permit any of their respective Subsidiaries to, own
directly or indirectly such a percentage of the beneficial ownership interest in
any participating lessee as would cause a potential Event of Default under
Section 8.01(m) of this Agreement.
Section 6.07    Investments, Loans, Future Properties. Neither the Parent nor
the Borrower shall, nor shall permit any of their respective Subsidiaries to,
acquire by purchase, or otherwise, all or substantially all of the business,
property or fixed assets of any Person or any Hotel Property or other real
estate, make or permit to exist any loans, advances or capital contributions to,
or make any Investments in (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or purchase or commit to purchase any
evidences of Indebtedness of, stock or other securities, partnership interests,
member interests or other interests in any Person, except the following
(provided that after giving effect thereto there shall exist no Default):
(a)    Liquid Investments;
(b)    trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms, and other assets owned in the ordinary
course of owning the Hotel Properties and operating the business of the Borrower
and its Subsidiaries;
(c)    a Future Property (or a Person that owns a Future Property) which
qualifies as an Unencumbered Property or a Permitted Non‑Unencumbered Property;
provided that no such individual Hotel Property shall exceed 30% of the
Consolidated Total Book Value;
(d)    Investments in (i) unimproved land which do not in the aggregate have an
Investment Amount which exceeds 5% of the Consolidated Total Book Value;
(ii) Development Properties which do not in the aggregate have an Investment
Amount which exceeds 15% of the Consolidated Total Book Value,
(iii) Unconsolidated Entities which do not in the aggregate have an Investment
Amount which exceeds 15% of the Consolidated Total Book Value, and
(iv) mortgages, deeds of trust, deeds to secure debt or similar instruments that
are a lien on real property or mezzanine loans that are secured by pledges of
equity interests in entities that directly or indirectly own real property, in
each case where such real property is improved by fully operational hotels and
which instruments and pledges secure Indebtedness evidenced by a note or bond,
which do not in the aggregate have an Investment Amount which exceeds 10% of the
Consolidated Total Book Value; provided that the aggregate Investment Amount for
all Investments made pursuant to this Section 6.07(d) shall not exceed 30% of
the Consolidated Total Book Value;
(e)    Investments in Subsidiaries that are used by such Subsidiaries to make
Investments permitted under this Section 6.07;

-57-

--------------------------------------------------------------------------------




(f)    Capital Expenditures in Hotel Properties; and
(g)    any other Investments not covered by the preceding paragraphs of this
Section 6.07 and not otherwise prohibited by this Agreement, provided that the
aggregate Investment Amount for all Investments made pursuant to this clause (g)
shall not exceed 0.50% of Consolidated Total Book Value.
Notwithstanding the foregoing, neither the Borrower, nor the Parent, nor their
respective Subsidiaries shall acquire a Future Property or otherwise make an
Investment which would (a) cause a Default, (b) cause or result in the Borrower
or the Parent failing to comply with any of the financial covenants contained
herein, (c) cause the aggregate Investment Amount for (i) all Future Properties
located outside the United States and (ii) all Investments made pursuant to
Section 6.07(d) which are either located outside the United States or in an
Unconsolidated Entity which has at least 50% of its assets located outside the
United States to exceed 10% of the Consolidated Total Book Value or (e) cause
the Parent’s or any Subsidiary’s Investment in the Personal Property for any
Hotel Property to cause a potential Event of Default under Section 8.01(m) of
this Agreement.
Section 6.08    Affiliate Transactions. Except as otherwise approved by a
majority of the Board of Trustees of the Parent including a majority of the
independent trustees, the Borrower will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly (a) any transfer, sale, lease,
assignment or other disposal of any assets to any Affiliate of the Borrower
which is not a Guarantor or any purchase or acquisition of assets from any such
Affiliate; or (b) any arrangement or other transaction directly or indirectly
with or for the benefit of any such Affiliate (including without limitation,
guaranties and assumptions of obligations of an Affiliate), other than in the
ordinary course of business and at market rates.
Section 6.09    Sale and Leaseback. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any arrangement with any Person, whereby
in contemporaneous transactions the Borrower or such Subsidiary sells
essentially all of its right, title and interest in a material asset and the
Borrower or such Subsidiary acquires or leases back the right to use such
property.
Section 6.10    Sale or Discount of Receivables. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, sell with
recourse, or discount or otherwise sell for less than the face value thereof,
any of its notes or accounts receivable, other than in the ordinary course of
business and consistent with past and existing business practices.
Section 6.11    Restriction on Negative Pledges. The Borrower will not, and will
not permit any of its Subsidiaries that directly or indirectly own an interest
in any Unencumbered Property to, enter into or suffer to exist any agreement
(other than (i) this Agreement and the Credit Documents, (ii) any agreement that
conditions the ability of the Parent or its Subsidiaries to encumber their
assets upon the maintenance of one or more specified ratios that limit the
ability of such Persons to encumber their assets but that do not generally
prohibit the encumbrance of assets or the encumbrance of specific assets, and
(iii) a provision in any agreement governing Qualified Unsecured Debt (as such
term is defined in the Revolving Credit Agreement or, in the event that the
Revolving Credit Agreement is no longer in effect, as such term was defined in
the Revolving Credit Agreement last in effect) generally prohibiting the
encumbrance of assets (exclusive of any outright prohibition on the encumbrance
of particular Unencumbered Properties) so long as such provision is generally
consistent with a comparable provision of the Credit Documents) prohibiting the
creation or assumption of any Lien upon the Unencumbered Properties, whether now
owned or hereafter acquired; provided that, the Borrower and its Subsidiaries
that are Material Subsidiaries may permit a Lien upon a Hotel Property that was
an Unencumbered Property at the end of the immediately preceding Fiscal

-58-

--------------------------------------------------------------------------------




Quarter of the Parent, so long as no Default exists at such time or would be
caused thereby and the Borrower has provided to the Administrative Agent a
Compliance Certificate evidencing pro forma compliance with Article VII hereof
following the removal of such Hotel Property as an Unencumbered Property.
Section 6.12    Material Documents. The Borrower will not, nor will it permit
any of its Subsidiaries (other than Permitted Other Subsidiaries) to, enter into
any termination, modification or amendment of any of the following documents
without the prior written consent of the Administrative Agent:
(a)    Qualified Ground Lease; and
(b)    Any other material agreement, including without limitation any
participating lease or management agreement.
provided, however, that so long as no Default or Event of Default has occurred
and is continuing, such terminations, modifications or amendments shall be
permitted so long as they could not reasonably be expected to (i) cause a
Material Adverse Change or (ii) impair or otherwise adversely affect in any
material respect the interests or rights of the Administrative Agent or any
Bank, in each case after taking into account the effect of any agreements that
supplement or serve to replace, in whole or in part, such Qualified Ground
Leases or other material agreements. Any termination, modification or amendment
prohibited under this Section 6.12 shall, to the extent permitted by applicable
law, be void and of no force and effect.
Section 6.13    Limitations on Development, Construction, Renovation and
Purchase of Hotel Properties. Neither the Parent nor the Borrower shall or shall
permit any of their respective Subsidiaries to (a) engage in the development,
construction or expansion of any Hotel Properties (except for Development
Properties permitted by the provisions of Section 6.07) or (b) enter into any
binding agreements to purchase Hotel Properties or other assets; provided that
the Parent, the Borrower and their Subsidiaries may enter into binding
agreements to purchase Hotel Properties or other assets if at all times such
Person has available sources of capital equal to the portion of the purchase
price of such Hotel Properties or other assets which constitutes a recourse
obligation of the Parent, the Borrower or its Subsidiary, which available
sources of capital may include Advances to the extent that the Borrower may
borrow the same for the purposes required or other Indebtedness permitted by the
terms of this Agreement.
Section 6.14    New York Mortgages. So long as any New York Mortgage remains in
effect, the Borrower will not, nor will it permit any of its Subsidiaries to,
enter into any modification or amendment with respect to Section 9.01(f) of the
Revolving Credit Agreement (or any of the defined terms “Qualified Unsecured
Lender,” “Qualified Unsecured Debt” or “New York Mortgage” under the Revolving
Credit Agreement) without the prior written consent of the Administrative Agent,
which consent shall not be unreasonably withheld or delayed.

ARTICLE VII
FINANCIAL COVENANTS
So long as any Note or any amount under any Credit Document shall remain unpaid,
or any Bank shall have any Commitment hereunder, unless the Administrative Agent
shall otherwise consent in writing (subject to the provisions of Section 11.01),
the Borrower agrees to comply and cause the Parent to comply with the following
covenants.

-59-

--------------------------------------------------------------------------------




Section 7.01    Fixed Charge Coverage Ratio. The Parent shall maintain at the
end of each Rolling Period a Fixed Charge Coverage Ratio of not less than 1.50
to 1.0.
Section 7.02    Maintenance of Net Worth. The Parent shall at all times maintain
an Adjusted Net Worth of not less than the Minimum Tangible Net Worth.
Section 7.03    Limitations on Total Liabilities. The Parent shall not at any
time permit the Leverage Ratio to be greater than 6.0 to 1.0; provided, however,
that at any time after the Parent has achieved an Investment Grade Rating, the
Parent may make a one-time election to increase the maximum Leverage Ratio to
7.0 to 1.0 for the four consecutive calendar quarters commencing with the next
calendar quarter following such election for which the Borrower is required to
deliver financial statements pursuant to Section 5.05(a).
Section 7.04    Limitations on Unsecured Indebtedness. The Parent shall not at
any time on a Consolidated basis permit the ratio of (a) the Parent’s Unsecured
Indebtedness to (b) the Total Unencumbered Asset Value to exceed sixty percent
(60%).
Section 7.05    Limitations on Secured Indebtedness. The Parent shall not at any
time on a Consolidated basis permit the ratio of (a) the Parent’s Secured
Indebtedness to (b) the Consolidated Total Book Value to exceed forty-five
percent (45%).

ARTICLE VIII
EVENTS OF DEFAULT; REMEDIES
Section 8.01    Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Credit Document:
(a)    Principal Payment. The Borrower shall fail to pay any principal of any
Note when the same becomes due and payable as set forth in this Agreement;
(b)    Interest or Other Obligation Payment. The Borrower shall fail to pay any
interest on any Note or any fee or other amount payable hereunder or under any
other Credit Document when the same becomes due and payable as set forth in this
Agreement, provided however that the Borrower will have a grace period of five
days after the payments covered by this Section 8.01(b) becomes due and payable
for the first two defaults under this Section 8.01(b) in every calendar year;
(c)    Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by the Borrower in this Agreement or in any other Credit
Document, (ii) by the Borrower (or any of its officers) in connection with this
Agreement or any other Credit Document, or (iii) by the Parent or any Subsidiary
in any Credit Document shall prove to have been incorrect in any material
respect when made or deemed to be made;
(d)    Covenant Breaches. (i) The Borrower shall fail to perform or observe any
covenant contained in Sections 5.02(a)(i), (b)(i) or (f), 5.08, Article VI or
Article VII of this Agreement or the Borrower shall fail to perform or observe,
or shall fail to cause any Subsidiary other than a Permitted Other Subsidiary to
perform or observe any covenant in any Credit Document beyond any notice and/or
cure period for such default expressly provided in such Credit Document or
(ii) the Borrower, the Parent or any Subsidiary other than a Permitted Other
Subsidiary shall fail to perform or observe any term or covenant set forth in
any Credit Document which is not covered by clause (i) above or

-60-

--------------------------------------------------------------------------------




any other provision of this Section 8.01, in each case if such failure shall
remain unremedied for 30 days after the earlier of the date written notice of
such default shall have been given to the Borrower, the Parent or such
Subsidiary other than a Permitted Other Subsidiary by the Administrative Agent
or any Bank or the date a Responsible Officer of the Borrower or any Material
Subsidiary has actual knowledge of such default, unless such default in this
clause (ii) cannot be cured in such 30 day period and the Borrower is diligently
proceeding to cure, or caused to be cured, such default, in which event the cure
period shall be extended to 90 days;
(e)    Cross‑Defaults. (i) with respect to (A) any Secured Non‑Recourse
Indebtedness which is outstanding in a principal amount of at least $150,000,000
individually or when aggregated with all such Secured Non‑Recourse Indebtedness
of the Borrower, the Parent or any of their respective Subsidiaries or (B) any
other Indebtedness (but excluding Indebtedness evidenced by the Notes) which is
outstanding in a principal amount of at least $75,000,000 individually or when
aggregated with all such Indebtedness of the Borrower, the Parent or any of
their respective Subsidiaries, any of the following:
(A)    any such Indebtedness shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof,
(B)    the Borrower, the Parent or any of their respective Subsidiaries shall
fail to pay any principal of or premium or interest of any of such Indebtedness
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness,
or
(C)    any other event shall occur or condition shall exist under any agreement
or instrument relating to such Indebtedness, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to permit the holders of such
Indebtedness to accelerate the maturity of such Indebtedness;
(f)    Insolvency. The Borrower, the Parent, any Guarantor, or any of their
respective Material Subsidiaries shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Borrower, the Parent, any
Guarantor, or any of their respective Material Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against the Borrower, the Parent, any Guarantor, or any of their
respective Material Subsidiaries, either such proceeding shall remain
undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or the Borrower, the Parent, any Guarantor, or any of
their respective Material Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this paragraph (f);
(g)    Judgments. Any judgment or order for the payment of money in excess of
$75,000,000 (reduced for purposes of this paragraph for the amount in respect of
such judgment or

-61-

--------------------------------------------------------------------------------




order that a reputable insurer has acknowledged being payable under any valid
and enforceable insurance policy) shall be rendered against the Borrower, the
Parent or any of their respective Subsidiaries which, within 60 days from the
date such final judgment is entered, shall not have been discharged or execution
thereof stayed pending appeal;
(h)    ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is likely to result in the termination of such Plan for
purposes of Title IV of ERISA, unless such Reportable Event, proceedings or
appointment are being contested by the Parent or the Borrower in good faith and
by appropriate proceedings, (iv) any Plan shall terminate for purposes of
Title IV of ERISA, (v) the Parent, the Borrower or any member of a Controlled
Group shall incur any liability in connection with a withdrawal from a
Multiemployer Plan or the insolvency (within the meaning of Section 4245 of
ERISA) or reorganization (within the meaning of Section 4241 of ERISA) of a
Multiemployer Plan, unless such liability is being contested by the Parent or
the Borrower in good faith and by appropriate proceedings, or (vi) any other
event or condition shall occur or exist, with respect to a Plan; and in each
case in clauses (i) through (vi) above, such event or condition, together with
all other such events or conditions, if any, could subject the Borrower, the
Parent or any Material Subsidiary to any tax, penalty or other liabilities in
the aggregate exceeding $75,000,000 at the time of such event or upon occurrence
of such condition;
(i)    Guaranty. Any Guaranty shall for any reason cease to be valid and binding
on any Guarantor or any Guarantor shall so state in writing;
(j)    Environmental Indemnity. Any Environmental Indemnity shall for any reason
cease to be valid and binding on any Person party thereto or any such Person
shall so state in writing;
(k)    LaSalle Leasing. The Borrower shall for any reason cease to own, directly
or indirectly, at least 99.9% of the equity interests in LaSalle Leasing;
(l)    Default Under Qualified Ground Lease. Qualified Ground Leases for Hotel
Properties which comprise twenty-five percent (25%) or more of the Asset Value
have in the aggregate either (i) been terminated because of a default by the
lessee under such Qualified Ground Lease or (ii) are subject to a default by the
lessee under such Qualified Ground Lease which has not been cured or waived 10
days prior to the date the ground lessors under such Qualified Ground Lease
would have the right to terminate such Qualified Ground Leases;
(m)    Parent’s REIT Status. There shall be a determination from the applicable
Governmental Authority from which no appeal can be taken that the Parent’s tax
status as a REIT has been lost;
(n)    Parent Common Stock. The Parent at any time hereafter fails to cause the
Parent Common Stock to be duly listed on the New York Stock Exchange, Inc. or
another nationally recognized stock exchange; or
(o)    Changes in Ownership and Control. Any of the following occur without the
written consent of the Required Lenders: (A) the Parent (i) amends the
Borrower’s partnership agreement

-62-

--------------------------------------------------------------------------------




in any material and adverse respect (which shall not include any customary
amendments to reflect transactions permitted by this Agreement so long as such
amendments are not otherwise adverse to the Administrative Agent or any of the
Banks, (ii) admits a new general partner to the Borrower, (iii) own less than
70% of the partnership interests in and beneficial ownership of the Borrower, or
(iv) resigns as general partner of the Borrower, or (B) the failure of
individuals who are members of the board of directors (or similar governing
body) of the Parent on the Closing Date (together with any new or replacement
directors whose initial nomination for election was approved by a majority of
the directors who were either directors on the Closing Date or previously so
approved) to constitute a majority of the board of directors (or similar
governing body) of the Parent.
Section 8.02    Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to paragraph (f) of Section 8.01 with
respect to the Borrower or the Parent) shall have occurred and be continuing,
then, and in any such event,
(a)    the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Bank to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the Notes,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower,
(b)    [Reserved], and
(c)    the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Credit Documents for the ratable benefit of the Banks by appropriate
proceedings.
Section 8.03    Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (f) of Section 8.01 with respect to the Borrower or the
Parent shall occur, the obligation of each Bank to make Advances shall
immediately and automatically be terminated and the Notes, all interest on the
Notes and all other amounts payable under this Agreement shall immediately and
automatically become and be due and payable in full, without presentment,
demand, protest or any notice of any kind (including, without limitation, any
notice of intent to accelerate or notice of acceleration), all of which are
hereby expressly waived by the Borrower.
Section 8.04    [Reserved].
Section 8.05    Non‑exclusivity of Remedies. No remedy conferred upon the
Administrative Agent or the Banks is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.
Section 8.06    Right of Set‑off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the granting of the consent, if any,
specified by Section 8.02 to authorize the Administrative Agent to declare the
Notes and any other amount payable hereunder due and payable pursuant to the
provisions of Section 8.02 or the automatic acceleration of the Notes and all
amounts payable under this Agreement pursuant to Section 8.03, each Bank is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Bank to or for the

-63-

--------------------------------------------------------------------------------




credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement, the Note held by
such Bank, and the other Credit Documents, irrespective of whether or not such
Bank shall have made any demand under this Agreement, such Note, or such other
Credit Documents, and although such obligations may be unmatured. Each Bank
agrees to promptly notify the Borrower after any such set‑off and application
made by such Bank, provided that the failure to give such notice shall not
affect the validity of such set‑off and application. The rights of each Bank
under this Section are in addition to any other rights and remedies (including,
without limitation, other rights of set‑off) which such Bank may have.

ARTICLE IX
[RESERVED]

ARTICLE X
AGENCY PROVISIONS
Section 10.01    Authorization and Action. Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as the Administrative
Agent on its behalf and to exercise such powers under this Agreement and the
other Credit Documents as are delegated to the Administrative Agent by the terms
hereof and of the other Credit Documents, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement or any other Credit Document (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Banks and all holders of Notes; provided,
however, that the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, any other Credit Document, or applicable law. The
functions of the Administrative Agent are administerial in nature and in no
event shall the Administrative Agent have a fiduciary or trustee relation in
respect of any Bank by reason of this Agreement or any other Credit Document.
Within 5 Business Days of the Administrative Agent or a Bank receiving actual
notice (without any duty to investigate) of a Default, the Administrative Agent
or such Bank, as applicable, will provide written notice of such Default to the
Banks.
Section 10.02    Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken (including such
Person’s own negligence) by it or them under or in connection with this
Agreement or the other Credit Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agent: (a) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Administrative Agent; (b) may consult with legal counsel (including counsel
for the Borrower), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties or representations made
in or in connection with this Agreement or the other Credit Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or any other
Credit Document on the part of the Parent, the Borrower or their Subsidiaries or
to inspect the property

-64-

--------------------------------------------------------------------------------




(including the books and records) of the Borrower or its Subsidiaries; (e) shall
not be responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Credit Document; and (f) shall incur no liability under or in respect of this
Agreement or any other Credit Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopier,
telegram, cable or telex) believed by it to be genuine and signed or sent by the
proper party or parties.
Section 10.03    Administrative Agent and Its Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Bank and may exercise the same as though it were not the
Administrative Agent. The term “Bank” or “Banks” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, the Borrower or any of its Subsidiaries, and any Person
who may do business with or own securities of the Borrower or any such
Subsidiary, all as if the Administrative Agent were not the Administrative Agent
hereunder and without any duty to account therefor to the Banks.
Section 10.04    Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the Parent’s and the Borrower’s financial statements and the
Parent’s filings under the Exchange Act and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement. Nothing in this Agreement or any other Credit Document shall
require the Administrative Agent or any of its directors, officers, agents or
employees to carry out any “know your customer” or other checks in relation to
any Person on behalf of any Bank and each Bank confirms to the Administrative
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Administrative Agent or any of its directors, officers, agents or employees.
Section 10.05    Indemnification. The Banks severally agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), according
to their respective Pro Rata Shares from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, litigation, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent (solely in its
capacity as such) in any way relating to or arising out of this Agreement or any
action taken or omitted by the Administrative Agent under this Agreement or any
other Credit Document (including the Administrative Agent’s own negligence),
provided that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, litigation, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each Bank
agrees to reimburse the Administrative Agent promptly upon demand for its Pro
Rata Share of any out‑of‑pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Credit Document, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower. The term “Administrative Agent”
shall be deemed to include the employees, directors, officers and affiliates of
the Administrative Agent for purposes of this Section 10.05.

-65-

--------------------------------------------------------------------------------




Section 10.06    Successor Administrative Agent. (a) The Administrative Agent
may resign at any time by giving written notice thereof to the Banks and the
Borrower and may be removed at any time with cause by the Required Lenders upon
receipt of written notice from the Required Lenders to such effect. Upon receipt
of notice of any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent which successor
Administrative Agent shall be acceptable to the Borrower, unless an Event of
Default then exists, in which event the Borrower shall have no such approval
right. If no successor Administrative Agent shall have been so appointed, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Banks and the Borrower, appoint a successor
Administrative Agent acceptable to the Borrower, which shall be a commercial
bank meeting the financial requirements of an Eligible Assignee. Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Credit Documents. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article X
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was such Administrative Agent under this Agreement and the other Credit
Documents.
Section 10.07    Co-Syndication Agents, Sole Lead Arranger and Sole Book Running
Manager, Co-Documentation Agents. Compass Bank and U.S. Bank National
Association shall be named Co-Syndication Agents, but the Co-Syndication Agents
shall have no right or duty to act as agent on behalf of the Banks in such
capacity. Citigroup Global Markets Inc. shall be named Sole Lead Arranger and
Sole Book Running Manager under the Credit Documents, but shall have no right or
duty to act as agent on behalf of the Banks in such capacity. The Royal Bank of
Scotland plc, PNC Bank, National Association, Wells Fargo Bank National
Association, Branch Banking and Trust Company, Crédit Agricole Corporate and
Investment Bank, Raymond James Bank, N.A., Royal Bank of Canada, and Sumitomo
Mitsui Banking Corporation shall be named Co-Documentation Agents, but the
Co-Documentation Agents shall have no right or duty to act as agent on behalf of
the Banks in such capacity.
Section 10.08    Designation of Additional Agents. The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Banks (and/or its or their Affiliates)
as “arrangers” or other designations for purposes hereof, but no such
designation shall have any substantive effect, and no such Banks or their
Affiliates shall have any additional powers, duties or responsibilities as a
result thereof.

ARTICLE XI
MISCELLANEOUS
Section 11.01    Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document, nor consent to any
departure by the Borrower or any Guarantor therefrom, nor increase in the
aggregate Commitments of the Banks, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment shall
increase the Commitment of any Bank without the written consent of such Bank,
and no amendment, waiver or consent shall, unless in writing and signed by all
the Banks, do any of the following: (a) increase the aggregate Commitments of
the Banks in excess of $300,000,000 (except in

-66-

--------------------------------------------------------------------------------




accordance with the provisions of Section 1.06), (b) reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder or under
any other Credit Document or otherwise release the Borrower from any
Obligations, (c) postpone any date fixed for any scheduled payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder or
extend the termination date of such Bank’s Commitment beyond the Maturity Date,
(d) change the percentage of the Commitments of the Banks which shall be
required for the Banks or any of them to take any action hereunder or under any
other Credit Document, (e) amend this Section 11.01, (f) amend the definition of
“Required Lenders”, (g) amend the definition of “Asset Value”, but not the
definitions that are used in such definition, (h) release any Guarantor from its
obligations under the Guaranty or any of the Environmental Indemnities; provided
that the Administrative Agent can, if no Default then exists, release any
Subsidiary of the Borrower in accordance with the provisions of Sections 5.09(b)
or 11.23, (i) modify any provisions requiring payment to be made for the ratable
account of the Banks, (j) amend the definition of “Pro Rata Share” or
(k) require the duration of an Interest Period to be more than six months if
such period is not available to all Banks; and provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Banks required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document. In addition, none of the following
decisions shall be made without the written consent of the Required Lenders:
(a)    [Reserved];
(b)    any determination to make a Borrowing after the occurrence and during the
continuance of an Event of Default;
(c)    [Reserved];
(d)    any waiver of or any amendment to the financial covenants contained in
Article VII of this Agreement or any definitions used therein;
(e)    any waiver or modification of the covenants contained in Article V or
Article VI;
(f)    any amendment, supplement or modification to, or waiver of, the
provisions of Section 8.01 of this Agreement;
(g)    any determination to send notice to the Borrower of, or otherwise
declare, an Event of Default pursuant to Section 8.01 of this Agreement;
(h)    any determination to accelerate the Obligations pursuant to Section 8.02
of this Agreement;
(i)    any exercise of remedies under any Credit Document;
(j)    any waiver for more than 45 days of, or any amendment to, the reporting
requirements set forth in clauses (a)-(d) of Section 5.05 of this Agreement;
(k)    any material waiver of the conditions to a Hotel Property qualifying as
either an Unencumbered Property or a Permitted Non‑Unencumbered Property; and
(l)    any other waiver or modification of the Credit Documents unless the
applicable provision of this Agreement expressly permits such waiver or
modification to be made by the Administrative Agent.

-67-

--------------------------------------------------------------------------------




Any amendment to this Agreement including a covenant of the Parent or any of its
Subsidiaries or amendment to a definition shall require the Borrower’s written
consent.
Section 11.02    Notices, Etc. (a) Except as specifically provided herein, all
notices and other communications shall be in writing (including telecopy or
telex) and mailed, telecopied, telexed, hand delivered or delivered by a
nationally recognized overnight courier, (a) if to the Borrower, at its address
at 3 Bethesda Metro Center, Suite 1200, Bethesda, Maryland 20814, Attention: Mr.
Bruce A. Riggins, with a copy to William Diamond at DeCampo Diamond & Ash, 747
Third Avenue, New York, New York 10017 (telephone: (212) 758-1710; telecopy
(212) 758-1728) and a copy to Robert K. Hagan at Hagan & Vidovic, LLP, Suite
4322, 200 East Randolph Drive, Chicago, Illinois 60601 (telephone:
(312) 228-2050; telecopy (312) 228-0982); (b) if to any Bank at its Domestic
Lending Office; (c) if to the Administrative Agent, at its address at Citibank,
N.A. Agency Department, 1615 Brett Road OPS III, New Castle, Delaware 19720,
Attention: Global Loans Agency Department, (telecopy: (212) 994-0961; telephone:
(302) 894-6010); or (d) as to each party, at such other address or telecopier
number as shall be designated by such party in a written notice to the other
parties. All such notices and communications shall (i) when mailed, telecopied,
telexed or hand delivered or delivered by overnight courier, be effective three
days after deposited in the mails, when telecopy transmission is completed, when
confirmed by telex answer-back or when delivered, (ii) when delivered by posting
to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 11.02(b) to be delivered thereunder), when such notice, demand,
request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Bank, the
Administrative Agent shall deliver a copy of the Communications to such Bank by
e-mail or telecopier and (iii) when delivered by electronic mail or any other
telecommunications device, upon receipt by the sender of a response from any one
recipient, or from an employee or representative of the Person receiving notice
on behalf of such Person, acknowledging receipt (which response may not be an
automatic computer-generated response) and an identical notice is also sent
simultaneously by mail, overnight courier or personal deliver as otherwise
provided in this Section 11.02; provided, however, that notices and
communications to the Administrative Agent pursuant to Article II or Article X
shall not be effective until received by the Administrative Agent; provided
further that any notice or communication which is delivered after the close of
regular business hours of the recipient shall be deemed received on the next
Business Day. Delivery by telecopier of an executed counterpart of a signature
page to any amendment or waiver of any provision of this Agreement or the Notes
or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof. Each Bank
agrees (i) to notify the Administrative Agent in writing of such Bank’s e-mail
address to which a notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Bank becomes a party to
this Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Bank)
and (ii) that any notice may be sent to such e-mail address.
(b)    Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Credit Document providing for the delivery of any
Approved Electronic Communication by any other means, the Borrower and the
Guarantors shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format

-68-

--------------------------------------------------------------------------------




acceptable to the Administrative Agent to global.loans.support@citigroup.com or
such other electronic mail address (or similar means of electronic delivery) as
the Administrative Agent may notify to the Borrower. Nothing in this clause (b)
shall prejudice the right of the Administrative Agent or any Bank to deliver any
Approved Electronic Communication to the Borrower or any Guarantor in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.
(c)    Each of the Banks and the Borrower and each Guarantor agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Banks by posting such Approved
Electronic Communications on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”). Although the Approved Electronic
Platform and its primary web portal are secured with generally-applicable
security procedures and policies implemented or modified by the Administrative
Agent from time to time (including, as of the Closing Date, a dual firewall and
a User ID/Password Authorization System) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Banks and the Borrower and each Guarantor acknowledges and agrees that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Banks and
the Borrower and each Guarantor hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
(d)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
(e)    Each of the Banks and the Borrower and each Guarantor agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
Section 11.03    No Waiver; Remedies. No failure on the part of any Bank or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Credit Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies
provided in this Agreement and the other Credit Documents are cumulative and not
exclusive of any remedies provided by law.

-69-

--------------------------------------------------------------------------------




Section 11.04    Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out‑of‑pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, due diligence,
administration, modification and amendment of this Agreement, the Notes and the
other Credit Documents and syndication of the Obligations including, without
limitation, (a) the reasonable fees and out‑of‑pocket expenses of Shearman &
Sterling LLP, counsel for the Administrative Agent (and no other Bank), and
(b) to the extent not included in the foregoing, the costs of any local counsel,
travel expenses of the Administrative Agent and its consultants and
representatives, engineering reports, environmental reports, mortgage and
intangible taxes (if any), and any title or Uniform Commercial Code search
costs, any flood plain search costs, insurance consultant costs and other costs
usual and customary in connection with a credit facility of this type. In
addition, the Borrower agrees to pay on demand all reasonable out-of‑pocket
costs and expenses, if any, of the Administrative Agent and each Bank
(including, without limitation, reasonable counsel fees and expenses of the
Administrative Agent and each Bank) in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement and the
other Credit Documents.
Section 11.05    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Bank, either received a
counterpart hereof executed by such Bank or been notified by such Bank that such
Bank has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each Bank and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights or delegate its duties under this Agreement or any
interest in this Agreement without the prior written consent of each Bank.
Section 11.06    Bank Assignments and Participations. (a) Assignments. Any Bank
may assign to one or more banks or other entities all or any portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Advances owing to it and any Notes held by
it); provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of all of such Bank’s rights and obligations under
this Agreement and shall involve a ratable assignment of such Bank’s Commitment
and such Bank’s Advances, (ii) the amount of the resulting Commitment and
Advances of the assigning Bank (unless it is assigning all its Commitment) and
the assignee Bank pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $10,000,000 and shall be an integral multiple of $1,000,000,
(iii) each such assignment shall be to an Eligible Assignee, (iv) the parties to
each such assignment shall execute and deliver to the Administrative Agent, for
its acceptance and recording in the Register, an Assignment and Acceptance,
together with the Notes subject to such assignment, (v) the consent of the
Administrative Agent shall be required, which consent shall not be unreasonably
withheld or delayed, except with respect to assignments to other Banks or an
Affiliate of the assigning Bank, (vi) no such assignments shall be made to the
Borrower or its Affiliates or any of their respective subsidiaries or any
natural Person, and (vii) each Eligible Assignee (other than an Eligible
Assignee which is an Affiliate of the assigning Bank) shall pay to the
Administrative Agent a $3,500 administrative fee; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, which effective date shall be at least three
Business Days after the execution thereof, (A) the assignee thereunder shall be
a party hereto for all purposes and, to the extent that rights and obligations
hereunder have been assigned to it pursuant to such Assignment and Acceptance,
have the rights and obligations of a Bank hereunder and (B) such Bank thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of such Bank’s
rights and obligations

-70-

--------------------------------------------------------------------------------




under this Agreement, such Bank shall cease to be a party hereto).
Notwithstanding anything herein to the contrary, any Bank may assign, as
collateral or otherwise, any of its rights under the Credit Documents, including
to any Federal Reserve Bank or other central bank, and this Section shall not
apply to any such assignment.
(b)    Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Bank thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Bank makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
Guarantors or the performance or observance by the Borrower or the Guarantors of
any of their obligations under this Agreement or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements and filings under the Exchange Act referred to in Sections 4.06 and
5.05, if applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such Bank or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vi) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Bank.
(c)    The Register. The Administrative Agent shall maintain at its address
referred to in Section 11.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Banks and the Commitments of, and principal amount of the
Advances owing to, each Bank from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Banks may treat each
Person whose name is recorded in the Register as a Bank hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Bank at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Procedures. Upon its receipt of an Assignment and Acceptance executed by
a Bank and an Eligible Assignee, together with the Note subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of the attached Exhibit B,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower.
Within five Business Days after its receipt of such notice, the Borrower, at its
own expense, shall execute and deliver to the Administrative Agent in exchange
for the surrendered Note, a new Note payable to the order of such Eligible
Assignee in amount equal to, respectively, the Commitment and the outstanding
Advances assumed by it pursuant to such Assignment and Acceptance, and if the
assigning Bank has retained any Commitment hereunder, a new Note payable to the
order of such Bank in an amount equal to, respectively, the Commitment and the
outstanding Advances retained by it hereunder. Such new Note shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the attached Exhibit A.

-71-

--------------------------------------------------------------------------------




(e)    Participations. Each Bank may sell participations to one or more banks or
other entities (excluding natural Persons) in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Advances owing to it and the Notes held by
it); provided, however, that (i) such Bank’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged, (ii) such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Bank shall
remain the holder of any such Note for all purposes of this Agreement, (iv) the
Borrower, the Administrative Agent and the other Banks shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement, and (v) such Bank shall not require the
participant’s consent to any matter under this Agreement, except for change in
the principal amount of any Note in which the participant has an interest,
reductions in fees or interest, or extending the Maturity Date except as
permitted in this Agreement. The Borrower hereby agrees that participants shall
have the same rights under Sections 2.08, 2.09, and 2.11(c) hereof as the Bank
to the extent of their respective participations, provided that no participant
shall be able to collect in excess of amounts payable to the Bank selling to
such participant under such Sections in respect of the interest sold to such
participant or to collect any such amounts from the Borrower. Each Bank that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Advances or other obligations under the
Credit Documents (the “Participant Register”); provided that no Bank shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant's interest in any commitments, loans or its other obligations under
any Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(f)    Confidentiality. Each Bank may furnish any information concerning the
Borrower and its Subsidiaries in the possession of such Bank from time to time
to assignees and participants (including prospective assignees and
participants); provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree in writing to
preserve the confidentiality of any confidential information relating to the
Borrower and its Subsidiaries received by it from or on behalf of such Bank in
accordance with Section 11.20. Such Bank shall promptly deliver a signed copy of
any such confidentiality agreement to the Administrative Agent.
Section 11.07    Indemnification. (a) The Borrower shall indemnify the
Administrative Agent, the Banks (in any capacity or title and including any
lender which was a Bank hereunder prior to any full assignment of its
Commitment) and each affiliate thereof and their respective directors, officers,
employees and agents from, and discharge, release, and hold each of them
harmless against, any and all losses, liabilities, claims or damages (including
reasonable legal fees) to which any of them may become subject, insofar as such
losses, liabilities, claims or damages (including reasonable legal fees) arise
out of or result from (i) any actual or proposed use of the proceeds of any
Advance, (ii) any breach by the Borrower or any Guarantor of any provision of
this Agreement or any other Credit Document, (iii) any investigation, litigation
or other proceeding (including any threatened investigation or
proceeding) relating to the foregoing regardless of the identity of the party
bringing such investigation, litigation or other proceeding, or (iv) any
Environmental Claim or requirement of Environmental Laws concerning or relating
to the present or previously‑owned or operated properties, or the operations or
business, of the Borrower or any of its Subsidiaries, and the Borrower

-72-

--------------------------------------------------------------------------------




shall reimburse the Administrative Agent and each Bank, and each affiliate
thereof and their respective directors, officers, employees and agents, upon
demand for any reasonable out-of-pocket expenses (including legal fees) incurred
in connection with any such investigation, litigation or other proceeding; and
expressly including any such losses, liabilities, claims, damages, or expense
incurred by reason of the indemnified Person’s own negligence, but excluding any
such losses, liabilities, claims, damages or expenses incurred by reason of such
indemnified Person’s gross negligence or willful misconduct or willful breach in
bad faith of a material provision of this Agreement as determined in a final
non-appealable judgment by a court of competent jurisdiction.
(b)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any such indemnified party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Advance or the use of the proceeds thereof.
(c)    No indemnified Person referred to in this Section 11.07 shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.
Section 11.08    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Section 11.09    Survival of Representations, Indemnifications, etc. All
representations, warranties contained in this Agreement or made in writing by or
on behalf of the Borrower in connection herewith shall survive the execution and
delivery of this Agreement and the Credit Documents, the making of the Advances
and any investigation made by or on behalf of the Banks, none of which
investigations shall diminish any Bank’s right to rely on such representations
and warranties. All obligations of the Borrower provided for in Sections 2.08,
2.09, 2.11(c), 11.04 and 11.07 shall survive any termination of this Agreement
and repayment in full of the Obligations.
Section 11.10    Severability. In case one or more provisions of this Agreement
or the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
Section 11.11    Entire Agreement. This Agreement, the Notes and the other
Credit Documents constitute the entire understanding among the parties hereto
with respect to the subject matter hereof and supersede any prior agreements,
written or oral, with respect thereto.
Section 11.12    Usury Not Intended. It is the intent of the Borrower and each
Bank in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Bank including such
applicable laws of the State of New York and the United States of America from
time to time in effect. In furtherance thereof, the Banks and the Borrower
stipulate and agree that none of the terms and provisions contained in this
Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof “interest” shall include the aggregate of all charges which constitute
interest

-73-

--------------------------------------------------------------------------------




under such laws that are contracted for, charged or received under this
Agreement; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Advances, include amounts which by applicable law are deemed interest
which would exceed the Maximum Rate, then such excess shall be deemed to be a
mistake and each Bank receiving same shall credit the same on the principal of
its Notes (or if such Notes shall have been paid in full, refund said excess to
the Borrower). In the event that the maturity of the Notes is accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Notes (or, if the applicable Notes shall have been paid in full,
refunded to the Borrower). In determining whether or not the interest paid or
payable under any specific contingencies exceeds the Maximum Rate, the Borrower
and the Banks shall to the maximum extent permitted under applicable law
amortize, prorate, allocate and spread in equal parts during the period of the
full stated term of the Notes all amounts considered to be interest under
applicable law at any time contracted for, charged, received or reserved in
connection with the Obligations. The provisions of this Section shall control
over all other provisions of this Agreement or the other Credit Documents which
may be in apparent conflict herewith.
Section 11.13    Governing Law. ANY DISPUTE BETWEEN THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY BANK, OR ANY INDEMNITEE ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, AND
WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF
LAWS PROVISIONS) OF THE STATE OF NEW YORK.
Section 11.14    Consent to Jurisdiction; Service of Process; Jury Trial. (a)
Exclusive Jurisdiction. Except as provided in subsection (b), each of the
parties hereto agrees that all disputes among them arising out of, connected
with, related to, or incidental to the relationship established among them in
connection with, this Agreement or any of the other Credit Documents whether
arising in contract, tort, equity, or otherwise, shall be resolved exclusively
by state or federal courts located in the City, county and state of New York,
but the parties hereto acknowledge that any appeals from those courts may have
to be heard by a court located outside of New York. Each of the parties hereto
waives in all disputes brought pursuant to this subsection (a) any objection
that it may have to the location of the court considering the dispute.
(b)    Other Jurisdictions. The Borrower agrees that the Administrative Agent,
any Bank or any Indemnitee shall have the right to proceed against the Borrower
or its Property in a court in any location to enable such person to (1) obtain
personal jurisdiction over the Borrower or (2) enforce a judgment or other court
order entered in favor of such Person. The Borrower agrees that it will not
assert any permissive counterclaims in any proceeding brought by such Person to
enforce a judgment or other court order in favor of such Person. The Borrower
waives any objection that it may have to the location of the court in which such
Person has commenced a proceeding described in this subsection (b).
(c)    Service of Process. The Borrower waives personal service of any process
upon it and irrevocably consents to the service of process of any writs, process
or summonses in any suit, action or proceeding by the mailing thereof by the
Administrative Agent or the Banks by registered or certified mail,

-74-

--------------------------------------------------------------------------------




postage prepaid, to the Borrower addressed as provided herein. Nothing herein
shall in any way be deemed to limit the ability of the Administrative Agent or
the Banks to serve any such writs, process or summonses in any other manner
permitted by applicable law. The Borrower irrevocably waives any objection
(including, without limitation, any objection of the laying of venue or based on
the grounds of forum non conveniens) which it may now or hereafter have to the
bringing of any such action or proceeding with respect to this Agreement or any
other instrument, document or agreement executed or delivered in connection
herewith in any jurisdiction set forth above.
(d)    Waiver of Jury Trial. Each of the parties hereto irrevocably waives any
right to have a jury participate in resolving any dispute, whether sounding in
contract, tort, or otherwise, arising out of, connected with, related to or
incidental to the relationship established among them in connection with this
Agreement or any other instrument, document or agreement executed or delivered
in connection herewith. Each of the parties hereto agrees and consents that any
such claim, demand, action or cause of action shall be decided by court trial
without a jury and that any party hereto may file an original counterpart or a
copy of this Agreement with any court as written evidence of the consent of the
parties hereto to the waiver of their right to trial by jury.
(e)    Waiver of Bond. The Borrower waives the posting of any bond otherwise
required of any party hereto in connection with any judicial process or
proceeding to realize on the collateral enforce any judgment or other court
order entered in favor of such party, or to enforce by specific performance,
temporary restraining order, preliminary or permanent injunction, this Agreement
or any other Credit Document.
Section 11.15    Knowledge of Borrower. For purposes of this Agreement,
“knowledge of the Borrower” means the actual knowledge of any of the executive
officers and all other Responsible Officers of the Parent.
Section 11.16    Banks Not in Control. None of the covenants or other provisions
contained in the Credit Documents shall or shall be deemed to, give the Banks
the rights or power to exercise control over the affairs and/or management of
the Borrower, any of its Subsidiaries, any Material Subsidiary or any Guarantor,
the power of the Banks being limited to the right to exercise the remedies
provided in the Credit Documents.
Section 11.17    Headings Descriptive. The headings of the several Sections and
paragraphs of the Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
Section 11.18    Time is of the Essence. Time is of the essence under the Credit
Documents.
Section 11.19    Scope of Indemnities. The Borrower acknowledges and agrees that
certain of its Obligations and indemnities under this Agreement include any
claims resulting from the negligence or alleged negligence of the Administrative
Agent, the Banks, or any other Person being indemnified.
Section 11.20    Confidentiality. (a) The Administrative Agent and each Bank
severally agrees that it will use its commercially reasonable efforts not to
disclose without the prior written consent of the Parent or the Borrower (other
than to an Affiliate or such Person’s or their Affiliate’s directors, officers,
employees, auditors, regulators or counsel) any Information (as defined below)
with respect to the Parent or the Borrower which is furnished pursuant to this
Agreement except that the Administrative Agent and each Bank may disclose any
such Information (i) which is or becomes generally available to the public other
than by a breach of this Section 11.20, (ii) which is known by or becomes known
by such Person from another Person, (iii) as

-75-

--------------------------------------------------------------------------------




may be required or appropriate in any report, statement or testimony submitted
to any Governmental Authority, regulatory authority or self-regulatory authority
(whether in the United States or elsewhere), (iv) as may be required or
appropriate in response to any summons or subpoena or any law, order,
regulation, ruling or similar legal process applicable to the Administrative
Agent or such Bank, (v) to any other party hereto, (vi) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (vii) subject to an agreement
containing provisions substantially the same as those of this Section 11.20, to
(A) any prospective participant or assignee in connection with any contemplated
transfer pursuant to Section 11.06 in accordance with the provisions of
Section 11.06(f) or (B) any actual or prospective party to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (viii) on a
confidential basis to (A) any rating agency in connection with rating the Parent
or its Subsidiaries or this Agreement or (B) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to this Agreement, (ix) with the consent of the Borrower, or (x) to
the extent such Information becomes available to the Administrative Agent, any
Bank or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower. For purposes of this Section, “Information”
means all information received from the Parent or any of its Subsidiaries
(including the Fee Letter and any information obtained based on a review of the
books and records of the Parent or any of its Subsidiaries) relating to the
Parent or any of its Subsidiaries or any of their respective businesses;
provided that, in the case of information so received after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)    Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties hereto acknowledge and agree
that (i) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
by the Credit Documents (and any related transactions or arrangements), and
(ii) each party (and each of its employees, representatives, or other
agents) may disclose to any and all parties as required, without limitation of
any kind, the tax treatment and tax structure of the transactions contemplated
by the Credit Documents and all materials of any kind (including opinions or
other tax analyses) that are provided to such party relating to such tax
treatment and tax structure, all within the meaning of Treasury Regulations
Section 1.6011-4; provided, however, that each party recognizes that the
privilege each has to maintain, in its sole discretion, the confidentiality of a
communication relating to the transactions contemplated by the Credit Documents,
including a confidential communication with its attorney or a confidential
communication with a federally authorized tax practitioner under Section 7525 of
the Internal Revenue Code, is not intended to be affected by the foregoing.
Section 11.21    USA Patriot Act Notice. The Patriot Act and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, the
Administrative Agent (for itself and/or as Administrative Agent for all Banks
hereunder) may from time-to-time request, and the Borrower shall provide the
Administrative Agent, the Borrower’s and each Guarantor’s and Material
Subsidiary’s name, address, tax identification number and/or such other
identification information as shall be necessary for each Bank to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

-76-

--------------------------------------------------------------------------------




Section 11.22    No Fiduciary Duties. The Parent, the Borrower and each
Guarantor agrees that nothing in the Credit Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Administrative Agent, any Bank or any Affiliate
thereof, on the one hand, and the Parent, the Borrower or such Guarantor, as
applicable, its stockholders or its Affiliates, on the other. The Parent, the
Borrower and each Guarantor agrees that the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions. The Parent, the Borrower
and each Guarantor agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Parent, the Borrower and each Guarantor
acknowledges that the Administrative Agent, the Banks and their respective
Affiliates may have interests in, or may be providing or may in the future
provide financial or other services to other parties with interests which the
Parent, the Borrower or such Guarantor may regard as conflicting with its
interests and may possess information (whether or not material to the Parent,
the Borrower or such Guarantor) other than as a result of (x) the Administrative
Agent acting as administrative agent hereunder or (y) the Banks acting as
lenders hereunder, that the Administrative Agent or any Bank may not be entitled
to share with the Parent, the Borrower or any Guarantor. Without prejudice to
the foregoing, each of the Parent, the Borrower and each Guarantor agrees that
the Administrative Agent the Banks and their respective Affiliates may (a) deal
(whether for its own or its customers’ account) in, or advise on, securities of
any Person, and (b) accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with other Persons in each case, as if the
Administrative Agent were not the Administrative Agent and as if the Banks were
not lenders hereunder, and without any duty to account therefor to the Parent,
the Borrower or any Guarantor. The Parent, the Borrower and each Guarantor
hereby irrevocably waives, in favor of the Administrative Agent and the Banks,
any conflict of interest which may arise by virtue of the Administrative Agent
and the Banks acting in various capacities under the Credit Documents or for
other customers of the Administrative Agent or any Bank as described in this
Section 11.22.
Section 11.23    Release of Guarantors. Within ten (10) Business Days following
the written request by a Responsible Officer of the Parent, the Administrative
Agent, on behalf of the Banks, shall release any Guarantor (other than the
Parent) from its obligations under this Agreement and each other Credit Document
so long as: (a) there is no Default or Event of Default existing under this
Agreement either at the time of such request or at the time such Guarantor is
released; (b) the Parent shall have received and have in effect at such time an
Investment Grade Rating; and (c) a Responsible Officer of the Parent delivers to
the Administrative Agent a certificate in form and substance reasonably
satisfactory to the Administrative Agent stating that such Guarantor requested
to be released is either being released from its obligation under each Senior
Financing Transaction or is not required to provide a guaranty with respect to
any Senior Financing Transaction to which the Parent is a party or to which it
is simultaneously (or substantially simultaneously) entering into (collectively,
clauses (a), (b) and (c) shall be considered an “Investment Grade Release
Event”).
[Balance of page intentionally left blank]







-77-

--------------------------------------------------------------------------------




EXECUTED as of the date first referenced above.
 
 
BORROWER:
 
 
 
 
 
LASALLE HOTEL OPERATING
 
 
PARTNERSHIP, L.P.,
 
 
a Delaware limited partnership
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
 
 
 
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:  Bruce A. Riggins
 
 
 
 
Title:  Chief Financial Officer
 
 
 
 
 
 
 
PARENT:
 
 
 
 
 
 
 
LASALLE HOTEL PROPERTIES,
 
 
a Maryland real estate investment trust

 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
Name:  Bruce A. Riggins
 
 
 
Title:  Chief Financial Officer












    
[Signature Page to LHO Term Loan Agreement]

--------------------------------------------------------------------------------




 
 
GUARANTORS:
 
 
 
 
 
 
 
 
LASALLE HOTEL LESSEE, INC.,
 
 
an Illinois corporation
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:  Bruce A. Riggins
 
 
 
 
Title:  Chief Financial Officer
 
 
 
 
 
 
 
 
GLASS HOUSES,
 
 
a Maryland real estate investment trust
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:  Bruce A. Riggins
 
 
 
 
Title:  Chief Financial Officer
 
 
 
 
 
 
 
 
DA ENTITY, LLC,

 
 
a Delaware limited liability company

 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
 
 
 
 
Member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
 
Name:  Bruce A. Riggins
 
 
 
 
 
Title:  Chief Financial Officer
 
 
 
 
 
 
and
 
 
 
 
 
 
 
 
By:
RDA Entity, Inc.

 
 
 
 
Member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
 
Name:  Bruce A. Riggins
 
 
 
 
 
Title:  Chief Financial Officer









--------------------------------------------------------------------------------




 
 
RDA ENTITY, INC.
LHO GRAFTON HOTEL LESSEE, INC.
LHO LE PARC LESSEE, INC.
LHO SANTA CRUZ ONE LESSEE, INC.
LUCKY TOWN BURBANK LESSEE, INC.
RAMROD LESSEE, INC.
LHO MISSION BAY ROSIE LESSEE, INC.
PARADISE LESSEE, INC.
GEARY DARLING LESSEE, INC.
CHAMBER MAID LESSEE, INC.
SEASIDE HOTEL LESSEE, INC.
LET IT FLHO LESSEE, INC.
LASALLE WASHINGTON ONE LESSEE, INC.
LHO LEESBURG ONE LESSEE, INC.
LHO SAN DIEGO ONE LESSEE, INC.,
LHOBERGE LESSEE, INC.
DIM SUM LESSEE, INC.
FUN TO STAY LESSEE, INC.
SERENITY NOW LESSEE, INC.
SOULDRIVER LESSEE, INC.
each, a Delaware corporation
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:  Bruce A. Riggins
 
 
 
 
Title:  Chief Financial Officer
 
 
 
 
 
 
 
 
LHO WASHINGTON HOTEL ONE, L.L.C.
LHO WASHINGTON HOTEL TWO, L.L.C.
LHO WASHINGTON HOTEL THREE, LLC
LHO WASHINGTON HOTEL FOUR, L.L.C.
LHO WASHINGTON HOTEL SIX, L.L.C.
I&G CAPITOL, LLC
LHO TOM JOAD CIRCLE DC, L.L.C.
H STREET SHUFFLE, LLC
SILVER P, LLC,
each, a Delaware limited liability company
 
 
 
 
 
 
 
 
By:
Glass Houses
 
 
 
 
Managing Member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
 
Name:  Bruce A. Riggins
 
 
 
 
 
Title:  Chief Financial Officer
 
 
 
 
 
 











--------------------------------------------------------------------------------




 
 
DC ONE LESSEE, L.L.C.
DC TWO LESSEE, L.L.C.
DC THREE LESSEE, L.L.C.
DC FOUR LESSEE, L.L.C.
DC SIX LESSEE, L.L.C.
DC I&G CAPITAL LESSEE, L.L.C.
LHO TOM JOAD CIRCLE DC LESSEE, L.L.C.
H STREET SHUFFLE LESSEE, LLC
SILVER P LESSEE, LLC,
each, a Delaware limited liability company
 
 
 
 
 
 
 
 
By:
LaSalle Washington One Lessee, Inc.

 
 
 
 
Managing Member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
 
Name:  Bruce A. Riggins
 
 
 
 
 
Title:  Chief Financial Officer
 
 
 
 
 
 

 
LHO ALEXANDRIA ONE, L.L.C.
NYC SERENADE, L.L.C.
LHO VIKING HOTEL, L.L.C.
LHO CHICAGO RIVER, L.L.C.
LHO ALEXIS HOTEL, L.L.C.
LHO ONYX HOTEL ONE, L.L.C.
PC FESTIVUS, LLC,
MICASA SHUCASA, LLC
each, a Delaware limited liability company
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer









--------------------------------------------------------------------------------




SEASIDE HOTEL, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Seaside Hotel, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

GEARY DARLING, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Geary Darling, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

CHAMBER MAID, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Chamber Maid, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




LET IT FLHO, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Let It FLHO, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO GRAFTON HOTEL, LP.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Grafton Hotel, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO LE PARC, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Le Parc, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




LHO SANTA CRUZ HOTEL, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Santa Cruz Hotel One, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LUCKY TOWN BURBANK, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
Lucky Town Burbank, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO MISSION BAY ROSIE HOTEL, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Mission Bay Rosie Hotel, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




LHO MISSION BAY HOTEL, L.P.,
a California limited partnership
 
 
 
 
 
 
By:
LHO San Diego Financing, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO SAN DIEGO FINANCING, L.L.C.,
a Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO HOLLYWOOD LM, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
 
By:
LHO Hollywood Financing, Inc.
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------




LHO NEW ORLEANS LM, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
 
By:
LHO New Orleans Financing, Inc.
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

WILD INNOCENT I, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Innocent I, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

CHIMES OF FREEDOM, LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
OF Freedom I, LLC
Managing Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------




WILD I, LLC
CHIMES I, LLC
OF FREEDOM I, LLC, 
each, a Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO ALEXANDRIA ONE LESSEE, L.L.C.
LHO ONYX ONE LESSEE, L.L.C.
NYC SERENADE LESSEE, L.L.C.
LHO CHICAGO RIVER LESSEE, L.L.C.
LHO ALEXIS LESSEE, L.L.C.
CHIMES OF FREEDOM LESSEE, LLC
WILD INNOCENT I LESSEE, LLC
PC FESTIVUS LESSEE, LLC,
SUNSET CITY LESSEE, LLC
each, a Delaware limited liability company
 
 
 
 
 
 
 
By:
LaSalle Hotel Lessee, Inc.
Managing Member
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------




LHO SAN DIEGO HOTEL ONE, L.P., 
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO San Diego Hotel One, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHOBERGE, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
LHOberge, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

DON’T LOOK BACK, LLC
a Delaware limited liability company
 
 
 
 
 
 
By:
Look Forward, LLC
Manager
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




LOOK FORWARD, LLC
A Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
managing member
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

DON’T LOOK BACK LESSEE, LLC
A Delaware limited liability company
 
 
 
 
 
 
By:
Look Forward Lessee, LLC
Managing Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Lessee, Inc.
Managing Member
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LOOK FORWARD LESSEE, LLC
a Delaware limited liability company
 
 
 
 
 
By:
LaSalle Hotel Lessee, Inc.
Managing Member
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
Name:
Bruce A. Riggins
 
 
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------




DIM SUM, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
Dim Sum, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

FUN TO STAY, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
FUN TO STAY, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

SERENITY NOW, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
SERENITY NOW, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




SOULDRIVER, L.P.
a Delaware limited partnership
 
 
 
 
 
 
By:
Souldriver, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

SUNSET CITY, LLC
a Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member

 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner

 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT AND BANK:

CITIBANK, N.A., as Administrative Agent and a Bank
By:    /s/ John C. Rowland                
    Name: John C. Rowland
    Title: Vice President




--------------------------------------------------------------------------------






BANKS:


THE ROYAL BANK OF SCOTLAND PLC,
as a Bank


By:    /s/ Jonathan Lasner                 Name: Jonathan Lasner
Title: Director




--------------------------------------------------------------------------------




COMPASS BANK, as a Bank


By:    /s/ Don Byerly        
    Name:     Don Byerly
    Title: Senior Vice President






--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Bank


By:    /s/ Katie V. Chowdhry        
    Name:     Katie V. Chowdhry
    Title: Assistant Vice President






--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION


By:    /s/ Lori    Y. Jensen        
    Name:     Lori Jensen
    Title: Vice President




--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank


By:    /s/ Mark Monahan            
    Mark Monahan, Senior Vice President




--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as a Bank


By:    /s/ Glenn A. Page            
    Name:     Glenn A. Page
    Title: Senior Vice President




--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Bank


By:    /s/ Jason Chrein            
    Name: Jason Chrein
    Title: Director


By:    /s/ Joseph A. Asciolla        
    Name:     Joseph A. Asciolla
    Title: Managing Director




--------------------------------------------------------------------------------




RAYMOND JAMES BANK, N.A., as a Bank


By:    /s/ Alexander L. Rody    
    Name:     Alexander L. Rody    
Title: Senior Vice President




--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Bank


By:    /s/ Joshua Freedman        
    Name:     Joshua Freedman
    Title: Authorized Signatory




--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORPORATION, as a Bank


By:    /s/ William Karl            
    Name:     William Karl
    Title: General Manager




--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank


By:    /s/ James Rolison    
    Name:     James Rolison
    Title: Managing Director


By:    /s/ Joanna Soliman    
    Name:     Joanna Soliman
    Title: Vice President




--------------------------------------------------------------------------------




TD BANK, N.A., as a Bank


By:    /s/ John Howell        
    Name: John Howell
    Title: Vice President




--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender Bank


By:    /s/ Roger C. Davis        
    Name:     Roger C. Davis
    Title: Senior Vice President




--------------------------------------------------------------------------------




FIFTH THIRD BANK, an Ohio banking corporation as a Bank


By:    /s/ Lauren Gajkowski        
    Name:     Lauren Gajkawski
    Title: Officer




--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON, as a Bank


By:    /s/ Carol Murray        
    Name: Carol Murray
    Title: Managing Director




--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender


By:    /s/ Noam Azachi        
    Name:     Noam Azachi
    Title: Vice President




--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A., as a Bank


By:    /s/ Michael King        
    Name:     Michael King
    Title: Authorized Signatory




--------------------------------------------------------------------------------




First Commercial Bank, New York Branch, as a Bank


By:    /s/ Allen Li            
    Name:     Allen Li
    Title: Assistant General Manager




--------------------------------------------------------------------------------




CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Bank


By:    /s/ Eric Y.S. Tsai        
    Name:     Eric Y.S. Tsai
    Title: Vice President & General Manager




--------------------------------------------------------------------------------




LAND BANK OF TAIWAN, NEW YORK BRANCH, as a Bank


By:    /s/ Arthur Chen            
    Name:     Arthur Chen
    Title: General Manager




--------------------------------------------------------------------------------




E.Sun Commercial Bank, Ltd., Los Angeles Branch, as a Bank


By:    /s/ Edward Chen        
    Name:     Edward Chen
    Title: Senior Vice President & General Manager




--------------------------------------------------------------------------------




MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. LOIS ANGELES BRANCH, as a Bank


By:    /s/ Hsiao-Ho Huang        
    Name:     Hsiao-Ho Huang
    Title: SVP & General Manager






--------------------------------------------------------------------------------




TAIWAN COOPERATIVE BANK, LTD., acting through its Los Angeles Branch, as a Bank


By:    /s/ Li-Hua Huang        
    Name:     Li-Hua Huang
    Title: VP&GM








--------------------------------------------------------------------------------




Exhibit A


Form of Note


$     __________, 20__


For value received, the undersigned LaSalle Hotel Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), hereby promises to pay to the
order of ______________________ (the “Bank”) the principal amount of
_________________ and ____/100 Dollars ($ ) or, if less, the aggregate
outstanding principal amount of each Advance (as defined in the Term Loan
Agreement referred to below) made by the Bank to the Borrower, together with
interest on the unpaid principal amount of each such Advance from the date of
such Advance until such principal amount is paid in full, at such interest
rates, and at such times, as are specified in the Term Loan Agreement.


This Note is one of the Notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Senior Unsecured Term Loan Agreement
dated as of January 8, 2014 as the same may be amended or modified from time to
time (the “Term Loan Agreement”) among the Borrower, LaSalle Hotel Properties, a
Maryland real estate investment trust (the “Parent”), the Guarantors party
thereto, the Banks party thereto, Citibank, N.A., as the Administrative Agent
and the other parties from time to time party thereto. Capitalized terms used in
this Note and not otherwise defined in this Note have the meanings assigned to
such terms in the Term Loan Agreement. The Term Loan Agreement, among other
things, (a) provides for the making of Advances by the Bank to the Borrower,
from time to time, in an aggregate amount not to exceed at any time outstanding
the Dollar amount first above mentioned, the indebtedness of the Borrower
resulting from each such Advance being evidenced by this Note and (b) contains
provisions for acceleration of the maturity of this Note upon the happening of
certain events stated in the Term Loan Agreement and for prepayments of
principal prior to the maturity of this Note upon the terms and conditions
specified in the Term Loan Agreement.


Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at Citibank, N.A. Agency Department, 1615
Brett Road OPS III, New Castle, Delaware 19720, Attention: Global Loans Agency
Department (or at such other location or address as may be specified by the
Administrative Agent to the Borrower) in same day funds. The Bank shall record
all Advances and payments of principal made under this Note, but no failure of
the Bank to make such recordings shall affect the Borrower’s repayment
obligations under this Note.


Except as specifically provided in the Term Loan Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind. No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights.


This Note shall be governed by, and construed and enforced in accordance with,
the laws of the state of New York.




[Balance of page intentionally left blank]




--------------------------------------------------------------------------------




BORROWER:
 
 
 
 
LASALLE HOTEL OPERATING
PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
By:
 
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer
 
 
 
 









--------------------------------------------------------------------------------




Exhibit B


Form of Assignment and Acceptance


Dated __________, 20__


Reference is made to the Senior Unsecured Term Loan Agreement dated as of
January 8, 2014 as the same may be amended or modified from time to time (the
“Term Loan Agreement”) among LaSalle Hotel Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), LaSalle Hotel Properties, a
Maryland real estate investment trust (the “Parent”), the Guarantors party
thereto, the Banks party thereto, Citibank, N.A., as the Administrative Agent
and the other parties from time to time party thereto. Capitalized terms not
otherwise defined in this Assignment and Acceptance shall have the meanings
assigned to them in the Term Loan Agreement.


Pursuant to the terms of the Term Loan Agreement, _______________ (“Assignor”)
wishes to assign and delegate ___%     Specify percentage in no more than 5
decimal points. of its rights and obligations under the Term Loan Agreement and
_______________ (“Assignee”) desires to assume and accept such rights and
obligations. Therefore, Assignor, Assignee, and the Administrative Agent agree
as follows:
    
1.    As of the Effective Date (as defined below), Assignor hereby sells and
assigns and delegates to Assignee, and Assignee hereby purchases and assumes
from Assignor, without recourse to Assignor and without representation or
warranty except for the representations and warranties specifically set forth in
clauses (i), (ii), and (iii) of Section 2 hereof, a ____% interest in and to all
of Assignor’s rights and obligations under the Term Loan Agreement in connection
with its Commitment, including, without limitation, such percentage interest in
Assignor’s Commitment and the Advances owing to Assignor and any Note held by
Assignor.
    
2.    Assignor (i) represents and warrants that, prior to executing this
Assignment and Acceptance, its Commitment is $_____________ and the aggregate
outstanding principal amount of Advances owed to it by the Borrower is
$_____________; (ii) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (iii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties, or
representations made in or in connection with the Term Loan Agreement or any
other Credit Document or the execution, legality, validity, enforceability,
genuineness, sufficiency, or value of the Term Loan Agreement or any other
Credit Document or any other instrument or document furnished pursuant thereto;
(iv) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or any Guarantor or the
performance or observance by the Borrower or any Guarantor of any of its
obligations under the Term Loan Agreement or any other Credit Document or any
other instrument or document furnished pursuant thereto; and (v) attaches the
Note referred to in Section 1 above and requests that the Administrative Agent
exchange such Note for a new Note dated ____________, ____ in the principal
amount of $_____________, payable to the order of Assignee, [and a new Note
dated ___________, 20__ in the principal amount of $_____________, payable to
the order of Assignor].
    
3.    Assignee (i) confirms that it has received a copy of the Term Loan
Agreement, together with copies of the financial statements referred to in
Section 4.06 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, Assignor, or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under




--------------------------------------------------------------------------------




the Term Loan Agreement or any other Credit Document; (iii) appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under the Term Loan Agreement and any
other Credit Document as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Term Loan Agreement or any other Credit
Document are required to be performed by it as a Bank; (v) specifies as its
Domestic Lending Office (and address for notices) and LIBOR Lending Office the
offices set forth beneath its name on the signature pages hereof; (vi) attaches
the forms prescribed by the Internal Revenue Service of the United States
certifying as to Assignee’s status for purposes of determining exemption from
United States withholding taxes with respect to all payments to be made to
Assignee under the Term Loan Agreement and its Note or such other documents as
are necessary to indicate that all such payments are subject to such rates at a
rate reduced by an applicable tax treaty    If the Assignee is organized under
the laws of a jurisdiction outside the United States., and (vii) represents that
it is an Eligible Assignee.
    
4.    The effective date for this Assignment and Acceptance shall be
_______________ (the “Effective Date”)     See Section 11.06. Such date shall be
at least three Business Days after the execution of this Assignment and
Acceptance. and following the execution of this Assignment and Acceptance, the
Administrative Agent will record it in the Register.
    
5.    Upon such recording, and as of the Effective Date, (i) Assignee shall be a
party to the Term Loan Agreement for all purposes, and, to the extent provided
in this Assignment and Acceptance, have the rights and obligations of a Bank
thereunder and (ii) Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights (other than rights against the Borrower
pursuant to Sections 2.09, 2.11(c) and 11.07 of the Term Loan Agreement, which
shall survive this assignment) and be released from its obligations under the
Term Loan Agreement.
    
6.    Upon such recording, from and after the Effective Date, the Administrative
Agent shall make all payments under the Term Loan Agreement and the Notes in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest, and commitment fees) to Assignee. Assignor and
Assignee shall make all appropriate adjustments in payments under the Term Loan
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.
    
7.    This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.
    
8.    This Assignment and Acceptance may be executed in multiple counterparts,
each of which shall be an original, but all of which shall together constitute
one Assignment and Acceptance.


[Balance of page intentionally left blank]




--------------------------------------------------------------------------------




The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.


[Assignor]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 



Citibank, N.A., as Administrative Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 



[Assignor]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 



Domestic Lending Office:
 
 
 
Address:
Attention:
Telecopy:
Telephone:



LIBOR Lending Office:
 
 
 
Address:
Attention:
Telecopy:
Telephone:









--------------------------------------------------------------------------------




Exhibit C


Form of Compliance Certificate


This Compliance Certificate is executed this ___ day of _________, 20__, for the
period ended _______ and is prepared pursuant to that certain Senior Unsecured
Term Loan Agreement dated as of January 8, 2014, as the same may be amended or
modified from time to time (the “Agreement”), among LaSalle Hotel Operating
Partnership, L.P., a Delaware limited partnership (the “Borrower”), LaSalle
Hotel Properties, a Maryland real estate investment trust (the “Parent”), the
Guarantors party thereto, the Banks party thereto, Citibank, N.A., as the
Administrative Agent and the other parties from time to time party thereto.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings specified by the Agreement.


1.    Representations, Covenants, Defaults: Borrower hereby certifies to the
Administrative Agent and the Banks, effective as of the date of execution of
this Compliance Certificate, as follows:


1.1.    Covenants. All covenants of Borrower set forth in Articles V and VI of
the Agreement required to be performed as of the date hereof have been performed
and maintained in all material respects, and such Covenants continue to be
performed and maintained as of the execution date of this certificate, except as
follows:
_________________________________ [specify]


1.2.    Representations and Warranties. All representations and warranties of
Borrower set forth in Article IV of the Agreement are true and correct in all
material respects as of the execution date of this certificate, except as
follows:
_________________________________ [specify]


1.3.    Event of Default. There exists no Event of Default except as follows:
_________________________________ [specify]


2.    Operating Covenants. Borrower hereby certifies to the Administrative Agent
and the Banks, effective as of the calendar quarter ending ____________, ___,
that the amounts and calculations made hereunder pursuant to Article VII of the
Agreement are true and correct.


2.1.    Fixed Charge Coverage Ratio (Section 7.01 of the Agreement).
Minimum Requirement - 1.50x


(a)
Corporate EBITDA:    $____________

(b)
Aggregate FF&E Reserves:    $____________

(c)
(a) minus (b) above:    $____________

(d)
Fixed Charges:    $____________

(e)
Ratio of (c) to (d) above:    _____________



2.2.    Maintenance of Net Worth (Section 7.02 of the Agreement).


(a)
Parent’s Net Worth (accordance with GAAP):    $____________

(b)
minority interest of Parent (in accordance with GAAP)    $____________

(c)
Sum of (a) and (b) above:    $____________







--------------------------------------------------------------------------------




The Minimum Tangible Net Worth for the Parent, as of the Rolling Period ending
on __________, ____, is as set forth in (c) below, based upon the sum of (a) and
(b):


(a)
$1,418,939,250    $1,418,939,250

(b)
75% of net proceeds from any offering of Stock

or Stock Equivalents after September 30, 2013:    $____________
(c)
The sum of (a) and (b) above:    $____________



2.5.    Limitations on Total Liabilities of Parent (Section 7.03 of the
Agreement).
Maximum Requirement - 6.0 to 1.0 If Borrower has elected to increase the
Leverage Ratio after it has achieved an Investment Grade Rating, the maximum
Leverage Ratio is 7.0 to 1.0 for the four consecutive calendar quarters
commencing with the next calendar quarter for which the Borrower is required to
deliver financial statements pursuant to Section 5.05(a) of the Term Loan
Agreement.


(a)
the Parent’s Total Liabilities:    $____________



(b)
Adjusted Corporate EBITDA, which is equal to

(i) plus or minus (ii), as appropriate:
(i)
Corporate EBITDA:    $____________

(ii)
Adjustments for Hotel Properties acquired

or disposed of:
$____________

(iii)
Adjusted Corporate EBITDA:    $____________



(c)
Leverage Ratio: total of (a) divided by (b)(iii) above:    $____________



2.6.    Limitations on Unsecured Indebtedness of Parent
(Section 7.04 of the Agreement).
Maximum Requirement - 60%


(a)
Parent’s Unsecured Indebtedness:    $____________

(b)
Liquid Investments:    $____________

(c)
Sum of Asset Values of all Unencumbered Properties:    $____________

(d)
Sum of Lines (b) and (c) (Total Unencumbered Asset Value):    $____________

(e)
Ratio of (a) to (d):    _____________



2.6.    Limitations on Secured Indebtedness of Parent
(Section 7.05 of the Agreement).
Maximum Requirement - 45%


(a)
Parent’s Secured Indebtedness:    $____________

(b)
Consolidated Total Book Value:    $____________

(c)
Ratio of (a) to (b):    _____________







--------------------------------------------------------------------------------




3.    Other Covenants. Borrower hereby certifies to the Administrative Agent and
the Banks, effective as of the Rolling Period ending _________, 20___, that the
following amounts and calculations made pursuant to the Agreement are true and
correct:


3.1.    Applicable Margin (Article I of the Agreement)


Pursuant to Article I of the Agreement, [the Status applicable to the loan
facility is ______________, based upon a Leverage Ratio of ____________ (as
calculated above)] [the Debt Rating of the Parent is _________] To use this
alternative language in the event the Parent has made a Ratings Grid Election..
Based on the foregoing, the Applicable Margin for each subsequent Advance is as
follows:


Base Rate Advances:    __________%
LIBOR Advances:    __________%


3.2.    Unencumbered Properties (Article I of the Agreement)


A list of all Unencumbered Properties and the Asset Values therefor, is set
forth on Schedule 1 to Compliance Certificate attached hereto.


[Balance of page intentionally left blank]




--------------------------------------------------------------------------------




Executed as of the date first referenced above.


BORROWER:
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
 
 
 
 
By:
LaSalle Hotel Properties, its general partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 





--------------------------------------------------------------------------------




Schedule 1 to Compliance Certificate


List of Unencumbered Properties and Their Asset Values


Unencumbered Property                        Asset Value






--------------------------------------------------------------------------------




Exhibit D


Form of Environmental Indemnification Agreement


This Environmental Indemnification Agreement (this “Agreement”) is made and
entered into effective for all purposes as of the 8th day of January, 2014, by
the parties signatory hereto or to an Accession Agreement (as hereinafter
defined) (collectively, “Indemnitor”, whether one or more), to and for the
benefit of Citibank, N.A., as the Administrative Agent (the “Administrative
Agent”), for the benefit of the banks and other lenders named in the Term Loan
Agreement herein described (collectively, the “Banks”).


Introduction


Whereas, LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), LaSalle Hotel Properties, a Maryland real estate
investment trust (the “Parent”), the Guarantors party thereto, the
Administrative Agent, the Banks party thereto and the other parties from time to
time party thereto have entered into that certain Senior Unsecured Term Loan
Agreement dated as of January 8, 2014 (such Senior Unsecured Term Loan
Agreement, as the same may be amended or modified from time to time, being
referred to herein as the “Term Loan Agreement”);


Whereas, the Borrower and Subsidiaries of the Borrower now or hereafter will own
certain Hotel Properties which include without limitation the Existing
Properties, the Future Properties, the Permitted Non-Unencumbered Properties and
the properties owned by the Permitted Other Subsidiaries (said properties
together with all property owned by any participating lessees in connection with
such Hotel Properties, all rights and appurtenances to such Hotel Properties and
all improvements presently located or hereafter constructed on such Hotel
Properties are hereinafter collectively called the “Properties”, and each a
“Property”);


Whereas, the Borrower is the principal financing entity for capital requirements
of its Subsidiaries, and from time to time the Borrower has made and will
continue to make capital contributions and advances to its Subsidiaries,
including the Subsidiaries which are parties hereto. Other than the Parent, each
Indemnitor is a direct or indirect subsidiary of the Borrower. Each Indemnitor
will derive substantial direct and indirect benefit from the transactions
contemplated by the Term Loan Agreement; and


Whereas, as a condition to extending credit to the Borrower under the Term Loan
Agreement, the Banks have required, among other things, that the Indemnitor
execute and deliver this Agreement.


Agreement


Now, Therefore, Indemnitor, as an inducement to the Banks to make the Advances,
hereby covenants and agrees to and for the benefit of the Banks as follows:


1.    Defined Terms. All terms used in this Agreement, but not defined herein,
shall have the meaning given such terms in the Term Loan Agreement.


2.    Hazardous Material. As used in this Agreement, the term “Hazardous
Materials” shall mean any flammable explosives, radioactive materials, hazardous
wastes, hazardous materials, hazardous or toxic substances, or related materials
as defined in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. 9601 et. seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. 1801 et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. 6901 et seq.), and in the
regulations adopted




--------------------------------------------------------------------------------




and publications promulgated pursuant thereto, and all friable asbestos,
petroleum derivatives, polychlorinated biphenyls, and materials defined as
hazardous materials under any federal, state or local laws, ordinances, codes,
rules, orders, regulations or policies governing the use, storage, treatment,
transportation, manufacture, refinement, handling, production or disposal
thereof (collectively, “Environmental Laws”).


3.    Representation. Except as disclosed in writing to the Administrative
Agent, to the knowledge of Borrower, none of the present or previously owned or
operated Property of the Borrower or of any of its present or former
Subsidiaries, wherever located, (i) has been placed on or proposed to be placed
on the National Priorities List, the Comprehensive Environmental Response
Compensation Liability Information System list, or their state or local analogs,
or have been otherwise investigated, designated, listed, or identified as a
potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws which could
reasonably be expected to cause a Material Adverse Change; (ii) is subject to a
Lien, arising under or in connection with any Environmental Laws, that attaches
to any revenues or to any Property owned or operated by the Borrower or any of
its Subsidiaries, wherever located; (iii) has been the site of any Release, use
or storage of Hazardous Substances or Hazardous Wastes from present or past
operations except for Permitted Hazardous Substances, which Permitted Hazardous
Substances have not caused at the site or at any third‑party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response or (iv) none of the Improvements are constructed on land designated by
any Governmental Authority having land use jurisdiction as wetlands.


4.    Covenant. Indemnitor covenants and agrees not to cause or permit the
presence, use, generation, release, discharge, storage, disposal or
transportation of any Hazardous Materials on, under, in, about, to or from any
of the Properties except for Permitted Hazardous Substances.


5.    Indemnification. Indemnitor shall exonerate, indemnify, pay and protect,
defend (with counsel approved pursuant to the Term Loan Agreement) and save the
Administrative Agent, the Banks, and their respective directors, trustees,
beneficiaries, officers, shareholders, employees and agents of the Banks
(collectively, the “Indemnified Parties”), harmless from and against any claims
(including, without limitation, third party claims for personal injury or real
or personal property damage), actions, administrative proceedings (including
informal proceedings), judgments, damages, punitive damages, penalties, fines,
costs, taxes, assessments, liabilities (including, without limitation, sums paid
in settlements of claims), interest or losses, including reasonable attorneys’
fees and expenses (including, without limitation, any such reasonable fees and
expenses incurred in enforcing this Agreement or collecting any sums due
hereunder), consultant fees, and expert fees, together with all other reasonable
costs and expenses of any kind or nature (collectively, “Costs”) that arise
directly or indirectly in connection with the presence, suspected presence,
release or suspected release of any Hazardous Materials in or into the air,
soil, ground water, surface water or improvements at, on, about, under or within
any of the Properties, or any portion thereof, or elsewhere in connection with
the transportation of Hazardous Materials to or from any of the Properties (any
such release being referred to herein as a “Release”); provided, however, that
Indemnitor shall not be so liable for any Costs arising because of the gross
negligence or willful misconduct of an Indemnified Party or Costs arising
because of a Release from or on a Property after the Administrative Agent or the
Administrative Agent’s nominee acquires title to such Property. Indemnitor’s
Obligation to so indemnify the Indemnified Parties shall include indemnification
for any of such matters caused in whole or in part by the negligence of any of
the Indemnified Parties. The indemnification provided in this Section 5 shall
specifically apply to and include claims or




--------------------------------------------------------------------------------




actions brought by or on behalf of tenants or employees of Indemnitor;
Indemnitor hereby expressly waives (with respect to any claims of the
Indemnified Parties arising under this Agreement) any immunity to which
Indemnitor may otherwise be entitled under any industrial or worker’s
compensation laws. In the event any of the Indemnified Parties shall suffer or
incur any such Costs, Indemnitor shall pay to the Administrative Agent for the
benefit of the Indemnified Party the total of all such Costs suffered or
incurred by such Indemnified Party within ten (10) days after demand therefor,
such payment to be disbursed by the Administrative Agent in accordance with the
Term Loan Agreement. Without limiting the generality of the foregoing, the
indemnification provided by this Section 5 shall specifically cover Costs,
including, without limitation, capital, operating and maintenance costs,
incurred in connection with any investigation or monitoring of site conditions,
any clean-up, containment, remedial, removal or restoration work required or
performed by any federal, state or local governmental agency or political
subdivision (“Governmental Agency”) or performed by any non-governmental entity
or person as required or requested, by any Governmental Agency because of the
presence, suspected presence, release or suspected release of any Hazardous
Materials in or into the air, soil, groundwater, surface water or improvements
at, on, under or within any of the Properties (or any portion thereof), or
elsewhere in connection with the transportation of Hazardous Materials to or
from any of the Properties, and any claims of third parties for loss or damage
due to such Hazardous Materials.


6.    Remedial Work. In the event any investigation or monitoring of site
conditions or any clean-up, containment, restoration, removal or other remedial
work (“Remedial Work”) is required (a) under any Environmental Law, (b) by any
judicial, arbitral or administrative order, (c) in order to comply with any
agreements affecting any of the Properties, or (d) to maintain any of the
Properties in a standard of environmental condition which prevents the release
or generation of any Hazardous Materials except for Permitted Hazardous
Substances, Indemnitor shall perform or cause to be performed such Remedial
Work; provided, however, that Indemnitor may withhold commencement of such
Remedial Work pending resolution of any good faith contest regarding the
application, interpretation or validity of any law, regulation, order or
agreement, subject to the requirements of Section 7 below. All Remedial Work
shall be conducted (i) in a diligent and timely fashion by a licensed
environmental engineer, (ii) pursuant to a detailed written plan for the
Remedial Work approved by any Governmental Agency with a legal or contractual
right to such approval, (iii) with such insurance coverage pertaining to
liabilities arising out of the Remedial Work as is then customarily maintained
with respect to such activities and (iv) only following receipt of all required
permits, licenses or approvals. In addition, Indemnitor shall submit to the
Banks promptly upon receipt or preparation, copies of any and all reports,
studies, analyses, correspondence, governmental comments or approvals, proposed
removal or other Remedial Work contracts and similar information prepared or
received by Indemnitor in connection with any Remedial Work or Hazardous
Materials relating to any of the Properties. All costs and expenses of such
Remedial Work shall be paid by Indemnitor, including, without limitation, the
charges of the Remedial Work contractors and the consulting environmental
engineer, any taxes or penalties assessed in connection with the Remedial Work
and the Banks’ reasonable fees and costs incurred in connection with monitoring
or review of such Remedial Work. In the event Indemnitor should fail to commence
or cause to be commenced such Remedial Work, in a timely fashion, or fail
diligently to prosecute to completion, such Remedial Work, the Administrative
Agent following consent of the Required Lenders (following thirty (30) days
written notice to Indemnitor) may, but shall not be required to, cause such
Remedial Work to be performed, and all costs and expenses thereof, or incurred
in connection therewith shall be Costs within the meaning of Section 5 above.
All such Costs shall be due and payable to the Administrative Agent by
Indemnitor upon thirty (30) days after demand




--------------------------------------------------------------------------------




therefor, such payments to be disbursed by the Administrative Agent in
accordance with the Term Loan Agreement.


7.    Permitted Contests. Notwithstanding any provision of this Agreement to the
contrary, Indemnitor may contest by appropriate action any Remedial Work
requirement imposed by any Governmental Agency or similar agency provided that
(a) Indemnitor has given the Banks written notice that Indemnitor is contesting
or shall contest and Indemnitor does in fact contest the application,
interpretation or validity of the law, regulation, order or agreement pertaining
to the Remedial Work by appropriate legal or administrative proceedings
conducted in good faith and with due diligence and dispatch, (b) such contest
shall not subject any of the Indemnified Parties nor any assignee of all or any
portion of the Banks’ interest in the Advances nor any of the Properties to
civil or criminal liability and does not jeopardize any such party’s lien upon
or interest in any of the Properties and (c) if the estimated cost of the
Remedial Work is greater than $1,000,000, Indemnitor shall give such security or
assurances as may be reasonably required by the Banks as determined pursuant to
the Term Loan Agreement to ensure ultimate compliance with all legal or
contractual requirements pertaining to the Remedial Work (and payment of all
costs, expenses, interest and penalties in connection therewith) and to prevent
any sale, forfeiture or loss by reason of nonpayment or non-compliance.


8.    Reports and Claims. Indemnitor shall deliver to the Banks copies of any
reports, analyses, correspondence, notices, licenses, approvals, orders or other
written materials relating to the environmental condition of any of the
Properties promptly upon receipt, completion or delivery thereof. Indemnitor
shall give notice to the Banks of any claim, action, administrative proceeding
(including, without limitation, informal proceedings) or other demand by any
governmental agency or other third party involving Costs or Remedial Action at
the time such claim or other demand first becomes known to Indemnitor. Receipt
of any such notice shall not be deemed to create any obligation on the Banks to
defend or otherwise respond to any claim or demand. All notices, approvals,
consents, requests and demands upon the respective parties hereto shall be in
writing, including telegraphic communication and delivered or teletransmitted to
the Administrative Agent, as set forth in the Term Loan Agreement and to each
Indemnitor, at the address set forth beneath such Indemnitor’s signature or in
the Accession Agreement executed by such Indemnitor, or to such other address as
shall be designated by any Indemnitor or the Administrative Agent in written
notice to the other parties. All such notices and other communications shall be
effective when delivered or teletransmitted to the above addresses.


9.    Banks as Owner. If for any reason, the Administrative Agent or any of the
Banks (or any successor or assign of such parties) becomes the fee owner of any
of the Properties and any claim, action, notice, administrative proceeding
(including, without limitation, informal proceedings) or other demand is made by
any governmental agency or other third party which implicate Costs or Remedial
Work, Indemnitor shall cooperate with such party in any defense or other
appropriate response to any such claim or other demand; provided, however, that
Indemnitor shall not be so liable for any Costs arising because of the gross
negligence or willful misconduct of an Indemnified Party. Indemnitor’s duty to
cooperate and right to participate in the defense or response to any such claim
or demand shall not be deemed to limit or otherwise modify Indemnitor’s
obligations under this Agreement. Any party subject to a claim or other
proceeding referenced in the first sentence of this Section 9 shall give notice
to Indemnitor of any claim or demand governed by this Section 9 at the time such
claim or other demand first becomes known to such party.






--------------------------------------------------------------------------------




10.    Subrogation of Indemnity Rights. If Indemnitor fails to fully perform its
obligations under Sections 5 and 6 above, the Indemnified Parties shall be
subrogated to any rights or claims Indemnitor may have against any present,
future or former owners, tenants or other occupants or users of any of the
Properties, any portion thereof or any adjacent or proximate properties,
relating to the recovery of Costs or the performance of Remedial Work.


11.    Assignment by Administrative Agent and Banks. No consent by Indemnitor
shall be required for any assignment or reassignment of the rights of the
Administrative Agent or the Banks under this Agreement to any successor of such
party or a purchaser of the Advances or any interest in or portion of the
Advances including participation interests in accordance with the terms of the
Term Loan Agreement.


12.    Merger, Consolidation or Sale of Assets. In the event Indemnitor is
dissolved, liquidated or terminated or all or substantially all the assets of
Indemnitor are sold or otherwise transferred to one or more persons or other
entities, the surviving entity or transferee of assets, as the case may be,
(i) shall be formed and existing under the laws of a state, (ii) shall deliver
to the Banks an acknowledged instrument in recordable form assuming all
obligations, covenants and responsibilities of Indemnitor under this Agreement.


13.    Independent Obligations; Survival. The obligations of Indemnitor under
this Agreement shall survive the consummation of the credit transaction
described above and the repayment of the Advances. The obligations of Indemnitor
under this Agreement are separate and distinct from the obligations of
Indemnitor under the Credit Documents. This Agreement may be enforced by the
Administrative Agent and/or the Banks without regard to or affecting any rights
and remedies the Administrative Agent and/or the Banks may have against
Indemnitor under the Credit Documents and without regard to any limitations on
the Administrative Agent’s or the Banks’ recourse for recovery of the Advances
as may be provided in the Credit Documents. Enforcement of this Agreement is not
and shall not be deemed to constitute an action for recovery of the indebtedness
of the Advances.


14.    Default Interest. In addition to all other rights and remedies of the
Administrative Agent and/or the Banks against Indemnitor as provided herein, or
under applicable law, Indemnitor shall pay to the Administrative Agent,
immediately upon demand therefor, Default Interest (as defined below) on any
Costs and other payments required to be paid by Indemnitor to the Banks under
this Agreement which are not paid within ten (10) days after demand therefor,
such payments to be disbursed by the Administrative Agent in accordance with the
Term Loan Agreement. Default Interest shall be paid by Indemnitor from the date
such payment becomes delinquent through and including the date of payment of
such delinquent sums. “Default Interest” shall mean a per annum interest rate
equal to three percent (3%) above the Adjusted Base Rate or reference rate for
the then current calendar month, as of the first day of such calendar month,
which is publicly announced from time to time by the Administrative Agent.


15.    Contribution. As a result of the transactions contemplated by the Term
Loan Agreement, each of the Indemnitors will benefit, directly and indirectly,
from the Obligations and in consideration thereof desire to enter into a
contribution agreement among themselves as set forth in this Section 15 to
allocate such benefits among themselves and to provide a fair and equitable
arrangement to make contributions in the event any payment is made by any
Indemnitor hereunder to the Administrative Agent or the Banks (such payment
being referred to herein as a “Contribution,” and for purposes of this
Agreement, includes any exercise of recourse by the Administrative Agent




--------------------------------------------------------------------------------




against any Property of a Contributor and application of proceeds of the sale of
such Property in satisfaction of such Indemnitor’s obligations under this
Agreement). The Indemnitors hereby agree as follows:


15.1.    Calculation of Contribution. In order to provide for just and equitable
contribution among the Indemnitors in the event any Contribution is made by an
Indemnitor (a “Funding Indemnitor”), such Funding Indemnitor shall be entitled
to a contribution from certain other Indemnitors for all payments, damages and
expenses incurred by that Funding Indemnitor in discharging any of the
obligations under this Agreement (the “Obligations”), in the manner and to the
extent set forth in this Section 15. The amount of any Contribution under this
Agreement shall be equal to the payment made by the Funding Indemnitor to the
Administrative Agent or any other beneficiary pursuant to this Agreement and
shall be determined as of the date on which such payment is made.


15.2.    Benefit Amount Defined. For purposes of this Agreement, the “Benefit
Amount” of any Indemnitor as of any date of determination shall be the net value
of the benefits to such Indemnitor and all of its Subsidiaries (including any
Subsidiaries which may be Indemnitors) from extensions of credit made by the
Banks to the Borrower under the Term Loan Agreement; provided, however, that in
determining the contribution liability of any Indemnitor which is a Subsidiary
to its direct or indirect parent corporation or of any Indemnitor to its direct
or indirect Subsidiary, the Benefit Amount of such Subsidiary and its
Subsidiaries, if any, shall be subtracted in determining the Benefit Amount of
the parent corporation. Such benefits shall include benefits of funds
constituting proceeds of Advances made to the Borrower by the Banks which are in
turn advanced or contributed by the Borrower to such Indemnitor or its
Subsidiaries (collectively, the “Benefits”). In the case of any proceeds of
Advances or Benefits advanced or contributed to a Person (an “Owned Entity”) any
of the equity interests of which are owned directly or indirectly by an
Indemnitor, the Benefit Amount of an Indemnitor with respect thereto shall be
that portion of the net value of the benefits attributable to Advances or
Benefits equal to the direct or indirect percentage ownership of such Indemnitor
in its Owned Entity.


15.3.    Contribution Obligation. Each Indemnitor shall be liable to a Funding
Indemnitor in an amount equal to the greater of (A) the (i) ratio of the Benefit
Amount of such Indemnitor to the total amount of Obligations, multiplied by (ii)
the amount of Obligations paid by such Funding Indemnitor and (B) 95% of the
excess of the fair saleable value of the property of such Indemnitor over the
total liabilities of such Indemnitor (including the maximum amount reasonably
expected to become due in respect of contingent liabilities) determined as of
the date on which the payment made by a Funding Indemnitor is deemed made for
purposes of this Agreement (giving effect to all payments made by other Funding
Indemnitors as of such date in a manner to maximize the amount of such
contributions).


15.4.    Allocation. In the event that at any time there exists more than one
Funding Indemnitor with respect to any Contribution (in any such case, the
“Applicable Contribution”), then payment from other Indemnitors pursuant to this
Agreement shall be allocated among such Funding Indemnitors in proportion to the
total amount of the Contribution made for or on account of the Borrower by each
such Funding Indemnitor pursuant to the Applicable Contribution. In the event
that at any time any Indemnitor pays an amount under this Agreement in excess of
the amount calculated pursuant to clause (A)




--------------------------------------------------------------------------------




of Subsection 15.3 above, that Indemnitor shall be deemed to be a Funding
Indemnitor to the extent of such excess and shall be entitled to contribution
from the other Indemnitors in accordance with the provisions of this Subsection
15.4.


15.5.    Subsidiary Payment. The amount of contribution payable under this
Section 15 by any Indemnitor shall be reduced by the amount of any contribution
paid hereunder by a Subsidiary of such Indemnitor.


15.6.    Equitable Allocation. If as a result of any reorganization,
recapitalization, or other corporate change in the Borrower or any of its
Subsidiaries, or as a result of any amendment, waiver or modification of the
terms and conditions of other Sections of this Agreement or the Obligations, or
for any other reason, the contributions under this Section 15 become inequitable
as among the Indemnitors, the Indemnitors shall promptly modify and amend this
Section 15 to provide for an equitable allocation of contributions. Any of the
foregoing modifications and amendments shall be in writing and signed by all
Indemnitors.


15.7.    Asset of Party to Which Contribution is Owing. The Indemnitors
acknowledge that the right to contribution hereunder shall constitute an asset
in favor of the Indemnitor to which such contribution is owing.


15.8.    Subordination. No payments payable by an Indemnitor pursuant to the
terms of this Section 15 shall be paid until all amounts then due and payable by
the Borrower to the Administrative Agent or any Bank, pursuant to the terms of
the Credit Documents, are paid in full in cash. Nothing contained in this
Section 15 shall affect the obligations of any Indemnitor to the Administrative
Agent or any Bank under the Term Loan Agreement or any other Credit Documents.
    
16.    Miscellaneous. If there shall be more than one Indemnitor hereunder, or
pursuant to any other indemnification of Banks relating to Hazardous Materials
arising out of or in connection with the Advances (“Other Indemnitor”), each
Indemnitor and Other Indemnitor agrees that (a) the obligations of the
Indemnitor hereunder, and each Other Indemnitor, are joint and several, (b) a
release of any one or more Indemnitors or Other Indemnitors or any limitation of
this Agreement in favor of or for the benefit of one or more Indemnitors or
Other Indemnitors shall not in any way be deemed a release of or limitation in
favor of or for the benefit of any other Indemnitor or Other Indemnitor and
(c) a separate action hereunder may be brought and prosecuted against any or all
Indemnitors or Other Indemnitors. If any term of this Agreement or any
application thereof shall be invalid, illegal or unenforceable, the remainder of
this Agreement and any other application of such term shall not be affected
thereby. No delay or omission in exercising any right hereunder shall operate as
a waiver of such right or any other right. This Agreement shall be binding upon,
inure to the benefit of and be enforceable by Indemnitor, the Administrative
Agent and the Banks, and their respective successors and assigns, including
(without limitation) any assignee or purchaser of all or any portion of any of
the Banks’ interest in (i) the Advances, (ii) the Credit Documents, or (iii) any
of the Properties.
    
17.    Governing Law. Any dispute between the Indemnitor or any Indemnified
Party arising out of, connected with, related to, or incidental to the
relationship established between them in connection with, this Agreement or any
of the other Credit Documents, and whether arising in contract, tort, equity, or
otherwise, shall be resolved in accordance with the internal




--------------------------------------------------------------------------------




laws (including, without limitation, Section 5-1401 of the General Obligations
Law, but otherwise without regard to the conflicts of laws provisions) of the
State of New York.
    
18.    Consent to Jurisdiction; Service of Process; Jury Trial. (a) Exclusive
Jurisdiction. Except as provided in Subsection (b) of this Section 18, each of
the parties hereto agrees that all disputes among them arising out of, connected
with, related to, or incidental to the relationship established among them in
connection with, this Agreement or any of the other Credit Documents whether
arising in contract, tort, equity, or otherwise, shall be resolved exclusively
by State or Federal Courts located in New York, New York, but the parties hereto
acknowledge that any appeals from those courts may have to be heard by a court
located outside of New York, New York. Each of the parties hereto waives in all
disputes brought pursuant to this Subsection (a) any objection that it may have
to the location of the court considering the dispute.
    
(b)    Other Jurisdictions. The Indemnitor agrees that any Indemnified Party
shall have the right to proceed against the Indemnitor or any of the Properties
in a court in any location to enable such person to (1) obtain personal
jurisdiction over the Indemnitor or (2) enforce a judgment or other court order
entered in favor of such Person. The Indemnitor agrees that it will not assert
any permissive counterclaims in any proceeding brought by such Person to enforce
a judgment or other court order in favor of such Person. The Indemnitor waives
any objection that it may have to the location of the court in which such Person
has commenced a proceeding described in this Subsection (b).
    
(c)    Service of Process. The Indemnitor waives personal service of any process
upon it and irrevocably consents to the service of process of any writs, process
or summonses in any suit, action or proceeding by the mailing thereof by any
Indemnified Party by registered or certified mail, postage prepaid, to the
Indemnitor addressed as provided herein. Nothing herein shall in any way be
deemed to limit the ability of any Indemnified Party to serve any such writs,
process or summonses in any other manner permitted by applicable law. The
Indemnitor irrevocably waives any objection (including, without limitation, any
objection of the laying of venue or based on the grounds of forum non
conveniens) which it may now or hereafter have to the bringing of any such
action or proceeding with respect to this Agreement or any other Credit Document
or agreement executed or delivered in connection herewith in any jurisdiction
set forth above.
    
(d)    Waiver of Jury Trial. Each of the parties hereto irrevocably waives any
right to have a jury participate in resolving any dispute, whether sounding in
contract, tort, or otherwise, arising out of, connected with, related to or
incidental to the relationship established among them in connection with this
Agreement or any other Credit Document or agreement executed or delivered in
connection herewith. Each of the parties hereto agrees and consents that any
such claim, demand, action or cause of action shall be decided by court trial
without a jury and that any party hereto may file an original counterpart or a
copy of this Agreement with any court as written evidence of the consent of the
parties hereto to the waiver of their right to trial by jury.
    
(e)    Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
this Section 18, with its counsel.
    
19.    Amendments/Accession Agreement. No amendment or waiver of any provision
of this Agreement nor consent to any departure by any Indemnitor therefrom shall
be effective unless the same shall be in writing and signed by the
Administrative Agent; provided, however, that any




--------------------------------------------------------------------------------




amendment or waiver releasing any Indemnitor from any liability hereunder shall
be signed by the Required Lenders; and provided further that any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Notwithstanding the foregoing, in the event that any
Subsidiary or Affiliate of the Borrower hereafter is required in accordance with
the terms of the Term Loan Agreement or otherwise agrees to become an Indemnitor
under this Agreement, then such Subsidiary or Affiliate may become a party to
this Agreement by executing an Accession Agreement (“Accession Agreement”) in
the form attached hereto as Annex 1, and each Indemnitor and the Administrative
Agent hereby agrees that upon such Subsidiary’s or Affiliate’s execution of such
Accession Agreement, this Agreement shall be deemed to have been amended to make
such Person an Indemnitor hereunder for all purposes and a party hereto and no
signature is required on behalf of the other Indemnitors or the Administrative
Agent to make such an amendment to this Agreement effective.


[Balance of page intentionally left blank]






--------------------------------------------------------------------------------




In Witness Whereof, Indemnitor has caused this Agreement to be executed as of
the day and year first written above.


INDEMNITORS:
 
 
 
 
LASALLE HOTEL OPERATING
PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
By:
 
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer
 
 
 
 



LASALLE HOTEL PROPERTIES,
a Maryland real estate investment trust
 
 
 
 
By:
 
 
Name:
Bruce A. Riggins
 
Title:
Chief Financial Officer
 
 
 
 





--------------------------------------------------------------------------------




LASALLE HOTEL LESSE, INC.,
an Illinois corporation
 
 
 
 
By:
 
 
Name:
Bruce A. Riggins
 
Title:
Chief Financial Officer
 
 
 
 

GLASS HOUSES,
a Maryland real estate investment trust
 
 
 
 
By:
 
 
Name:
Bruce A. Riggins
 
Title:
Chief Financial Officer
 
 
 
 

DA ENTITY, LLC,
a Delaware limited liability company
 
 
 
 
By:
LaSalle Hotel Properties
Member
 
 
 
 
 
By:
 
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer
and
 
 
 
 
 
 
 
By:
RDA Entity, Inc.
Member
 
 
 
 
 
By:
 
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer
 
 
 
 







--------------------------------------------------------------------------------




RDA ENTITY, INC.
LHO GRAFTON HOTEL LESSEE, INC.
LHO LE PARC LESSEE, INC.
LHO SANTA CRUZ ONE LESSEE, INC.
LUCKY TOWN BURBANK LESSEE, INC.
RAMROD LESSEE, INC.
LHO MISSION BAY ROSIE LESSEE, INC.
PARADISE LESSEE, INC.
GEARY DARLING LESSEE, INC.
CHAMBER MAID LESSEE, INC.
SEASIDE HOTEL LESSEE, INC.
LET IT FLHO LESSEE, INC.
LASALLE WASHINGTON ONE LESSEE, INC.
LHO LEESBURG ONE LESSEE, INC.
LHO SAN DIEGO ONE LESSEE, INC.,
LHOBERGE LESSEE, INC.
DIM SUM LESSEE, INC.
FUN TO STAY LESSEE, INC.
SERENITY NOW LESSEE, INC.
SOULDRIVER LESSEE, INC.
each, a Delaware corporation
 
 
 
 
By:
 
 
Name:
Bruce A. Riggins
 
Title:
Chief Financial Officer

LHO WASHINGTON HOTEL ONE, L.L.C.
LHO WASHINGTON HOTEL TWO, L.L.C.
LHO WASHINGTON HOTEL THREE, LLC
LHO WASHINGTON HOTEL FOUR, L.L.C.
LHO WASHINGTON HOTEL SIX, L.L.C.
I&G CAPITOL, LLC
LHO TOM JOAD CIRCLE DC, L.L.C.
H STREET SHUFFLE, LLC
SILVER P, LLC,
each, a Delaware limited liability company
 
 
 
 
By:
Glass Houses
Managing Member
 
 
 
 
 
By:
 
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------




DC ONE LESSEE, L.L.C.
DC TWO LESSEE, L.L.C.
DC THREE LESSEE, L.L.C.
DC FOUR LESSEE, L.L.C.
DC SIX LESSEE, L.L.C.
DC I&G CAPITAL LESSEE, L.L.C.
LHO TOM JOAD CIRCLE DC LESSEE, L.L.C.
H STREET SHUFFLE LESSEE, LLC
SILVER P LESSEE, LLC,
each, a Delaware limited liability company
 
 
 
 
By:
LaSalle Washington One Lessee, Inc.
Managing Member
 
 
 
 
 
By:
 
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer

LHO ALEXANDRIA ONE, L.L.C.
NYC SERENADE, L.L.C.
LHO VIKING HOTEL, L.L.C.
LHO CHICAGO RIVER, L.L.C.
LHO ALEXIS HOTEL, L.L.C.
LHO ONYX HOTEL ONE, L.L.C.
PC FESTIVUS, LLC,
MICASA SHUCASA, LLC
each, a Delaware limited liability company
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------




SEASIDE HOTEL, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Seaside Hotel, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

GEARY DARLING, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Geary Darling, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

CHAMBER MAID, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Chamber Maid, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




LET IT FLHO, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Let It FLHO, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO GRAFTON HOTEL, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Grafton Hotel, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO LE PARC, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Le Parc, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




LHO SANTA CRUZ HOTEL, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Santa Cruz Hotel One, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LUCKY TOWN BURBANK, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
Lucky Town Burbank, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO MISSION BAY ROSIE HOTEL, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Mission Bay Rosie Hotel, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




LHO MISSION BAY HOTEL, L.P.,
a California limited partnership
 
 
 
 
 
 
By:
LHO San Diego Financing, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO SAN DIEGO FINANCING, L.L.C.,
a Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO HOLLYWOOD LM, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
 
By:
LHO Hollywood Financing, Inc.
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




LHO NEW ORLEANS LM, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
 
By:
LHO New Orleans Financing, Inc.
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

WILD INNOCENT I, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Innocent I, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

CHIMES OF FREEDOM, LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
OF Freedom I, LLC
Managing Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




WILD I, LLC
CHIMES I, LLC
OF FREEDOM I, LLC, 
each, a Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO ALEXANDRIA ONE LESSEE, L.L.C.
LHO ONYX ONE LESSEE, L.L.C.
NYC SERENADE LESSEE, L.L.C.
LHO CHICAGO RIVER LESSEE, L.L.C.
LHO ALEXIS LESSEE, L.L.C.
CHIMES OF FREEDOM LESSEE, LLC
WILD INNOCENT I LESSEE, LLC
PC FESTIVUS LESSEE, LLC,
SUNSET CITY LESSEE, LLC
each, a Delaware limited liability company
 
 
 
 
 
 
 
By:
LaSalle Hotel Lessee, Inc.
Managing Member
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------




LHO SAN DIEGO HOTEL ONE, L.P., 
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO San Diego Hotel One, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHOBERGE, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
LHOberge, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

DON’T LOOK BACK, LLC
a Delaware limited liability company
 
 
 
 
 
 
By:
Look Forward, LLC
Manager
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




LOOK FORWARD, LLC
A Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
managing member
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

DON’T LOOK BACK LESSEE, LLC
a Delaware limited liability company
 
 
 
 
 
 
By:
Look Forward Lessee, LLC
Managing Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Lessee, Inc.
Managing Member
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LOOK FORWARD LESSEE, LLC
A Delaware limited liability company
 
 
 
 
 
By:
LaSalle Hotel Lessee, Inc.
Managing Member
 
 
 
 
 
 
By:
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------




DIM SUM, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
Dim Sum, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

FUN TO STAY, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
FUN TO STAY, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

SERENITY NOW, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
SERENITY NOW, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




SOULDRIVER, L.P.
a Delaware limited partnership
 
 
 
 
 
 
By:
Souldriver, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

SUNSET CITY, LLC
a Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member

 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner

 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

Address for the above Indemnitors:
3 Metro Center, Suite 1200
Bethesda, Maryland 20814
Attn: Mr. Bruce A. Riggins






--------------------------------------------------------------------------------




Annex 1
to Environmental Indemnification Agreement


Accession Agreement


_______________________ [Name of Entity], a [limited partnership/corporation]
(the “Company”), hereby agrees with (i) Citibank, N.A., as the Administrative
Agent (the “Administrative Agent”) under the Senior Unsecured Term Loan
Agreement dated as of January 8, 2014 as the same may be amended or modified
from time to time (the “Term Loan Agreement”) among LaSalle Hotel Operating
Partnership, L.P., a Delaware limited partnership (the “Borrower”), LaSalle
Hotel Properties, a Maryland real estate investment trust (the “Parent”), the
Guarantors party thereto, the Banks (as defined in the Term Loan Agreement), the
Administrative Agent and the other parties from time to time party thereto;
(ii) the parties to the Environmental Indemnity and Agreement (the
“Environmental Indemnity”) dated as of January 8, 2014 executed in connection
with the Term Loan Agreement, (iii) the parties to the Guaranty and Contribution
Agreement (the “Guaranty”) dated as of January 8, 2014 executed in connection
with the Term Loan Agreement, as follows:


The Company hereby agrees and confirms that, as of the date hereof, it
(a) intends to be a party to the Environmental Indemnity, the Guaranty and the
Term Loan Agreement and undertakes to perform all the obligations expressed
therein, respectively, of an Indemnitor and a Guarantor (as defined in the
Environmental Indemnity and the Guaranty, respectively), (b) agrees to be bound
by all of the provisions of the Environmental Indemnity, the Guaranty and the
Term Loan Agreement as if it had been an original party to such agreements,
(c) confirms that the representations and warranties set forth in the
Environmental Indemnity, the Guaranty and the Term Loan Agreement, respectively,
with respect to the Company, a party thereto, are true and correct in all
material respects as of the date of this Accession Agreement and (d) has
received and reviewed copies of each of the Environmental Indemnity, the
Guaranty and the Term Loan Agreement.


For purposes of notices under the Environmental Indemnity, the Guaranty and the
Term Loan Agreement the address for the Company is as follows:


Attention:_______________________________
Telephone:______________________________
Telecopy:_______________________________


This Accession Agreement shall be governed by and construed in accordance with
the laws of the State of New York.


In Witness Whereof this Accession Agreement was executed and delivered as of the
___ day of ___________________, 20___.


[Name of Entity]




By:            
Title:        




--------------------------------------------------------------------------------




Exhibit E


Form of Guaranty and Contribution Agreement


This Guaranty and Contribution Agreement (this “Agreement”) is made and entered
into effective for all purposes as of the 8th day of January, 2014, by the
parties signatory hereto or to an Accession Agreement (as hereinafter defined)
(collectively, the “Guarantor”, whether one or more) to and for the benefit of
Citibank, N.A., as the Administrative Agent (the “Administrative Agent”), and
the banks and other lenders named in the Term Loan Agreement herein described
(collectively, including the Swap Banks, the “Banks”).


Introduction


Whereas, LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), LaSalle Hotel Properties, a Maryland real estate
investment trust (the “Parent”), the Guarantors party thereto, the
Administrative Agent, the Banks party thereto and the other parties from time to
time party thereto have entered into that certain Senior Unsecured Term Loan
Agreement dated as of January 8, 2014 (such Senior Unsecured Term Loan
Agreement, as the same may be amended or modified from time to time, being
referred to herein as the “Term Loan Agreement”);


Whereas, pursuant to the Term Loan Agreement, the Banks have agreed to extend
credit to Borrower as more specifically described therein;


Whereas, certain Swap Banks have either entered into or may in the future enter
into one or more Swap Contracts with the Borrower to swap floating rate of
interest payable on the Advances to a fixed rate of interest, on terms and
conditions set forth in such Swap Contracts (each such Swap Contract, a “Subject
Swap Contract”);


Whereas, the Borrower is the principal financing entity for capital requirements
of its Subsidiaries, and from time to time the Borrower has made and will
continue to make capital contributions and advances to its Subsidiaries,
including the Subsidiaries which are or will become parties hereto. Other than
the Parent, each Guarantor is a direct or indirect subsidiary of the Borrower.
Each Guarantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Term Loan Agreement and the Subject Swap
Contracts; and


Whereas, as a condition to extending credit to the Borrower under the Term Loan
Agreement and to providing the financial accommodations under the Subject Swap
Contracts, the Banks (including the Swap Banks) have required, among other
things, that the Guarantor execute and deliver this Agreement.


Agreement


Now, Therefore, in order to induce the Banks to make the Advances and the Swap
Banks to enter into the Subject Swap Contracts, each Guarantor hereby agrees as
follows:


Section 1.
Defined Terms.



All terms used in this Agreement, but not defined herein, shall have the meaning
given such terms in the Term Loan Agreement.


Section 2.
Guaranty.







--------------------------------------------------------------------------------




Each Guarantor hereby unconditionally and irrevocably guarantees the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
all obligations of the Borrower now or hereafter existing under (i) the Term
Loan Agreement, the Notes and any other Credit Document, whether for principal,
interest, fees, expenses, or otherwise, or (ii) each Subject Swap Contract,
whether for fees, premiums, scheduled periodic payments, breakage, termination
payments, expenses, or otherwise, but excluding in each case of (i) and (ii)
above all Excluded Swap Obligations (such non-excluded Obligations being the
“Guaranteed Obligations”) and any and all expenses (including reasonable counsel
fees and expenses) incurred by the Administrative Agent or any Bank (including
any Swap Bank) in enforcing any rights under this Agreement. Each Guarantor
agrees that its guaranty obligation under this Agreement is a guarantee of
payment, not of collection and that such Guarantor is primarily liable for the
payment of the Guaranteed Obligations.


Section 3.
Limit of Liability.



Each Guarantor that is a Subsidiary of the Borrower shall be liable under this
Agreement with respect to the Guaranteed Obligations only for amounts
aggregating up to the largest amount that would not render its guaranty
obligation hereunder subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any state law.


Section 4.
Guaranty Absolute.



Each Guarantor guarantees that the Guaranteed Obligations will be paid and
performed strictly in accordance with the terms of the Term Loan Agreement, the
other Credit Documents, and each Subject Swap Contract, as applicable,
regardless of any law, regulation, or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Bank (including any Swap Bank). The liability of each Guarantor
under this Agreement shall be absolute and unconditional irrespective of:


(a)    any lack of validity or enforceability of the Term Loan Agreement, any
other Credit Document, any Subject Swap Contract or any other agreement or
instrument relating thereto;


(b)    any change in the time, manner, or place of payment of, or in any other
term of, any of the Guaranteed Obligations, or any other amendment or waiver of
or any consent to departure from the Term Loan Agreement or any other Credit
Document or any Subject Swap Contract;


(c)    any exchange, release, or nonperfection of any collateral, if applicable,
or any release or amendment or waiver of or consent to departure from any other
agreement or guaranty, for any of the Guaranteed Obligations; or


(d)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of the Borrower or a Guarantor.


Section 5.
Continuation and Reinstatement, Etc.



Each Guarantor agrees that, to the extent that (i) the Borrower makes payments
to the Administrative Agent or any Bank (including any Swap Bank) or (ii) the
Administrative Agent or any Bank (including any Swap Bank) receives any proceeds
of any property of Borrower or any Guarantor, and in either such case such
payments or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside, or otherwise required to be repaid,
then to the extent of such repayment the Guaranteed Obligations shall be
reinstated and continued in full force and effect as of the date such initial
payment or collection of proceeds occurred. The Guarantor shall defend and
indemnify the Administrative Agent and




--------------------------------------------------------------------------------




each Bank (including each Swap Bank) from and against any claim or loss under
this Section 5 (including reasonable attorneys’ fees and expenses) in the
defense of any such action or suit.


Section 6.
Certain Waivers.



Section 6.01.    Notice. Each Guarantor hereby waives promptness, diligence,
notice of acceptance, notice of acceleration, notice of intent to accelerate and
any other notice with respect to any of the Guaranteed Obligations and this
Agreement.


Section 6.02.    Other Remedies. Each Guarantor hereby waives any requirement
that the Administrative Agent or any Bank (including any Swap Bank) protect,
secure, perfect, or insure any Lien or any Property subject thereto or exhaust
any right or take any action against the Borrower or any other Person or any
collateral, if any, including any action required pursuant to a Legal
Requirement.


Section 6.03.    Waiver of Subrogation.


(a)    Each Guarantor hereby irrevocably waives, until payment in full of all
Guaranteed Obligations and termination of all Commitments, any claim or other
rights which it may acquire against the Borrower that arise from such
Guarantor’s obligations under this Agreement or any other Credit Document or any
Subject Swap Contract, including, without limitation, any right of subrogation
(including, without limitation, any statutory rights of subrogation under
Section 509 of the Bankruptcy Code, 11 U.S.C. §509, or otherwise),
reimbursement, exoneration, contribution, indemnification, or any right to
participate in any claim or remedy of the Administrative Agent or any Bank
(including any Swap Bank) against the Borrower or any collateral which the
Administrative Agent or any Bank (including any Swap Bank) now has or acquires.
If any amount shall be paid to any Guarantor in violation of the preceding
sentence and the Guaranteed Obligations shall not have been paid in full and all
of the Commitments terminated, such amount shall be held in trust for the
benefit of the Administrative Agent or any Bank (including any Swap Bank) and
shall promptly be paid to the Administrative Agent for the benefit of the
Administrative Agent or any Bank (including any Swap Bank) to be applied to the
Guaranteed Obligations, whether matured or unmatured, as the Administrative
Agent may elect. Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Term Loan
Agreement and the Subject Swap Contracts and that the waiver set forth in this
Section 6.03(a) is knowingly made in contemplation of such benefits.


(b)    Each Guarantor further agrees that it will not enter into any agreement
providing, directly or indirectly, for any contribution, reimbursement,
repayment, or indemnity by the Borrower or any other Person on account of any
payment by such Guarantor to the Administrative Agent or any Bank (including any
Swap Bank) under this Agreement.


Section 7.
Representations and Warranties.



Each Guarantor hereby represents and warrants as follows:
    
Section 7.01.    Corporate Authority. Such Guarantor is either a corporation,
limited liability company, limited partnership or trust duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. The execution, delivery and performance by such Guarantor of this
Agreement are within such Guarantor’s organizational powers, have been duly
authorized by all necessary organizational action and do not contravene (a) such
Guarantor’s organizational authority or (b) any law or material contractual
restriction affecting such Guarantor or its Property.






--------------------------------------------------------------------------------




Section 7.02.    Government Approval. No authorization or approval or other
action by and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by such Guarantor of
this Agreement.


Section 7.03.    Binding Obligations. This Agreement is the legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar law affecting creditors’
rights (whether considered in a proceeding at law or in equity).


Section 8.
Covenants.



Each Guarantor will comply with all covenant provisions of Article V and
Article VI of the Term Loan Agreement to the extent such provisions are
applicable.


Section 9.
Contribution.



As a result of the transactions contemplated by the Term Loan Agreement and the
Subject Swap Contracts, each of the Guarantors will benefit, directly and
indirectly, from the Guaranteed Obligations and in consideration thereof desire
to enter into a contribution agreement among themselves as set forth in this
Section 9 to allocate such benefits among themselves and to provide a fair and
equitable arrangement to make contributions in the event any payment is made by
any Guarantor hereunder to the Administrative Agent or any Bank (including any
Swap Bank) (such payment being referred to herein as a “Contribution,” and for
purposes of this Agreement, includes any exercise of recourse by the
Administrative Agent against any Property of a Guarantor and application of
proceeds of such Property in satisfaction of such Guarantor’s obligations under
this Agreement). The Guarantors hereby agree as follows:


Section 9.01.    Calculation of Contribution. In order to provide for just and
equitable contribution among the Guarantors in the event any Contribution is
made by a Guarantor (a “Funding Guarantor”), such Funding Guarantor shall be
entitled to a contribution from certain other Guarantors for all payments,
damages and expenses incurred by that Funding Guarantor in discharging any of
the Guaranteed Obligations, in the manner and to the extent set forth in this
Section 9. The amount of any Contribution under this Agreement shall be equal to
the payment made by the Funding Guarantor to the Administrative Agent or any
other beneficiary pursuant to this Agreement and shall be determined as of the
date on which such payment is made.


Section 9.02.    Benefit Amount Defined. For purposes of this Agreement, the
“Benefit Amount” of any Guarantor as of any date of determination shall be the
net value of the benefits to such Guarantor and all of its Subsidiaries
(including any Subsidiaries which may be Guarantors) from extensions of credit
made by the Banks to the Borrower under the Term Loan Agreement or from the
provision of financial accommodations to the Borrower under the Subject Swap
Contracts, as the case may be; provided, however, that in determining the
contribution liability of any Guarantor which is a Subsidiary to its direct or
indirect parent corporation or of any Guarantor to its direct or indirect
Subsidiary, the Benefit Amount of such Subsidiary and its Subsidiaries, if any,
shall be subtracted in determining the Benefit Amount of the parent corporation.
Such benefits shall include benefits of funds constituting proceeds of Advances
made to the Borrower by the Banks which are in turn advanced or contributed by
the Borrower to such Guarantor or its Subsidiaries and benefits of financial
accommodations provided to the Borrower by the Swap Banks pursuant to the
Subject Swap Contracts which benefit, directly or indirectly, such Guarantor and
its Subsidiaries (collectively, the “Benefits”). In the case of any proceeds of
Advances or Benefits advanced or contributed to a Person (an “Owned Entity”) any
of the equity interests of which are owned directly or indirectly by a
Guarantor, the Benefit Amount of a Guarantor with respect thereto shall be that
portion of the net value of




--------------------------------------------------------------------------------




the benefits attributable to Advances or Benefits equal to the direct or
indirect percentage ownership of such Guarantor in its Owned Entity.


Section 9.03.    Contribution Obligation. Each Guarantor shall be liable to a
Funding Guarantor in an amount equal to the greater of (A) the (i) ratio of the
Benefit Amount of such Guarantor to the total amount of Guaranteed Obligations,
multiplied by (ii) the amount of Guaranteed Obligations paid by such Funding
Guarantor and (B) 95% of the excess of the fair saleable value of the property
of such Guarantor over the total liabilities of such Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities) determined as of the date on which the payment made by a Funding
Guarantor is deemed made for purposes of this Agreement (giving effect to all
payments made by other Funding Guarantors as of such date in a manner to
maximize the amount of such contributions).


Section 9.04.    Allocation. In the event that at any time there exists more
than one Funding Guarantor with respect to any Contribution (in any such case,
the “Applicable Contribution”), then payment from other Guarantors pursuant to
this Agreement shall be allocated among such Funding Guarantors in proportion to
the total amount of the Contribution made for or on account of the Borrower by
each such Funding Guarantor pursuant to the Applicable Contribution. In the
event that at any time any Guarantor pays an amount under this Agreement in
excess of the amount calculated pursuant to clause (A) of Section 9.03 above,
that Guarantor shall be deemed to be a Funding Guarantor to the extent of such
excess and shall be entitled to contribution from the other Guarantors in
accordance with the provisions of this Section 9.04.


Section 9.05.    Subsidiary Payment. The amount of contribution payable under
this Section 9 by any Guarantor shall be reduced by the amount of any
contribution paid hereunder by a Subsidiary of such Guarantor.


Section 9.06.    Equitable Allocation. If as a result of any reorganization,
recapitalization, or other corporate change in the Borrower or any of its
Subsidiaries, or as a result of any amendment, waiver or modification of the
terms and conditions of other Sections of this Agreement or the Guaranteed
Obligations, or for any other reason, the contributions under this Section 9
become inequitable as among the Guarantors, the Guarantors shall promptly modify
and amend this Section 9 to provide for an equitable allocation of
contributions. Any of the foregoing modifications and amendments shall be in
writing and signed by all Guarantors.


Section 9.07.    Asset of Party to Which Contribution is Owing. The Guarantors
acknowledge that the right to contribution hereunder shall constitute an asset
in favor of the Guarantor to which such contribution is owing.


Section 9.08.    Subordination. No payments payable by a Guarantor pursuant to
the terms of this Section 9 shall be paid until all amounts then due and payable
by the Borrower to any Bank (including any Swap Bank), pursuant to the terms of
the Credit Documents or any Subject Swap Contract, are indefeasibly paid in full
in cash. Nothing contained in this Section 9 shall affect the obligations of any
Guarantor to any Bank (including any Swap Bank) under the Term Loan Agreement or
any other Credit Documents or any Subject Swap Contract.


Section 10.
Miscellaneous.



Section 10.01.    Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing, including telegraphic communication
and delivered or teletransmitted to the Administrative Agent, as set forth in
the Term Loan Agreement, to any Swap Bank, as set forth in the applicable
Subject Swap Contract, and to each Guarantor, at the address set forth under
such Guarantor’s




--------------------------------------------------------------------------------




signature hereto or in the Accession Agreement executed by such Guarantor, or to
such other address as shall be designated by any Guarantor, any Swap Bank or the
Administrative Agent in written notice to the other parties. All such notices
and other communications shall be effective when delivered or teletransmitted to
the above addresses.


Section 10.02.    Amendments, Etc. No amendment or waiver of any provision of
this Agreement nor consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by each Guarantor and
the Administrative Agent; provided, however, that any amendment or waiver
releasing any Guarantor from any liability hereunder shall be signed by all the
Banks (including the Swap Banks) (provided that the Administrative Agent can, if
no Default then exists, release any Subsidiary of the Borrower which no longer
is a Property Owner of an Unencumbered Property); and provided further that any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Notwithstanding the foregoing, in the event
that any Subsidiary or Affiliate of the Borrower hereafter is required in
accordance with the terms of the Term Loan Agreement or otherwise agrees to
become a guarantor of the Borrower’s obligations under the Credit Documents and
the Subject Swap Contracts, then such Subsidiary or Affiliate may become a party
to this Agreement by executing an Accession Agreement (“Accession Agreement”) in
the form attached hereto as Annex 1 and each Guarantor and the Administrative
Agent hereby agrees that upon such Subsidiary’s or Affiliate’s execution of such
Accession Agreement, this Agreement shall be deemed to have been amended to make
such Person a Guarantor hereunder for all purposes and a party hereto and no
signature is required on behalf of the other Guarantors or the Administrative
Agent to make such an amendment to this Agreement effective.


Section 10.03.    No Waiver; Remedies. No failure on the part of the
Administrative Agent or any Bank (including any Swap Bank) to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.


Section 10.04.    Right of Set‑Off. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent and the Banks
(including the Swap Banks) are hereby authorized at any time, to the fullest
extent permitted by law, to set off and apply any deposits (general or special,
time or demand, provisional or final) and other indebtedness owing by the
Administrative Agent or any Bank (including any Swap Bank) to the account of any
Guarantor against any and all of the obligations of such Guarantor under this
Agreement, irrespective of whether or not the Administrative Agent or any Bank
(including any Swap Bank) shall have made any demand under this Agreement and
although such obligations may be contingent and unmatured. The Administrative
Agent and the Banks (including the Swap Banks) agree promptly to notify each
Guarantor affected by any such set-off after any such set-off and application
made by the Administrative Agent or any Bank (including any Swap Bank);
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and any Bank (including any Swap Bank) under this Section 10.04 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or any Bank (including any Swap Bank)
may otherwise have.


Section 10.05.    Continuing Guaranty; Transfer of Interest. This Agreement
shall create a continuing guaranty and shall (a) remain in full force and effect
until indefeasible payment in full and termination of the Guaranteed
Obligations, (b) be binding upon each Guarantor, its successors and assigns, and
(c) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and the Banks (including
the Swap Banks) and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause, when any Bank
(including any Swap




--------------------------------------------------------------------------------




Bank) assigns or otherwise transfers any interest held by it under the Term Loan
Agreement or other Credit Document or any Subject Swap Contract to any other
Person pursuant to the terms of the Term Loan Agreement or other Credit Document
or Subject Swap Contract, that other Person shall thereupon become vested with
all the benefits held by such Bank (or Swap Bank) under this Agreement. Upon the
indefeasible payment in full and termination of the Guaranteed Obligations, the
guaranties granted hereby shall terminate and all rights hereunder shall revert
to each Guarantor to the extent such rights have not been applied pursuant to
the terms hereof. Upon any such termination, the Administrative Agent will, at
each Guarantor’s expense, execute and deliver to such Guarantor such documents
as such Guarantor shall reasonably request and take any other actions reasonably
requested to evidence or effect such termination.


Section 10.06.    Governing law. Any dispute between the Guarantor, the
Administrative Agent, any Bank (including any Swap Bank), or any indemnitee
arising out of, connected with, related to, or incidental to the relationship
established between them in connection with this Agreement or any of the other
Credit Documents or any Subject Swap Contract, and whether arising in contract,
tort, equity, or otherwise, shall be resolved in accordance with the internal
laws (including, without limitation, section 5-1401 of the general obligations
law, but otherwise without regard to the conflicts of laws provisions) of the
State of New York.


Section 10.07.    Consent to Jurisdiction; Service of Process; Jury Trial.


(A)    Exclusive jurisdiction. Except as provided in subsection (b) of this
Section 10.07, each of the parties hereto agrees that all disputes among them
arising out of, connected with, related to, or incidental to the relationship
established among them in connection with, this Agreement or any of the other
Credit Documents or any Subject Swap Contract whether arising in contract, tort,
equity, or otherwise, shall be resolved exclusively by state or federal courts
located in New York, New York, but the parties hereto acknowledge that any
appeals from those courts may have to be heard by a court located outside of New
York, New York. Each of the parties hereto waives in all disputes brought
pursuant to this subsection (a) any objection that it may have to the location
of the court considering the dispute.


(B)    Other jurisdictions. The Guarantor agrees that the Administrative Agent,
any Bank (including any Swap Bank) or any indemnitee shall have the right to
proceed against the Guarantor or its property in a court in any location to
enable such Person to (1) obtain personal jurisdiction over the Guarantor or (2)
enforce a judgment or other court order entered in favor of such person. The
Guarantor agrees that it will not assert any permissive counterclaims in any
proceeding brought by such person to enforce a judgment or other court order in
favor of such Person. The Guarantor waives any objection that it may have to the
location of the court in which such Person has commenced a proceeding described
in this subsection (b).


(C)    Service of process. The Guarantor waives personal service of any process
upon it and irrevocably consents to the service of process of any writs, process
or summonses in any suit, action or proceeding by the mailing thereof by any
agent or the banks by registered or certified mail, postage prepaid, to the
Guarantor addressed as provided herein. Nothing herein shall in any way be
deemed to limit the ability of any agent or the banks (including the Swap Banks)
to serve any such writs, process or summonses in any other manner permitted by
applicable law. The Guarantor irrevocably waives any objection (including,
without limitation, any objection of the laying of venue or based on the grounds
of forum non conveniens) which it may now or hereafter have to the bringing of
any such action or proceeding with respect to this Agreement, any other Credit
Document, any Subject Swap Contract or any agreement executed or delivered in
connection herewith in any jurisdiction set forth above.






--------------------------------------------------------------------------------




(D)    Waiver of Jury Trial. Each of the parties hereto irrevocably waives any
right to have a jury participate in resolving any dispute, whether sounding in
contract, tort, or otherwise, arising out of, connected with, related to or
incidental to the relationship established among them in connection with this
Agreement, any other Credit Document, any Subject Swap Contract or any other
agreement executed or delivered in connection herewith. Each of the parties
hereto agrees and consents that any such claim, demand, action or cause of
action shall be decided by court trial without a jury and that any party hereto
may file an original counterpart or a copy of this agreement with any court as
written evidence of the consent of the parties hereto to the waiver of their
right to trial by jury.


(E)    Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this agreement and, specifically, the provisions of
this Section 10.07, with its counsel.
Section 10.08.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its Guaranteed Obligations in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.08 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.08, or otherwise in respect of the Guaranteed Obligations, as it relates to
such other Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until a discharge of the Guaranteed Obligations. Each
Qualified ECP Guarantor intends that this Section 10.08 constitute, and this
Section 10.08 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.




[Balance of page intentionally left blank]




--------------------------------------------------------------------------------




Each Guarantor has caused this Agreement to be duly executed as of the date
first above written.


GUARANTORS:

LASALLE HOTEL PROPERTIES,
a Maryland real estate investment trust
 
 
 
 
By:
 
 
Name:
Bruce A. Riggins
 
Title:
Chief Financial Officer
 
 
 
 





--------------------------------------------------------------------------------




LASALLE HOTEL LESSE, INC.,
an Illinois corporation
 
 
 
 
By:
 
 
Name:
Bruce A. Riggins
 
Title:
Chief Financial Officer
 
 
 
 

GLASS HOUSES,
a Maryland real estate investment trust
 
 
 
 
By:
 
 
Name:
Bruce A. Riggins
 
Title:
Chief Financial Officer
 
 
 
 

DA ENTITY, LLC,
a Delaware limited liability company
 
 
 
 
By:
LaSalle Hotel Properties
Member
 
 
 
 
 
By:
 
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer
and
 
 
 
 
 
 
 
By:
RDA Entity, Inc.
Member
 
 
 
 
 
By:
 
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer
 
 
 
 







--------------------------------------------------------------------------------




RDA ENTITY, INC.
LHO GRAFTON HOTEL LESSEE, INC.
LHO LE PARC LESSEE, INC.
LHO SANTA CRUZ ONE LESSEE, INC.
LUCKY TOWN BURBANK LESSEE, INC.
RAMROD LESSEE, INC.
LHO MISSION BAY ROSIE LESSEE, INC.
PARADISE LESSEE, INC.
GEARY DARLING LESSEE, INC.
CHAMBER MAID LESSEE, INC.
SEASIDE HOTEL LESSEE, INC.
LET IT FLHO LESSEE, INC.
LASALLE WASHINGTON ONE LESSEE, INC.
LHO LEESBURG ONE LESSEE, INC.
LHO SAN DIEGO ONE LESSEE, INC.,
LHOBERGE LESSEE, INC.
DIM SUM LESSEE, INC.
FUN TO STAY LESSEE, INC.
SERENITY NOW LESSEE, INC.
SOULDRIVER LESSEE, INC.
each, a Delaware corporation
 
 
 
 
By:
 
 
Name:
Bruce A. Riggins
 
Title:
Chief Financial Officer

LHO WASHINGTON HOTEL ONE, L.L.C.
LHO WASHINGTON HOTEL TWO, L.L.C.
LHO WASHINGTON HOTEL THREE, LLC
LHO WASHINGTON HOTEL FOUR, L.L.C.
LHO WASHINGTON HOTEL SIX, L.L.C.
I&G CAPITOL, LLC
LHO TOM JOAD CIRCLE DC, L.L.C.
H STREET SHUFFLE, LLC
SILVER P, LLC,
each, a Delaware limited liability company
 
 
 
 
By:
Glass Houses
Managing Member
 
 
 
 
 
By:
 
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------




DC ONE LESSEE, L.L.C.
DC TWO LESSEE, L.L.C.
DC THREE LESSEE, L.L.C.
DC FOUR LESSEE, L.L.C.
DC SIX LESSEE, L.L.C.
DC I&G CAPITAL LESSEE, L.L.C.
LHO TOM JOAD CIRCLE DC LESSEE, L.L.C.
H STREET SHUFFLE LESSEE, LLC
SILVER P LESSEE, LLC,
each, a Delaware limited liability company
 
 
 
 
By:
LaSalle Washington One Lessee, Inc.
Managing Member
 
 
 
 
 
By:
 
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer

LHO ALEXANDRIA ONE, L.L.C.
NYC SERENADE, L.L.C.
LHO VIKING HOTEL, L.L.C.
LHO CHICAGO RIVER, L.L.C.
LHO ALEXIS HOTEL, L.L.C.
LHO ONYX HOTEL ONE, L.L.C.
PC FESTIVUS, LLC,
MICASA SHUCASA, LLC
each, a Delaware limited liability company
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------




SEASIDE HOTEL, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Seaside Hotel, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

GEARY DARLING, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Geary Darling, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

CHAMBER MAID, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Chamber Maid, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




LET IT FLHO, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Let It FLHO, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO GRAFTON HOTEL, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Grafton Hotel, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO LE PARC, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Le Parc, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




LHO SANTA CRUZ HOTEL, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Santa Cruz Hotel One, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LUCKY TOWN BURBANK, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
Lucky Town Burbank, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO MISSION BAY ROSIE HOTEL, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Mission Bay Rosie Hotel, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




LHO MISSION BAY HOTEL, L.P.,
a California limited partnership
 
 
 
 
 
 
By:
LHO San Diego Financing, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO SAN DIEGO FINANCING, L.L.C.,
a Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO HOLLYWOOD LM, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
 
By:
LHO Hollywood Financing, Inc.
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




LHO NEW ORLEANS LM, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
 
By:
LHO New Orleans Financing, Inc.
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

WILD INNOCENT I, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Innocent I, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

CHIMES OF FREEDOM, LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
OF Freedom I, LLC
Managing Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




WILD I, LLC
CHIMES I, LLC
OF FREEDOM I, LLC, 
each, a Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO ALEXANDRIA ONE LESSEE, L.L.C.
LHO ONYX ONE LESSEE, L.L.C.
NYC SERENADE LESSEE, L.L.C.
LHO CHICAGO RIVER LESSEE, L.L.C.
LHO ALEXIS LESSEE, L.L.C.
CHIMES OF FREEDOM LESSEE, LLC
WILD INNOCENT I LESSEE, LLC
PC FESTIVUS LESSEE, LLC,
SUNSET CITY LESSEE, LLC
each, a Delaware limited liability company
 
 
 
 
 
 
 
By:
LaSalle Hotel Lessee, Inc.
Managing Member
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------




LHO SAN DIEGO HOTEL ONE, L.P., 
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO San Diego Hotel One, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHOBERGE, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
LHOberge, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

DON’T LOOK BACK, LLC
a Delaware limited liability company
 
 
 
 
 
 
By:
Look Forward, LLC
Manager
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




LOOK FORWARD, LLC
A Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
managing member
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

DON’T LOOK BACK LESSEE, LLC
a Delaware limited liability company
 
 
 
 
 
 
By:
Look Forward Lessee, LLC
Managing Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Lessee, Inc.
Managing Member
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LOOK FORWARD LESSEE, LLC
A Delaware limited liability company
 
 
 
 
 
By:
LaSalle Hotel Lessee, Inc.
Managing Member
 
 
 
 
 
 
By:
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------




DIM SUM, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
Dim Sum, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

FUN TO STAY, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
FUN TO STAY, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

SERENITY NOW, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
SERENITY NOW, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------




SOULDRIVER, L.P.
a Delaware limited partnership
 
 
 
 
 
 
By:
Souldriver, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

SUNSET CITY, LLC
a Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member

 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner

 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

Address for the above Guarantors:
3 Metro Center, Suite 1200
Bethesda, Maryland 20814
Attn: Mr. Bruce A. Riggins




--------------------------------------------------------------------------------




Annex 1


Guaranty and Contribution Agreement


Accession Agreement


_______________________ [Name of Entity], a [limited partnership/corporation]
(the “Company”), hereby agrees with (i) Citibank, N.A., as the Administrative
Agent (the “Administrative Agent”) under the Senior Unsecured Term Loan
Agreement dated as of January 8, 2014 as the same may be amended or modified
from time to time (the “Term Loan Agreement”) among LaSalle Hotel Operating
Partnership, L.P., a Delaware limited partnership (the “Borrower”), LaSalle
Hotel Properties, a Maryland real estate investment trust (the “Parent”), the
Guarantors party thereto, the Banks (as defined in the Term Loan Agreement), the
Administrative Agent and the other parties from time to time party thereto;
(ii) the parties to the Environmental Indemnity and Agreement (the
“Environmental Indemnity”) dated as of January 8, 2014 executed in connection
with the Term Loan Agreement, (iii) the parties to the Guaranty and Contribution
Agreement (the “Guaranty”) dated as of January 8, 2014 executed in connection
with the Term Loan Agreement, as follows:


The Company hereby agrees and confirms that, as of the date hereof, it
(a) intends to be a party to the Environmental Indemnity, the Guaranty and the
Term Loan Agreement and undertakes to perform all the obligations expressed
therein, respectively, of an Indemnitor and a Guarantor (as defined in the
Environmental Indemnity and the Guaranty, respectively), (b) agrees to be bound
by all of the provisions of the Environmental Indemnity, the Guaranty and the
Term Loan Agreement as if it had been an original party to such agreements,
(c) confirms that the representations and warranties set forth in the
Environmental Indemnity, the Guaranty and the Term Loan Agreement, respectively,
with respect to the Company, a party thereto, are true and correct in all
material respects as of the date of this Accession Agreement and (d) has
received and reviewed copies of each of the Environmental Indemnity, the
Guaranty and the Term Loan Agreement.


For purposes of notices under the Environmental Indemnity, the Guaranty and the
Term Loan Agreement the address for the Company is as follows:


Attention:    
Telephone:    
Telecopy:    


This Accession Agreement shall be governed by and construed in accordance with
the laws of the State of New York.


In Witness Whereof this Accession Agreement was executed and delivered as of the
___ day of ___________________, 20____.


[Name of Entity]




By:                            
Title:                    




--------------------------------------------------------------------------------




Exhibit F


Form of Notice of Borrowing


______________, 20___
Citibank, N.A.
as Administrative Agent under the Term Loan Agreement herein described
c/o Citibank, N.A. Agency Department
1615 Brett Road OPS III
New Castle, Delaware 19720
Attention: Global Loans Agency Department


Ladies and Gentlemen:


The undersigned, LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), refers to the Senior Unsecured Term Loan Agreement
dated as January 8, 2014 as the same may be amended or modified from time to
time (the “Term Loan Agreement,” the defined terms of which are used in this
Notice of Borrowing unless otherwise defined in this Notice of Borrowing) among
the Borrower, LaSalle Hotel Properties, a Maryland real estate investment trust
(the “Parent”), the Guarantors party thereto, the Banks party thereto, Citibank,
N.A., as the Administrative Agent and the other parties from time to time party
thereto, and hereby gives you irrevocable notice pursuant to Section 2.02(a) of
the Term Loan Agreement that the undersigned hereby requests a Borrowing, and in
connection with that request sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the Term
Loan Agreement:


(a)    Business Day of the Proposed Borrowing is _____________, 20_____.


(b)    The Proposed Borrowing will be a Borrowing composed of [Base Rate
Advances] [LIBOR Advances].


(c)    The aggregate amount of the Proposed Borrowing is $____________.


(d)    The Interest Period for each LIBOR Advance made as part of the Proposed
Borrowing is [_____ month[s]].


The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:


(a)    the representations and warranties contained in the Term Loan Agreement
and the other Credit Documents are correct in all material respects, before and
after giving effect to the Proposed Borrowing and the application of the
proceeds therefrom, as though made on the date of the Proposed Borrowing; and


(b)    no Default has occurred and remains uncured, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.




--------------------------------------------------------------------------------




Very truly yours,
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
 
 
 
 
By:
LaSalle Hotel Properties, its general partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 





--------------------------------------------------------------------------------




Exhibit G


Form of Notice of Conversion or Continuation
_________, 20__
Citibank, N.A.
as Administrative Agent under the Term Loan Agreement herein described
c/o Citibank, N.A. Agency Department
1615 Brett Road OPS III
New Castle, Delaware 19720
Attention: Global Loans Agency Department
Ladies and Gentlemen:
The undersigned, LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), refers to the Senior Unsecured Term Loan Agreement
dated as January 8, 2014 as the same may be amended or modified from time to
time (the “Credit Agreement,” the defined terms of which are used in this Notice
of Conversion or Continuation unless otherwise defined in this Notice of
Conversion or Continuation) among the Borrower, LaSalle Hotel Properties, a
Maryland real estate investment trust (the “Parent”), the Guarantors party
thereto, the Banks party thereto, Citibank, N.A., as the Administrative Agent
and the other parties from time to time party thereto, and hereby gives you
irrevocable notice pursuant to Section 2.02(b) of the Credit Agreement that the
undersigned hereby requests a Conversion or continuation of an outstanding
Borrowing, and in connection with that request sets forth below the information
relating to such Conversion or continuation (the “Proposed Borrowing”) as
required by Section 2.02(b) of the Credit Agreement:
(a)    The Business Day of the Proposed Borrowing is _____________, 20__.
(b)    The Proposed Borrowing will be composed of [Base Rate Advances] [LIBOR
Advances].
(c)    The aggregate amount of the Borrowing to be Converted or continued is
$_____________ and consists of [Base Rate Advances] [LIBOR Advances].
(d)    The Proposed Borrowing consists of [a Conversion to [Base Rate Advances]
[LIBOR Advances]] [a continuation of [Base Rate Advances] [LIBOR Advances]].
(e)    The Interest Period for each LIBOR Advance made as part of the Proposed
Borrowing is [____ month[s]].




--------------------------------------------------------------------------------




Very truly yours,
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.
 
 
 
 
By:
LaSalle Hotel Properties, its general partner
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 







--------------------------------------------------------------------------------




Schedule 1.01(a)
Commitments


Name of Lender
Term Loan
Citibank, N.A.
$25,000,000
The Royal Bank of Scotland plc
$25,000,000
Compass Bank
$25,000,000
PNC Bank, National Association
$25,000,000
U.S. Bank National Association
$10,000,000
Wells Fargo Bank, National Association
$25,000,000
Branch Banking and Trust Company
$5,000,000
Credit Agricole Corporate and Investment Bank
$12,000,000
Raymond James Bank, N.A.
$5,000,000
Royal Bank of Canada
$17,000,000
Sumitomo Mitsui Banking Corporation
$17,000,000
Deutsche Bank AG New York Branch
$8,000,000
TD Bank, N.A.
$12,000,000
Bank of America, N.A.
$17,000,000
Fifth Third Bank
$12,000,000
The Bank of New York Mellon
$12,000,000
Barclays Bank plc
$8,000,000
Morgan Stanley Bank, N.A.
$8,000,000
First Commercial Bank, New York Branch
$6,000,000
Chang Hwa Commercial Bank, Ltd., New York Branch
$5,000,000
Land Bank of Taiwan, New York Branch
$5,000,000
E. Sun Commercial Bank Ltd., Los Angeles Branch
$3,000,000
Mega International Commercial Bank Co., Ltd. Los Angeles Branch
$10,000,000
Taiwan Cooperative Bank, Ltd.
$3,000,000
Totals
$300,000,000





--------------------------------------------------------------------------------




Schedule 1.01(b)


Existing Properties
($’s below denote Investment Amount as of September 30, 2013)
1.
The Roger     131 Madison Avenue, New York, NY 10016

$109,515,764


2.
Hotel Deca     4507 Brooklyn Avenue, NE, Seattle, WA 98105    

$32,881,593


3.
Westin Copley Place     10 Huntington Avenue, Boston, MA 02116        

$376,279,106


4.
Indianapolis Marriott     350 W Maryland Street, Indianapolis, IN 46225    

$119,568,911


5.
Westin Michigan Avenue     909 North Michigan Avenue, Chicago, IL 60611    

$246,352,182


6.
Hyatt Boston Harbor     101 Harborside Drive, Boston, MA 02128        

$83,776,859


Unencumbered Properties - The following properties are Unencumbered, pursuant to
the definition of “Unencumbered Properties” and are noted below pursuant to
Section 4.21 of the Credit Agreement
7.
Le Montrose Suite Hotel         900 Hammond St, West Hollywood, CA 90069    

$44,803,077


8.
Hotel Viking     1 Bellevue Avenue, Newport, RI 02840        

$57,271,382


9.
Topaz Hotel     1733 N Street, NW, Washington, DC     20036        

$20,843,768


10.
Hotel Madera     1310 New Hampshire Ave, NW, Washington, DC 20036

$19,549,532


11.
Hotel Rouge     1315 16th Street, NW, Washington, DC 20036     

$23,459,337


12.
Hotel Helix         1430 Rhode Island Ave, NW, Washington, DC 20005

$30,633,120






--------------------------------------------------------------------------------




13.
The Liaison Capitol Hill         415 New Jersey Avenue, NW, Washington, DC
20001    

$78,445,759


14.
Hotel George     15 E Street, NW, Washington, DC 20001    

$30,705,469


15.
Lansdowne Resort     44050 Woodridge Parkway, Leesburg, VA 20176

$185,314,740


16.
Chaminade     One Chaminade Lane, Santa Cruz, CA 95065

$36,050,585


17.
Grafton on Sunset     8462 West Sunset Boulevard, West Hollywood, CA 90069

$29,412,438


18.
Onyx Hotel     155 Portland Street, Boston, MA 02114

$29,982,728


19.
Hilton San Diego Resort     1775 East Mission Bay Drive, San Diego, CA 92109

$122,891,766


20.
Donovan House     1155 14th Street, NW, Washington, DC 20005        

$93,834,776


21.
Sax Chicago     333 North Dearborn Street, Chicago, IL 60610        

$153,174,632


22.
Alexis Hotel     1007 First Avenue, Seattle, WA 98104        

$53,233,293


23.
Hotel Amarano     322 North Pass Avenue, Burbank, CA 91505    

$46,855,167


24.
Le Parc Suite Hotel     733 North West Knoll Drive, West Hollywood, CA 90069

$57,803,297


25.
San Diego Paradise Point Resort     1404 West Vacation Road, San Diego, CA 92109

$136,783,253


26.
Hilton Alexandria Old Town     1767 King Street, Alexandria, VA 22314

$69,592,045


27.
Gild Hall     15 Gold Street, New York, NY 10038

$65,149,509




--------------------------------------------------------------------------------






28.
Sofitel Washington, DC Lafayette Square     806 15th Street, NW, Washington, DC
20005

$97,519,322
 
29.
Hotel Monaco     501 Geary Street, San Francisco, CA 94102            

$72,889,428


30.
Westin Philadelphia     99 South 17th Street, Philadelphia, PA 19103        

$146,676,128


31.
Embassy Suites Philadelphia - Center City     1776 Benjamin Franklin Pkwy,
Philadelphia, PA 19103

$84,321,477


32.
Chamberlain West Hollywood     1000 Westmount Drive, West Hollywood, CA 90069

$39,887,264


33.
Viceroy Santa Monica     1819 Ocean Avenue, Santa Monica, CA 90401        
$81,673,984



34.
Villa Florence     225 Powell Street, San Francisco, CA 94102

$ 66,725,796


35.
Park Central    870 7th Avenue, New York, NY 10019

$451,212,897


36.
Hotel Palomar    2121 P Street, NW, Washington, DC 20037

$143,914,638


37.
Hilton Gaslamp Quarter    401 K Street, San Diego, CA 92101        

$91,763,214


38.
Hotel Solamar     435 6th Avenue, San Diego, CA 92101        

$89,481,341


39.
L’Auberge Del Mar    1540 Camino Del Mar, Del Mar, CA 92014

$76,648,293


40.
The Liberty Hotel    215 Charles Street, Boston, MA 02114

$170,168,584


41.
Hotel Triton    342 Grant Avenue, San Francisco, CA 94108

$28,343,570






--------------------------------------------------------------------------------




42.
Harbor Court    165 Steuart Street, San Francisco, CA 94105

$41,932,746


43.
Serrano Hotel    405 Taylor Street, San Francisco, CA 94102

$71,475,530


44.
Southernmost Hotel Collection    1319 Duval Street, Key West, FL 33040

$184,416,638




--------------------------------------------------------------------------------




SCHEDULE 1.01 ( C )
GUARANTORS
 
 
Name
 
DA Entity, LLC, a Delaware limited liability company
 
RDA Entity, Inc., a Delaware corporation
 
I&G Capitol, LLC, a Delaware limited liability company
 
LaSalle Hotel Lessee, Inc., an Illinois corporation
 
LaSalle Hotel Properties, a Maryland real estate investment trust
 
LHO Grafton Hotel Lessee, Inc., a Delaware corporation
 
LHO Grafton Hotel, L.P., a Delaware limited partnership
 
LHO Hollywood LM, L.P., a Delaware limited partnership
 
LHO Le Parc Lessee, Inc., a Delaware corporation
 
LHO Le Parc, LP, a Delaware limited partnership
 
LHO Mission Bay Hotel, L.P., a California limited partnership
 
LHO Mission Bay Rosie Hotel, L.P., a Delaware limited partnership
 
LHO Mission Bay Rosie Lessee, Inc., a Delaware corporation
 
LHO San Diego Financing, L.L.C., a Delaware limited liability company
 
LHO Santa Cruz Hotel One, L.P. a Delaware limited partnership
 
LHO Santa Cruz One Lessee, Inc., a Delaware corporation
 
Lucky Town Burbank Lessee, Inc., a Delaware corporation
 
Lucky Town Burbank, L.P. a Delaware limited partnership
 
Ramrod Lessee, Inc., a Delaware corporation
 
Paradise Lessee, Inc., a Delaware corporation
 
Geary Darling Lessee, Inc., a Delaware corporation
 
Geary Darling, LP a Delaware limited partnership
 
Chamber Maid, LP a Delaware limited partnership
 
Chamber Maid Lessee, Inc., a Delaware corporation
 
Seaside Hotel, LP a Delaware limited partnership
 
Seaside Hotel Lessee, Inc., a Delaware corporation
 
Let IT FLHO, LP a Delaware limited partnership
 
Let It FLHO Lessee, Inc., a Delaware corporation
 
Glass Houses, a Maryland real estate investment trust
 
LaSalle Washington One Lessee, Inc., a Delaware corporation
 
LHO Washington Hotel Four, L.L.C., a Delaware limited liability company
 
LHO Washington Hotel One, L.L.C., a Delaware limited liability company
 
LHO Washington Hotel Six, L.L.C., a Delaware limited liability company
 
LHO Washington Hotel Three, LLC, a Delaware limited liability company
 
LHO Washington Hotel Two, L.L.C., a Delaware limited liability company
 
DC One Lessee, L.L.C., a Delaware limited liability company
 
DC Two Lessee, L.L.C., a Delaware limited liability company
 
DC Three Lessee, L.L.C., a Delaware limited liability company
 





--------------------------------------------------------------------------------




DC Four Lessee, L.L.C., a Delaware limited liability company
 
DC Six Lessee, L.L.C., a Delaware limited liability company
 
DC I&G Capital Lessee, L.L.C., a Delaware limited liability company
 
LHO Tom Joad Circle DC Lessee, L.L.C., a Delaware limited liability company
 
LHO Tom Joad Circle DC, L.L.C., a Delaware limited liability company
 
H Street Shuffle, LLC, a Delaware limited liability company
 
H Street Shuffle Lessee, LLC, a Delaware limited liability company
 
LHO Chicago River Lessee, L.L.C., a Delaware limited liability company
 
LHO Chicago River, L.L.C., a Delaware limited liability company
 
LHO Onyx Hotel One, L.L.C., a Delaware limited liability company
 
LHO Onyx One Lessee, L.L.C., a Delaware limited liability company
 
NYC Serenade, L.L.C., a Delaware limited liability company
 
NYC Serenade Lessee, L.L.C., a Delaware limited liability company
 
Chimes of Freedom Lessee, LLC, a Delaware limited liability company
 
Chimes I, LLC, a Delaware limited liability company
 
Of Freedom I, LLC, a Delaware limited liability company
 
Chimes of Freedom, LLC, a Delaware limited liability company
 
Wild I, LLC, a Delaware limited liability company
 
Wild Innocent I, LP a Delaware limited partnership
 
Wild Innocent I Lessee, LLC, a Delaware limited liability company
 
LHO Viking Hotel, L.L.C., a Delaware limited liability company
 
LHO Alexandria One Lessee, L.L.C., a Delaware limited liability company
 
LHO Alexandria One, L.L.C., a Delaware limited liability company
 
LHO Leesburg One Lessee, Inc., a Delaware corporation
 
LHO New Orleans LM, L.P. a Delaware limited partnership
 
PC Festivus, LLC, a Delaware limited liability company
 
PC Festivus Lessee, LLC, a Delaware limited liability company
 
Silver P, LLC, a Delaware limited liability company
 
Silver P Lessee, LLC, a Delaware limited liability company
 
LHO San Diego Hotel One, LP a Delaware limited partnership
 
LHO San Diego One Lessee, Inc. a Delaware corporation
 
LHO Alexis Hotel, L.L.C., a Delaware limited liability company
 
LHO Alexis Lessee, L.L.C., a Delaware limited liability company
 
Micasa Shucasa, LLC, a Delaware limited liability company
 
Souldriver, LP a Delaware limited partnership
 
Souldriver Lessee, Inc. a Delaware corporation
 
Serenity Now, LP a Delaware limited partnership
 
Serenity Now, Lessee, Inc. a Delaware corporation
 
LHOBerge, LP a Delaware limited partnership
 
LHOBerge Lessee, Inc. a Delaware corporation
 
Dim Sum, L.P. a Delaware limited partnership
 
Dim Sum Lessee, Inc. a Delaware corporation
 





--------------------------------------------------------------------------------




Fun to Stay, L.P. a Delaware limited partnership
 
Fun to Stay Lessee, Inc. a Delaware corporation
 
Sunset City, LLC, a Delaware limited liability company
 
Sunset City Lessee, LLC, a Delaware limited liability company
 
Look Forward, LLC, a Delaware limited liability company
 
Don't Look Back, LLC, a Delaware limited liability company
 
Look Forward Lessee, LLC, a Delaware limited liability company
 
Don't Look Back Lessee, LLC, a Delaware limited liability company
 





--------------------------------------------------------------------------------




Schedule 1.01(d)


Qualified Ground Leases
San Diego Paradise Point (San Diego, California)
That certain Percentage Lease dated as of May 15, 2000, by and among the City of
San Diego as Lessor and LHO Mission Bay Hotel, L.P., as Lessee.
Hyatt Harborside (Boston, Massachusetts)
Amended and Restated Ground Lease for Phase C of The Bird Island Flats
Development by and between Massachusetts Port Authority and LHO Harborside
Hotel, L.L.C., dated as of March 1, 2001.
Hilton San Diego Resort (San Diego, California)
Lease Agreement dated as of September 12, 2000, executed between the City of San
Diego, and Hilton San Diego Corporation as assigned to LHO Mission Bay Rosie
Hotel, L.P., by the Assignment and Assumption of Ground Lease dated December 1,
2005.
The Roger (New York, NY)
Lease dated December 29, 1995 between Madison Avenue Baptist Church and Roger
Williams Associates, LLC as amended by a First Amendment of Lease, dated August
26, 1997 and a Second Amendment to Lease dated October 6, 2010 entered into by
Madison Avenue Baptist Church as Lessor and RW New York, L.L.C. as Lessee.
Viceroy Santa Monica (Santa Monica, CA)
Ground Lease dated September 25, 2000, by and between the City of Santa Monica
and Roscoe Real Estate Limited Partnership as assigned to Seaside Hotel, LP by
the Assignment and Assumption of Ground Lease and Grant of Improvements dated
March 16, 2011.
Hotel Solamar (San Diego, CA)
Ground Lease dated as of August 1, 2006 entered into by and between 6th and J
Street Landowner, L.L.C. as Lessor, and Souldriver, L.P., as Lessee.
Indianapolis Marriott (Indianapolis, IN)
Convention Center Hotel Sublease dated as of June 23, 1999 by and between
Convention Hotel Partners, L.L.C. and the Metropolitan Development Commission of
Marion County, Indiana, as assigned to LHO Indianapolis Hotel One, L.LC. by the
Assignment of Project Agreements dated February 10, 2004.




--------------------------------------------------------------------------------




The Liberty Hotel (Boston, MA)
Lease Agreement dated as of May 23, 2005, executed between the Massachusetts
General Hospital, and CS Owner LLC, as amended and as assigned to Don’t Look
Back, LLC, by the Assignment and Assumption of Ground Lease dated December 28,
2012
Harbor Court (San Francisco, CA)
Hotel Lease by and between The Young Men’s Christian Association of San
Francisco and Steuart Street Hotel Associates, dated as of August 1, 1989, as
amended, and as assigned to Fun to Stay, LP by Assignment and Assumption
Agreement dated as of August 1, 2013
Hotel Triton (San Francisco, CA)
Hotel Lease by and between Roy Chen, et. al. and Grant Street Ventures, L.P.,
dated November 22, 1989, as amended, and as assigned to Dim Sum, LP by Lease
Assignment, Assumption and Consent, dated as of August 1, 2013




--------------------------------------------------------------------------------




Schedule 4.01


Subsidiaries


LaSalle Hotel Lessee, Inc., an Illinois corporation
LHO Grafton Hotel Lessee, Inc., a Delaware corporation
LHO Grafton Hotel, L.L.C., a Delaware limited liability company
LHO Grafton Hotel, L.P., a Delaware limited partnership
LHO Hollywood Financing, Inc., a Delaware corporation
LHO Hollywood LM, L.P. a Delaware limited partnership
LHO Le Parc Lessee, Inc., a Delaware corporation
LHO Le Parc, L.L.C., a Delaware limited liability company
LHO Le Parc, L.P., a Delaware limited partnership
LHO Mission Bay Hotel, L.P., a California limited partnership
LHO Mission Bay Rosie Hotel, L.P., a Delaware limited partnership
LHO Mission Bay Rosie Hotel, L.L.C., a Delaware limited liability company
LHO Mission Bay Rosie Lessee, Inc., a Delaware corporation
LHO San Diego Financing, L.L.C., a Delaware limited liability company
LHO San Diego One, L.P., a Delaware limited partnership
LHO San Diego Hotel One, L.L.C., a Delaware limited liability company
LHO San Diego One Lessee, Inc., a Delaware corporation
LHO Santa Cruz Hotel One, L.P., a Delaware limited partnership
LHO Santa Cruz Hotel One, L.L.C., a Delaware limited liability company
LHO Santa Cruz One Lessee, Inc., a Delaware corporation
Souldriver, L.L.C., a Delaware limited liability company
Souldriver, L.P., a Delaware limited partnership
Souldriver Lessee, Inc., a Delaware corporation
Lucky Town Burbank Lessee, Inc., a Delaware company
Lucky Town Burbank, L.L.C., a Delaware limited liability company
Lucky Town Burbank, L.P., a Delaware limited partnership
Ramrod Lessee, Inc., a Delaware corporation
Paradise Lessee, Inc., a Delaware corporation
Geary Darling Lessee, Inc., a Delaware corporation
Geary Darling, LP, a Delaware limited partnership
Geary Darling, LLC, a Delaware limited liability company
Chamber Maid, LLC, a Delaware limited liability company
Chamber Maid, LP, a Delaware limited partnership
Chamber Maid Lessee, Inc., a Delaware corporation
Seaside Hotel, LP, a Delaware limited partnership
Seaside Hotel Lessee, Inc., a Delaware corporation
Seaside Hotel, LLC, a Delaware limited liability company
Let It FLHO, LLC., a Delaware limited liability company
Let It FLHO, LP, a Delaware limited partnership
Let It FLHO Lessee, Inc., a Delaware corporation




--------------------------------------------------------------------------------




LaSalle Washington One Lessee, Inc., a Delaware corporation
LHO Washington Hotel One, L.L.C., a Delaware limited liability company
LHO Washington Hotel Two, L.L.C., a Delaware limited liability company
LHO Washington Hotel Three, L.L.C., a Delaware limited liability company
LHO Washington Hotel Four, L.L.C., a Delaware limited liability company
LHO Washington Hotel Six, L.L.C., a Delaware limited liability company
DC One Lessee, L.L.C., a Delaware limited liability company
DC Two Lessee, L.L.C., a Delaware limited liability company
DC Three Lessee, L.L.C., a Delaware limited liability company
DC Four Lessee, L.L.C., a Delaware limited liability company
DC Six Lessee, L.L.C., a Delaware limited liability company
DC I&G Capital Lessee, L.L.C., a Delaware limited liability company
I&G Capitol, LLC, a Delaware limited liability company
LHO Tom Joad Circle DC Lessee, L.L.C., a Delaware limited liability company
LHO Tom Joad Circle DC, L.L.C., a Delaware limited liability company
H Street Shuffle, LLC, a Delaware limited liability company
H Street Shuffle Lessee, LLC, a Delaware limited liability company
LHO Chicago River Lessee, L.L.C., a Delaware limited liability company
LHO Chicago River L.L.C., a Delaware limited liability company
LHO Michigan Avenue Freezeout Lessee, L.L.C., a Delaware limited liability
company
LHO Michigan Avenue Freezeout, L.L.C., a Delaware limited liability company
LHO Indianapolis One Lessee, L.L.C., an Indiana limited liability corporation
LHO Indianapolis Hotel One MM, L.L.C., a Delaware limited liability company
LHO Indianapolis Hotel One CMM, Inc., a Delaware corporation
LHO Indianapolis Hotel One L.L.C, a Delaware limited liability company
LHO Backstreets Lessee, L.L.C., a Delaware limited liability company
LHO Backstreets, L.L.C., a Delaware limited liability company
Westban Hotel Investors, L.L.C., a Delaware limited liability company
LHO Harborside Hotel, L.L.C., a Delaware limited liability company
LHO Onyx Hotel One, L.L.C., a Delaware limited liability company
LHO Onyx One Lessee, L.L.C., a Delaware limited liability company
NYC Serenade, L.L.C., a Delaware limited liability company
NYC Serenade Lessee, L.L.C., a Delaware limited liability company
RW New York, L.L.C., a Delaware limited liability company
RW New York Lessee, L.L.C., a Delaware limited liability company
PC Festivus, L.L.C., a Delaware limited liability company
PC Festivus Lessee, L.L.C., a Delaware limited liability company
Chimes of Freedom Lessee, LLC, a Delaware limited liability company
Chimes I, LLC, a Delaware limited liability company
Of Freedom I, LLC, a Delaware limited liability company
Chimes of Freedom, LLC, a Delaware limited liability company
Wild I, LLC, a Delaware limited liability company
Innocent I, LLC, a Delaware limited liability company
Wild Innocent I, LP, a Delaware limited partnership
Wild Innocent I Lessee, LLC, a Delaware limited liability company




--------------------------------------------------------------------------------




LHO Viking Hotel, L.L.C., a Delaware limited liability company
LHO Alexandria One, L.L.C., a Delaware limited liability company
LHO Alexandria One Lessee, L.L.C., a Delaware limited liability company
LHO Leesburg One Lessee, Inc., a Delaware corporation
LHO New Orleans LM, L.P., a Delaware limited partnership
LHO New Orleans Financing, Inc., a Delaware corporation
LHO Alexis Hotel, L.L.C., a Delaware limited liability company
LHO Alexis Lessee, L.L.C., a Delaware limited liability company
LHO Badlands Lessee, L.L.C., a Delaware limited liability company
LHO Badlands, L.L.C., a Delaware limited liability company
Silver P, LLC, a Delaware limited liability company
Silver P Lessee, LLC, a Delaware limited liability company
Micasa Shucasa, LLC, a Delaware limited liability company
Serenity Now, LP a Delaware limited partnership
Serenity Now, Lessee, Inc. a Delaware corporation
Serenity Now, LLC, a Delaware limited liability company
LHOBerge, LP a Delaware limited partnership
LHOBerge Lessee, Inc. a Delaware corporation
LHOBerge, LLC, a Delaware limited liability company
Dim Sum, L.P. a Delaware limited partnership
Dim Sum Lessee, Inc. a Delaware corporation
Dim Sum, LLC, a Delaware limited liability company
Fun to Stay, L.P. a Delaware limited partnership
Fun to Stay Lessee, Inc. a Delaware corporation
Fun to Stay, LLC, a Delaware limited liability company
Sunset City, LLC, a Delaware limited liability company
Sunset City Lessee, LLC, a Delaware limited liability company
Look Forward, LLC, a Delaware limited liability company
Don't Look Back, LLC, a Delaware limited liability company
Look Forward Lessee, LLC, a Delaware limited liability company
Don't Look Back Lessee, LLC, a Delaware limited liability company
DA Entity, LLC, a Delaware limited liability company
RDA Entity, Inc., a Delaware corporation
Glass Houses, a Maryland real estate investment trust


The address of the principal office of each subsidiary is 3 Metro Center, Suite
1200, Bethesda, Maryland 20814




--------------------------------------------------------------------------------




SCHEDULE 4.08


LITIGATION


None.




--------------------------------------------------------------------------------




SCHEDULE 4.17


LEGAL REQUIREMENTS; ZONING; UTILITIES; ACCESS


None.




--------------------------------------------------------------------------------




Schedule 4.18


Existing Indebtedness*


1.
Unsecured Recourse Indebtedness in the amount of $0.6 million outstanding on the
$25.0 million LHL Facility. Matures January 8, 2018, with two 6-month extension
options subject to certain conditions. The lender is US Bank, National
Association;

2.
Unsecured Recourse Indebtedness in the amount of $177.5 million related to the
Senior Unsecured Term Loan. Matures May 16, 2019. The administrative agent is
Regions Bank.;

3.
Unsecured Recourse Indebtedness in the amount of $220 million related to the
Senior Unsecured Credit Agreement. Matures January 8, 2018, with two 6-month
extension options subject to certain conditions. The administrative agent is
Citibank, N.A..;

4.
Hotel Deca, Seattle, WA - Secured Non-Recourse Indebtedness in the amount of
$8.8 million related to LHO Badlands, L.L.C. Matures August, 2014. The lender is
Bridger Commercial Funding, L.L.C.;

5.
Westin Copley Place, Boston, MA - Secured Non-Recourse Indebtedness in the
amount of $210.0 million related to LHO Backstreets, L.L.C. Matures September,
2015. The lender is Wells Fargo Bank, National Association;

6.
Westin Michigan Avenue, Chicago, IL - Secured Non-Recourse Indebtedness in the
amount of $135.3 million related to LHO Michigan Avenue Freezeout, L.L.C.
Matures April, 2016. The lender is Wells Fargo Bank, National Association;

7.
Indianapolis Marriott, Indianapolis, IN - Secured Non-Recourse Indebtedness in
the amount of $98.9 million related to LHO Indianapolis Hotel One, L.L.C.
Matures July, 2016. The lender is Bank of America, N.A.;

8.
Hotel Roger Williams, New York, NY - Secured Non-Recourse Indebtedness in the
amount of $61.4 million related to RW New York, L.L.C. Matures August, 2016. The
lender is Wells Fargo Bank, N.A., a national banking association, as Trustee for
the Registered Holders of Credit Suisse First Boston Mortgage Securities Corp.,
Commercial Mortgage Pass-Through Certificates, Series 2006-C5; and

9.
Hyatt Harborside, Boston, MA - Secured Non-Recourse Indebtedness in the amount
of $42.5 million related to LHO Harborside Hotel, L.L.C. Matures March, 2018.
Bonds are weekly floaters, secured by Letters of Credit issued by The Royal Bank
of Scotland, Plc.



*All outstanding amounts as of 12/31/13




--------------------------------------------------------------------------------




SCHEDULE 5.07
INSURANCE
(a)    Insurance Policies Required. While any obligation of the Borrower or any
Guarantor under any Credit Document remains outstanding, the Borrower shall
procure and maintain or shall cause to be procured and maintained continuously
in effect policies of insurance in form and amounts and issued by companies,
associations or organizations licensed to do business in the states the Hotel
Properties are located, with a Best's Rating of no less than A-, VIII and
otherwise satisfactory to the Administrative Agent covering such casualties,
risks, perils, liabilities and other hazards, which insurance shall be in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which such Hotel Properties are located. All original policies (to the extent
reasonably available to Borrower), or certificates thereof, and related
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent unless the Administrative Agent waives this requirement in
writing. Without limiting the generality of the foregoing, the Borrower shall
provide or cause to be provided (whether by a manager of a Hotel Property or
otherwise) the following types of insurance coverage:
i.    until repayment of the Notes and satisfaction of all obligations under the
Credit Documents: (i) property insurance on an "all risks" full replacement cost
basis without deduction for depreciation (or fire, extended coverage and
difference in conditions basis), including flood, earthquake (for any Hotel
Property located in the State of California, or in any other location that,
according to determination by the appropriate agency of the United States
Government, has an above average risk of seismic activity) and sinkhole
coverages in an amount equal to the replacement cost of the Improvements (except
for earthquake insurance which for each required Hotel Property shall, to the
extent available, be in an amount which is equal to or greater than the maximum
probable loss determined pursuant to a written report by a seismic engineer,
which report and engineer are acceptable to the Administrative Agent); (ii)
Comprehensive General Liability Insurance (including contractual liability,
owners and contractors protective coverages, products and completed operations,
personal and advertising injury liability, fire damage legal liability and
alienated premises coverage) and Comprehensive Auto Liability Insurance in a
minimum amount of $50,000,000 each occurrence and in the aggregate; (iii)
Statutory Workers' Compensation and Employer's Liability Insurance in the
minimum amounts of $1,000,000 each accident, $1,000,000 each employee - disease,
$1,000,000 policy limit - disease; and (iv) Rent loss insurance against loss of
income by reason of any hazard covered under the insurance required under this
subparagraph (a) in an amount sufficient to avoid any co-insurance penalty, but
in any event for not less than twelve (12) months gross receipts from all
sources of income from the Hotel Property. Each such policy of property
insurance shall contain a replacement cost endorsement and such other
endorsements as are sufficient to prevent the Borrower, the Administrative Agent
and/or the Borrower's Subsidiaries from becoming a co-insurer with respect to
such buildings and improvements.
ii.    During the renovation or expansion of any Hotel Property the Borrower
will additionally provide: (i) Builder's Risk Insurance on an "all risks" basis
including flood, earthquake




--------------------------------------------------------------------------------




(if required pursuant to the provisions of and in the amount stated in clause
(a)) and sinkhole coverages, and also including Stored Materials and materials
while in transit, and (ii) Statutory Workers' Compensation and Employer's
Liability Insurance in the minimum amounts of $1,000,000 each accident,
$1,000,000 each employee - disease, $1,000,000 policy limit - disease, covering
each contractor and all other contractors or subcontractors who may have
occasion to be at the job site.
iii.    Such additional insurance as may be reasonably required by the
Administrative Agent from time to time in the event that any Hotel Property is
exposed to hazards and risks with respect to which the Administrative Agent
deems the existing insurance inadequate to properly protect its interests.
All policies of liability insurance shall name the Administrative Agent, the
Banks and their respective directors, officers, representatives, agents and
employees (the "Banks' Parties") as additional insureds. The Borrower shall
furnish the Administrative Agent with a certified copy of an original policy, to
the extent reasonably available to the Borrower, and a certificate of insurance
of all policies of insurance required. All policies or certificates, as the case
may be, of insurance shall set forth the coverage, the limits of liability, the
name of the carrier, the policy number, the Best's Rating of the carrier and the
period of coverage. In addition, all policies of property insurance required
under the terms hereof shall contain an endorsement or agreement by the insurer
that any loss shall be payable in accordance with the terms of such policy
notwithstanding any act or negligence of the Borrower, the Participating Lessee,
the Manager or any party holding under any such Person which might otherwise
result in a forfeiture of said insurance and the further agreement of the
insurer waiving all rights of setoff, counterclaim or deductions against the
Borrower. At least 30 days prior to the expiration of each required policy, the
Borrower shall deliver to the Administrative Agent evidence of the renewal or
replacement of such policy, continuing such insurance in the form as required by
this Agreement. All such policies shall contain a provision that notwithstanding
any contrary agreement between the Borrower and the applicable insurance
company, such policies will not be canceled, allowed to lapse without renewal,
surrendered or amended (which provision shall include any reduction in the scope
or limits of coverage) without at least 30 days' prior written notice to the
Administrative Agent.
In the event the Borrower intends to acquire any New York Property and enter
into a New York Mortgage with respect to such New York Property, the
Administrative Agent shall have received, prior to or concurrently with the
execution of such New York Mortgage, (i) evidence as to whether such New York
Property is in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards (a "Flood Hazard Property") pursuant
to a standard flood hazard determination form ordered and received by the
Administrative Agent, and (ii) if such New York Property is a Flood Hazard
Property, (A) evidence as to whether the community in which such New York
Property is located is participating in the National Flood Insurance Program,
(B) the written acknowledgment of the Borrower or the Subsidiary of the Borrower
which will own such New York Property of receipt of written notification from
the Administrative Agent as to the fact that such New York Property is a Flood
Hazard Property and as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(C) copies of the application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence




--------------------------------------------------------------------------------




of flood insurance satisfactory to the Administrative Agent and naming the
Administrative Agent as sole loss payee on behalf of the Banks.








